ICJ_053_Namibia_UNSC_NA_1971-06-21_ADV_01_NA_08_FR.txt. OPINION DISSIDENTE DE SIR GERALD FITZMAURICE

[Traduction]

[On trouvera au paragraphe 10 de la présente opinion
un résumé des principales conclusions et à la fin, après l’annexe,
une table synoptique]

PREMIÈRE PARTIE

CONSIDÉRATIONS INTRODUCTIVES

1. Véritables problèmes se posant en l'espèce

1. Quel que puisse être mon respect pour les sentiments humanitaires
et pour le souci déclaré du bien-être des peuples du Sud-Ouest africain
qui inspirent si évidemment l’avis consultatif de la Cour en cette affaire,
je ne puis, en tant que juriste, accepter l’argumentation sur laquelle il
repose. De plus, l’avis ne me semble pas accorder une attention suffisante
aux aspects de la question qu’il importe réellement d'établir afin de
pouvoir conclure que le Mandat de PAfrique du Sud pour le Sud-Ouest
africain est valablement révoqué. Une grande partie des développements
sur le fond (c’est-à-dire figurant dans la partie de l’avis qui ne traite pas
de questions formelles, préliminaires ou incidentes) vise à démontrer que
les mandats de la Société des Nations ont survécu en tant qu’institutions
internationales à la dissolution de la Société — alors que ce qui est
réellement en cause dans cette affaire est non pas la survivance du Mandat
pour le Sud-Ouest africain mais sa prétendue révocation. Que l’Afrique
du Sud persiste ou non à contester la survivance du Mandat, ce qui est
certain c'est qu’elle conteste cette survivance en tant qu’obligation
envers les Nations Unies (c’est là le point essentiel), et qu’elle dénie aux
organes des Nations Unies toute compétence ou pouvoir de révoquer le
Mandat.

2. Quant à la conclusion de la Cour, qui consiste à affirmer que le
Mandat a été valablement révoqué, elle repose presque exclusivement sur
deux postulats — ou plutôt, en dernière analyse, sur un seul. C’est à
dessein que je parle de postulats: pour le deuxième, qui est le plus radical
et qui, d’une manière ou d’une autre est véritablement sous-jacent à tout
Vavis de la Cour et en constitue toute la motivation, il est même ouverte-
ment admis que ce n’est pas la peine d’aller plus loin, la question étant

208
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 221

évidente. Ces deux postulats sont: primo, qu’il y avait ou qu'il devait y
avoir un droit inhérent, appartenant aux Nations Unies, de révoquer
unilatéralement le mandat en cas de violation fondamentale de celui-ci
unilatéralement constatée; secundo, que de telles violations se sont
effectivement produites. Etant donné qu’il est clair que ce prétendu droit
inhérent de révocation, à supposer qu’il existe, n’a jamais pu être invoqué
si ce n’est à Ja suite de violations fondamentales (plusieurs passages de
Vavis reconnaissent expressément que seule une violation substantielle
justifierait la révocation), il en découle que l’avis en général, ou du moins
sa conclusion principale, dépend de l'existence de ces violations. Et
comment l’avis traite-t-il cette question essentielle? — essentielle parce
que, si la thèse des violations fondamentales n’a pas de justification
suffisante en droit, tout l’avis s'écroule forcément, de même que (mais pas
seulement pour cette raison) la résolution 2145 de 1966 par laquelle
l’Assemblée générale a prétendu révoquer ou déclarer terminé le Mandat
et qui reposait sur un postulat analogue !.

3. Les accusations de violation du Mandat rentrent sous deux chefs
principaux. La première porte sur le fait de ne pas avoir rempli à l’égard
des Nations Unies une obligation qui, dans la clause pertinente du Mandat
(art. 6), est décrite comme une obligation d'envoyer un rapport annuel
«au Conseil de la Société des Nations ». Or, à la date critique à laquelle la
situation juridique doit être appréciée, c’est-à-dire en octobre 1966,
époque où la résolution 2145 de l’Assemblée générale visant à révoquer le
Mandat ou à en déclarer la cessation a été adoptée, l’idée que ne pas faire
rapport à l’Assemblée générale des Nations Unies pût constituer une
violation du Mandat — et a plus forte raison une violation fondamentale
— reposait essentiellement non pas sur un arrêt ?, mais sur un avis consul-

1 Puisqu’il importe que le caractère et l’intention véritables de cette résolution
(qui n’est pas reproduite dans l’avis de la Cour) soient bien compris, en particulier
pour ce qui est du ton employé et des vrais motifs, je la reproduis in extenso
dans l’annexe à la présente opinion (section 3, par. /5). Elle ne contient guère de
clause qui ne préte 4 contestation pour des raisons de droit ou de fait; le souci de
ne pas faire trop long interdit toutefois de se livrer ici à une analyse détaiilée

2 a) Au sujet de l'obligation de faire rapport, qui constitue un problème distinct
de celui de la survivance du Mandat en soi, les décisions de la Cour de 1955, 1956
et 1962 n'ont fait que se référer à l'avis consultatif de 1950 sans ajouter de nouveaux
motifs. Dans son arrêt de 1962, rendu en Ja phase préliminaire (juridictionnelle)
des affaires intéressant ce qu’on appelait alors le Sud-Ouest africain (Ethiopie et
Libéria c. Afrique du Sud), et dans laquelle le problème concernait non pas l’article
6 du Mandat mais son article 7, la Cour a purement et simplement repris à titre
Wobiter dictum son propre avis de 1950 sur l’obligation de faire rapport et n’a pas
étudié davantage la question qui par suite repose Encore essentiellement sur lavis de
1950. Ni dans la conclusion principale de l’arrêt de 1962, ni dans son dispositif, que
l’on trouve à la page 347 du Recueil de la Cour pour 1962, la Cour ne s’est prononcée
sur ce point ni n'en a fait mention. Les avis consultatifs de 1955 et de 1956 sur la
Procédure de vote et |’ Admissibilité de l'audition de pétitionnaires découlent également
de l’avis initial de 1950, et se fondent sur cet avis.

b) Il n’est peut-être pas indifférent que le fait de ne pas avoir soumis des rapports
à l’Assemblée générale — auquel le présent avis de la Cour attache un si grand

209
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 222

tatif donné par la Cour en 1950 lequel, n’étant que consultatif et s’adres-
sant non pas à l’Afrique du Sud mais à l'Organisation des Nations Unies,
ne liait pas l Afrique du Sud et qui, sur ce point particulier, a prêté à
maintes controverses, a suscité des prises de position dissidentes impor-
tantes et a inspiré par la suite maintes critiques graves aux spécialistes.
On ne saurait y voir un fondement juridique adéquat pour l’exercice d’un
pouvoir de révocation unilatérale, celui-ci existerait-il. Il ne saurait y
avoir violation fondamentale de quelque chose dont on n’a jamais
établi — d’une manière contraignante pour l'entité qui est censée y être
soumise — qu'il s’agit effectivement d’une obligation et qui en fait a
toujours donné et donne encore lieu à de véritables contestations juri-
diques. Que l'Afrique du Sud ait nié l’existence de l'obligation, c’est
évidemment un autre problème mais ce n’est pas raison suffisante pour
établir qu’elle l’ait violée.

4. Le deuxième chef d’accusation concerne le comportement, qualifié
de contraire «au bien-être matériel et moral et au progrès social» des
habitants du territoire sous Mandat et par suite à l’article 2 du Mandat.
À la date critique de l'adoption de la résolution 2145 de l Assemblée générale,
cette accusation n'avait jamais donné lieu à une constatation judiciaire
quelconque et, dans la présente procédure, la Cour a expressément refusé
de l’examiner puisqu'elle a rejeté la demande de l'Afrique du Sud d'être
autorisée à présenter de nouvelles + preuves matérielles et des arguments
s’y rapportant. La justification de ce rejet serait que la pratique de
l'apartheid ou développement séparé est de toute évidence préjudiciable
au bien-être des habitants du territoire sous Mandat et que, l’existence de
cette pratique étant établie par les dispositions législatives et réglemen-
taires du Mandataire, qui sont connues de tous, il n’est pas nécessaire
d’en administrer la preuve. C’est là un argument facile et qui épargne sans
aucun doute bien des efforts. Mais sied-il à un tribunal d’y recourir? Car
il est évident que le raisonnement est elliptique. Certes, l’authenticité
des lois et décrets eux-mêmes n’a pas besoin d’être établie et peut, comme
on dit dans les pays de common law, être judiciairement enregistrée sans
qu'il soit besoin de preuve spécifique. Mais il est manifeste que les déduc-
tions à tirer de ces textes quant aux effets qu’ils produiraient dans les
circonstances locales particulières de l’espèce sont au moins sujettes à
examen; et il n’est guère de système développé de droit privé, s’il en est
un, dont les tribunaux refuseraient de s’y livrer, quelle que soit la

 

poids — ne soit pas (quoique sans doute visé implicitement) expressément mentionné
par la résolution 2145 de l’Assemblée au nombre des motifs qui justifieraient la
cessation du Mandat. L’avis attache beaucoup pius d'importance à l'accession à
l'indépendance du territoire sous Mandat, considération qu'aucune méthode de
raisonnement ne saurait justifier en tant que motif juridiquement valable de révoca-
tion unilatérale.

5 Certes, la Cour a disposé en 1965-1966 d’une abondante documentation écrite
et orale. Mais il ne reste aujourd’hui que quatre des juges qui la composaient alors —
et de toute manière la Cour dans son ensemble ne s’est livrée à aucune étude collec-
tive de ces éléments de preuve au cours de la présente procédure.

210
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 223

conclusion à laquelle ils aboutiraient en fin de compte. Pourtant, c'était
sur la question même du prétendu effet évidemment nuisible de sa poli-
tique d’apartheid dans le Sud-Ouest africain que le Mandataire voulait
fournir de nouvelles preuves matérielles. Ainsi la Cour, tout en se préva-
lant de principes du droit des contrats pour chercher à établir un pouvoir
de révocation unilatérale pour cause de vioiation fondamentale, n’ap-
plique pourtant pas les garanties correspondantes que le droit privé lui-
même prévoit pour s'assurer qu’il y a bien eu violation. Ce n’est pas à
grand renfort de postulats qu’on peut faire cette vérification.

5. En conséquence, puisque tout lavis consultatif de la Cour tourne en
dernière analyse autour de l’idée que des violations fondamentales du
Mandat se sont produites, il faut constater à regret que, dans les circons-
tances décrites plus haut, cette conclusion a été développée d’une manière
qui doit nécessairement compromettre l’autorité de l’avis en raison d’un
examen insuffisant des prémisses sur lesquelles il prétend se fonder.

*
* *

6. Ce qui faisait à la vérité, ou à proprement parler aurait dû faire
l’objet essentiel de la présente procédure, ce n’étaient pas ces questions
mais des problèmes de compétence et de pouvoirs — car, à moins que la
compétence et le pouvoir nécessaires pour révoquer le Mandat de
l'Afrique du Sud appartiennent dûment aux organes des Nations Unies,
aucune infraction à ce Mandat, pour grave qu’elle soit, ne pourrait avoir
pour résultat en droit de valider l’acte de révocation ou de lui donner un
effet juridique quelconque. C’est là qu’apparait le caractère fallacieux du
raisonnement — procédant d’un autre postulat non démontré — sur
lequel repose tout l’avis de la Cour, à savoir que la survivance du Mandat
supposait nécessairement le rôle de surveillance de l'Organisation des
Nations Unies.

7. Quant à la révocabilité unilatérale, l’avis part d’une conception de la
position des divers mandataires de la Société des Nations par rapport à
leurs mandats qui, à l’époque de la Société des Nations, aurait été consi-
dérée comme dénaturée et de toute façon inacceptable. Mon interpré-
tation de la situation se fonde, de manière orthodoxe, sur ce qui paraît
avoir été l'intention des principaux intéressés à l’époque. L’attitude de la
Cour, marquant l'aboutissement d’une philosophie différente qui m'est
étrangère, se fonde sur les intentions d’entités et d'organes nouveaux et
distincts quelque cinquante années plus tard. Ce n’est pas là un critère
juridiquement valable et ceux qui pensent recourir au processus judiciaire
international à l'heure actuelle doivent tenir le plus grand compte de
l’explication de son attitude en ce genre de domaine que la Cour a écha-
faudée dans son avis.

8. Sur les deux points — celui de la compétence de l'Organisation des
Nations Unies en matière de surveillance et celui de la possibilité de
révocation unilatérale du Mandat, les conclusions de la Cour soulèvent

211
NAMIBIE (S.-0. AFRICAIN) (OP. DISS. FITZMAURICE) 224

d'énormes difficultés juridiques que l’avis consultatif contourne plutôt
qu'il n’y fait face et dont il paraît parfois à peine conscient. Des considé-
rations tenant à l’opportunité ou à l’inopportunité de certains résultats
ou conséquences n’offrent aucun fondement satisfaisant à des conclusions
juridiques, comme le souligne mon collègue M. Gros, pas plus d’ailleurs
qu’une simplification aussi excessive du probième que celle qui consiste
à affirmer que l’Afrique du Sud administrait le territoire sous Mandat au
nom des Nations Unies, qui avaient de ce fait le droit de révoquer le
Mandat — manière de voir qui, tranquillement, suppose résolues presque
toutes les questions se posant en l’espèce. Là encore, dire que certains
résultats sont inacceptables parce que, si on les acceptait, cela reviendrait
à admettre que des droits déterminés étaient par nature imparfaits et
non exécutoires n’est pas convaincant en droit international car, au
stade actuel de son évolution, ce système présente précisément un tel
caractère dans une large mesure et, en attendant des transformations
pour l'instant non prévisibles, le conservera. Ce n’est pas en méconnais-
sant cette situation que l'on fera évoluer le droit.

*
* %

9. Vu le refus de la Cour de permettre la désignation d’un juge ad hoc
sud-africain malgré le caractère nettement contentieux de l'affaire (sur
ce point voir la section 4 de l’annexe à la présente opinion), il est parti-
culièrement nécessaire d’exposer et d’analyser ces difficultés. Cette
nécessité me fera pardonner la longueur d’une opinion que la nature de
Paffaire ne permettrait de réduire qu’au risque de commettre d’impor-
tantes omissions.

2. Ordre et énoncé des conclusions principales

10. Mon argumentation principale est développée dans les quatre
sections À à D de la deuxième partie de la présente opinion (par. 11-124)
et un post-scriptum sur certains aspects politiques connexes de l’ensemble
du problème s’y ajoute (par. 125). Quant aux divers points préliminaires
qui se posaient, ils seront — du moins ceux d’entre eux que j'ai estimé
nécessaire d'examiner — traités dans l’annexe qui suit le paragraphe 125,
en même temps qu’une ou deux autres questions qu'il est plus commode
d'aborder à cet endroit. Sur le fond même de l’affaire, mes conclusions
principales, énoncées sans leurs motifs, sont les suivantes:

i) Même si les divers mandats qui formaient le système des mandats
de la Société des Nations ont survécu à la dissolution de cette institution
en 1946, l’Organisation des Nations Unies, qui n'était pas le successeur
en droit de la Société des Nations, n’a été chargée ni alors ni ultérieurement
de ja fonction de surveillance qui était précédemment exercée par le
Conseil de la Société des Nations en tant que corollaire ou contrepartie
de l’obligation des mandataires de lui faire rapport. La relation de surveil-

212
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 225

lance ne prenait naissance que si un territoire sous mandat était placé sous
le régime de tutelle des Nations Unies (ce qui n’était pas obligatoire).
Aucun mandat (et pas seulement celui de l’Afrique du Sud) n’a jamais été,
comme tel, géré au nom des Nations Unies f.

ii) L’obligation de faire rapport a survécu elle aussi à Ja dissolution de
la Société des Nations, mais elle restait latente jusqu’a ce que des arran-
gements comparables à ceux qui existaient à l’époque de la Société des
Nations, acceptables pour le Mandataire, puissent être pris pour la
ranimer >. Elle ne s’est convertie ni automatiquement ni autrement en une
obligation envers les Nations Unies, qui ait pu investir ces dernières
d’une fonction de surveillance. Le consentement du Mandataire à ce qui
aurait été en fait une novation n’a jamais été donné.

iii} Même si l'Organisation des Nations Unies a été effectivement
chargée d’une fonction de surveillance sur les mandats non convertis en
tutelles, cette fonction, telle qu’elle était initialement conçue dans le cadre
de la Société des Nations, ne comprenait pas un pouvoir de révocation
unilatérale. Par suite, ce pouvoir ne peut avoir été transmis à l’Organi-
sation des Nations Unies.

iv) Même si le Conseil de la Société des Nations avait possédé ce
pouvoir, l’Assemblée générale des Nations Unies n’était pas compétente
pour l'exercer à cause des limitations constitutionnelles auxquelles son
action, en qualité d’organe des Nations Unies, était intrinsèquement
soumise, compte tenu à la fois de la structure de base et des termes
exprès de la Charte.

v) Abstraction faite des dispositions expresses de certains articles de la
Charte qui ne sont pas pertinentes, les pouvoirs de PAssemblée générale
consistent seulement à discuter et à recommander. L’Assemblée ne peut
pas plus obliger le Mandataire que le Conseil de la Société des Nations ne
le pouvait.

vi) Compte tenu des conclusions 1) à iil) ci-dessus, qui s’appliquent à
POrganisation des Nations Unies dans son ensemble, le Conseil de
sécurité n’avait pas, en ce qui concerne les mandats, d’autres pouvoirs ou
des pouvoirs plus larges que ceux de l’Assemblée générale. Par suite, son
action ne pouvait pas, à ce titre, remplacer ou valider une action défec-

+ A l’exception du Sud-Ouest africain, les divers territoires sous mandat — sauf
bien entendu ceux qui étaient ou sont devenus des Etats indépendants et souverains
— ont tous été placés sous tutelle des Nations Unies. L'opération ne s’est nullement
accomplie d’un seul coup, mais en fin de compte le Sud-Ouest africain est le seul
qui ait conservé son statut de Mandat. Toutefois, comme la Cour l’a dit dans son
avis consultatif de 1950 sur le Statut international du Sud-Ouest africain (C.LJ.
Recueil 1950, p. 144), les mandataires n'avaient aucunement l'obligation juridique
de placer les territoires sous mandat sous le régime de tutelle.

> Il apparaît qu'aucun des mandataires n’a fait rapport aux Nations Unies dans
l'intervalle (qui a-pu atteindre deux ans environ) précédant le moment où le territoire
sous mandat a été converti en territoire sous tutelle ou, dans certains cas, a accédé
à Pindépendance.

213
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 226

tueuse de l’Assemblée. Le Conseil de sécurité n’avait pas non plus le
pouvoir de révoquer le Mandat.

vii) Le Conseil de sécurité ne peut pas, sous le couvert du maintien de
la paix, aboutir valablement à un résultat dont le caractère véritable
consisterait à exercer les fonctions de surveillance à l’égard des mandats.

vill) Même si le Conseil de sécurité agit véritablement pour préserver
ou rétablir la paix ou la sécurité, il n’a pas, dans ce domaine, compétence
pour opérer des changements définitifs et permanents de droits territo-
riaux, qu’il s’agisse de souveraineté ou d'administration; or un mandat
comporte nécessairement un droit territorial d'administration, sans lequel
il ne pourrait être géré.

ix) Les «conséquences juridiques pour les Etats» des conclusions qui
précèdent sont:

— que le Mandat n'a pas été révoqué valablement à l'initiative des
Nations Unies en 1966 ou ultérieurement et qu’il subsiste encore;

— que le Mandataire reste tenu de remplir toutes les obligations du
Mandat, quelles qu’elles puissent être, qu’il n’a le droit ni d’annexer le
territoire sous Mandat ni d’en modifier le statut de toute autre manière;

— mais que l'Organisation des Nations Unies n’a pas ce droit non
plus et que ses Etats Membres sont tenus de reconnaître et de respecter
cette situation tant qu’elle n’aura pas été modifiée par des voies légales.

* * *

Dans la deuxième partie de la présente opinion, qui va suivre, l’argu-
mentation sur laquelle ces conclusions s’appuient se répartira ainsi: sur
les conclusions i) et ii), section A, paragraphes 11-64; sur la conclusion
iif), section B, paragraphes 65-89; sur les conclusions iv) a viii), section C,
paragraphes 90-116; sur la conclusion ix), section D, paragraphes 117-124.
Viendra ensuite le post-scriptum (par. 125). Les paragraphes et les
notes de l’annexe sont numérotés à part.

214
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 227

DEUXIÈME PARTIE

FOND

SECTION À

L'ORGANISATION DES NATIONS UNIES N’A JAMAIS ÉTÉ INVESTIE D'AUCUNE
FONCTION DE SURVEILLANCE CONCERNANT LES MANDATS EN TANT QUE TELS

1. Absence de toute succession juridique de l'Organisation
des Nations Unies à la Société des Nations

11. En l'absence d’une règle générale de droit international qui ferait
intervenir un processus de succession automatique d’une entité comme
l'Organisation des Nations Unies aux fonctions et activités d’une entité
disparue comme la Société des Nations, il n'y a que trois moyens par
lesquels l'ONU aurait pu, à la dissolution de la SdN, être investie des
pouvoirs de cette dernière touchant les mandats en tant que tels: a) si des
dispositions avaient été prises spécialement à cet effet; b) s’il y avait eu
d’une façon ou d’une autre succession implicite; c) si l’on pouvait établir
que le Mandataire, en l’occurrence l’Afrique du Sud, avait consenti à ce
qui aurait été une véritable novation quant à l'obligation de faire rapport,
en acceptant la surveillance d’une entité nouvelle et différente (ONU ou
Pun de ses organes) et l'obligation de lui rendre compte.

12. A mon avis, l'ONU n'a accédé par aucun de ces trois moyens au
rôle de la SdN en matière de mandats: mais, en ce qui concerne le premier,
il faut préciser d’emblée que la question dépasse de beaucoup celle des
mandats. Il y a eu en fait un refus délibéré et général, motivé par des rai-
sons politiques et psychologiques, de consentir à quelque continuité
juridique ou politique que ce soit entre l'ONU et la SdN (voir par. 35 et 36
ci-après). Etant donné que les mandats étaient considérés comme faisant
partie des activités politiques de la SdN, il faut présumer qu’il n’y a pas
eu de prise en charge par l'ONU du système des mandats en tant que tel,
comme en témoignent amplement la création du régime parallèle de la
tutelle des Nations Unies et le fait que les mandataires ont été invités, mais
non obligés, à convertir leurs mandats en tutelles. I] sera cependant plus
commode d’examiner ces questions par la suite, en les replaçant dans leur
perspective historique, de même que le point de savoir si Afrique du Sud,
en tant que Mandataire, a jamais consenti à ce que soient transférées à
PONU les obligations lui incombant, à la date d’entrée en vigueur de la

215
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 228

Charte, envers la SdN, qui existait encore à l’époque et devait d’ailleurs
survivre quelque temps.

13. En attendant, j'en viens à la deuxième des trois possibilités évoquées
au paragraphe qui précède: celle d’une transmission implicite à l'ONU des
fonctions de la SdN en matière de mandats et, en conséquence, d’un
transfert implicite à l'ONU des obligations que le Mandataire avait
auparavant envers la SAN. Il est facile de supposer que, puisque l'ONU
présentait certaines ressemblances avec la SdN et pouvait être considérée
comme son successeur « naturel », elle en était aussi le successeur juridique;
or il n’en a pas été ainsi. Il n’est pas moins facile de supposer, comme la
Cour le fait à l'évidence dans son avis, pratiquement sans examen, que,
si — et parce que — les divers mandats ont survécu à la Société des
Nations, i! s’ensuit que l'ONU doit nécessairement et ipso facto avoir
acquis le droit d’exercer un rôle de surveillance sur les mandats, bien que
ces derniers aient constitué une institution de la SdN et non pas de l'ONU
et qu’ils ne soient mentionnés dans la Charte que comme des territoires
susceptibles (mais sans idée d’obligation) d’être placés sous la tutelle de
l'ONU. Le caractère spécieux de ce raisonnement, ou plutôt de cette
présupposition, est évident. Même l’argument selon lequel l'ONU était
seule capable de jouer ce rôle est, comme on le verra, erroné.

2. Absence de succession automatique ou implicite

i) Origine et nature
de la fonction de surveillance

14. Le Conseil de la Société des Nations (dont trois des principaux
mandataires étaient membres permanents) n’a jamais été lui-même
expressément investi eo nomine de ce que l’on a appelé la fonction de
surveillance relative à la gestion des divers mandats $. En outre, l’expres-
sion même de surveillance peut induire en erreur vu qu’aux votes de la
SdN s’appliquait la règle de l’unanimité, y compris le suffrage de l'Etat
Membre intéressé (c’est-à-dire, lorsque les mandats étaient en cause, celui
du mandataire). En réalité, la fonction dite de surveillance procédait de
l'obligation pour les mandataires *, de présenter un rapport annuel au

6, 64 sb Le pluriel ou l’article indéfini et le m minuscule sont utilisés dans la
présente opinion chaque fois que, d’après le contexte, il ne s’agit pas uniquement du
Mandat pour le Sud-Ouest africain ou de l'Afrique du Sud en tant que Mandataire,
faute de quoi on risquerait de fausser la perspective; en effet, sous réserve des
différences entre mandats A, B et C telles qu’elles sont indiquées sommairement à
l’article 22, paragraphes 4, 5, et 6 du Pacte de la SdN et telles qu’elles résultent du
texte des diverses catégories de mandats, la situation sous la plupart des angles qui
intéressent la présente affaire était la même pour tous les mandats et pour tous les
mandataires et n’était pas spéciale au Sud-Ouest africain. En particulier, aucun
des mandats ne conférait de fonction de surveillance spécifique au Conseil de la
SdN, et tous, à cet égard, se bornaient à stipuler l'obligation de faire rapport dans
des termes à peu près équivalents.

216
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 229

Conseil, par l'intermédiaire de la Commission permanente des mandats,
en quelque sorte comme conséquence, corollaire ou contrepartie de cette
obligation. C’est de cette façon et d’aucune autre qu’a pris naissance ce
qu’on a appelé l'obligation des mandataires de rendrecompte. Ce point, qui
aune importance primordiale quand il s’agit d’évaluer la nature réelle dela
fonction de surveillance telle qu’elle pouvait être exercée par le Conseil de
la SdN et de décider si elle comportait le pouvoir de révoquer le mandat
d’un mandataire 6, est développé dans la section B ci-après. Ce qui
importe ici, c’est que ce sont l’obligation de faire rapport et le devoir de
rendre compte qu’une obligation de cet ordre peut impliquer” qui ont
donné naissance à la fonction spécifique de surveillance, et non le con-
traire; et, incontestablement, la question de savoir qui ou quelle entité
était habilité à surveiller se rattache et est surbordonnée à la question
préalable suivante: à qui ou à quelle entité les mandataires avaient-ils
l'obligation de faire rapport et, par voie de conséquence, de rendre
compte (bien que de toute façon l'obligation de rendre compte n’impliquat
pas un contrôle — voir note 7).

ii) Distinction entre l'obligation de faire rapport
proprement dite et la question de savoir
quelle entité peut en exiger l'exécution

15. Il s'ensuit que, pour déterminer quelle entité a été investie, le cas
échéant, de la fonction de surveillance après la disparition de la SdN et de
son Conseil, il faut déterminer à quelle entité les mandataires sont alors
éventuellement devenus obligés de faire rapport, à supposer qu'ils aient
continué à être soumis en tant que mandataires à une obligation quelcon-
que de faire rapport (voir par. 10, note 5). Plus précisément, pour répon-
dre en l’espèce à la question de savoir si l'ONU en particulier a été investie
d’une fonction de surveillance, il est nécessaire d’établir si, pour tout
territoire sous mandat non placé sous le régime de tutelle des Nations
Unies, le mandataire avait désormais l’obligation de faire rapport à un
organe de l'ONU, et notamment à l’Assemblée générale que la Cour
a jugé dans son avis de 1950 être l’organe le plus approprié à cet égard.
Le problème sous-jacent est de savoir si l'ONU pourrait revendiquer non
pas-simplement un droit de regard mais un droit exclusif, en ce sens que
l'obligation lui serait due à elle et à elle seule, à l’exclusion de toute autre
entité. Autrement dit: Primo, en supposant, comme on l’admet générale-

 

 

7 Comme on le verra par la suite, l’obligation de faire rapport n’a dans le con-
texte des mandats aucune des implications que peut avoir, par exemple, le fait de
dire que X... fait rapport à son supérieur Y..., ce qui suppose que X... reçoit ses
instructions de Y... Ce n’est pas ce genre de relation qui existait entre le Conseil
de la SdN et les mandataires, pas plus qu’entre les organes compétents de l'ONU et
les Etats Membres qui administrent des territoires sous tutelle (voir par. 77 et 104
ci-après, ainsi que note 66, par. bet c).

217
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 230

ment®, que les divers mandats ont survécu à la dissolution de la SdN,
est-ce que l’obligation de faire rapport, c’est-à-dire la situation de respon-
sabilité considérée en quelque sorte dans l’abstrait, a survécu elle aussi
en tant qu’élément du mandat? Secundo, dans ces conditions, cette obli-
gation a-t-elle survécu sous la forme d’une obligation de faire rapport et
de rendre compte ou s’est-elle transformée en une telle obligation non pas
simplement à l’égard d’un organe quelconque, mais de l’organe particulier
qu'était et qu'est demeurée l’Assemblée générale de l'ONU?

ii) L'obligation de faire rapport, si elle a survécu,
pouvait être remplie autrement
qu’en faisant rapport à un organe de l'ONU

16. Il est évident que, si l'obligation de faire rapport a survécu à la
SdN, la présentation de rapports à un organe de l'ONU, en particulier à
l’Assemblée générale, n’était pas le seul moyen possible de s’acquitter de
cette obligation; un organe de l'ONU, en tant que tel, n’était d’ailleurs
nullement indispensable comme destinataire, commentateur ou critique
de ces rapports. Il existait à l’époque et il existe encore aujourd’hui plu-
sieurs organes internationaux qui sont par nature beaucoup plus proches
du Conseil de la SdN, ou tout au moins de l’ancienne Commission perma-
nente des mandats, que ne l’est l’Assemblée générale et auxquels tout
mandataire aurait pu s'arranger pour faire rapport s’il l'avait préféré,
en entretenant avec eux le type de dialogue qui s'était instauré avec les
organes de la SAN. // est essentiel de rappeler ici que l'absence de tout
pouvoir coercitif confié à un tel organe n’aurait eu aucune incidence sur la
situation, car ni le Conseil de la SdN ni l Assemblée générale des Nations
Unies n'avait un tel pouvoir en la matière *. Ou bien, si l’on n’avait pu
trouver aucun organe approprié disposé à jouer ce rôle, tout mandataire
aurait eu la faculté, en agissant éventuellement de concert avec d’autres,
d’en créer un, à l’égard de qui les engagements nécessaires eussent été pris,

8 En ce qui concerne cet aspect de l’affaire, l'argument de l’Afrique du Sud selon
lequel le Mandat est terminé est à la fois indirect et soumis à certaines conditions.
L'Afrique du Sud soutient d’une part que l'obligation de faire rapport s’est éteinte
entièrement à la dissolution de la SdN parce qu’il est alors devenu impossible de
s’en acquitter de la manière stipulée, mais aussi que ce n’était pas un élément essentiel
du Mandat qui pouvait subsister en dehors de celui-ci. En même temps, elle affirme
que si lobligation n’est pas séparable du Mandat lui-même, et en constitue un
aspect essentiel, alors son extinction entraîne l’extinction du Mandat tout entier.
Ce sont là les deux branches d’une alternative et il n’y a pas contradiction entre
elles, comme l’avis de la Cour tendrait à le faire croire.

9 Cet argument, qui va à la racine même d’une grande partie de l’affaire, est
développé plus longuement dans la section B ci-après. D’après la procédure de la
SdN, les décisions du Conseil n’étaient pas obligatoires pour le mandataire, à
moins qu’il n’y consentit, au moins tacitement ; quant aux résolutions de l’Assemblée
générale des Nations Unies, sauf dans certains cas particuliers qui sont sans intérêt
ici, elles n’ont que le caractère de recommandations dépourvues d’effet obligatoire
sauf, à la rigueur, et encore pourrait-on en discuter, pour les Etats qui ont voté en
faveur de ces résolutions.

218
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 231

les rapports ultérieurs et les commentaires à ces rapports étant rendus
publics 10.

iv) Ilwy a pas eu survivance de I’ obligation
de faire rapport sous forme @ obligation automatique
envers un organe de l'ONU.
Différences fondamentales entre le Conseil de la SAN
et l’ Assemblée générale des Nations Unies
en tant qu’organes de surveillance

17. Aux fins du présent raisonnement, il n’est pas nécessaire d’exprimer
une opinion définitive sur le point de savoir si P obligation de faire rapport
a ou n’a pas, dans l’abstrait ou en théorie, survécu à la dissolution de la
SdN, car de toute façon je n’estime pas qu'elle ait survécu sous forme
d’une obligation automatique et fonctionnant par elle-même de faire
rapport spécifiquement à l'ONU, notamment à l’Assemblée générale, et
d’en accepter la surveillance. L'hypothèse formulée inconsciemment (ou
délibérément?) qui a obéré la question du Sud-Ouest africain pendant tant
d’années et selon laquelle i/ n’y avait aucune différence pour le Mandataire
entre faire rapport au Conseil de la SdN ou à l’Assemblée générale des
Nations Unies (ce qui permettait de demander pourquoi on ne ferait pas
rapport à cette dernière) est bien entendu tout à fait illusoire, car la nature
de l'organe de surveillance affecte la nature et le poids de I’ obligation.
Etre de cet avis ne signifie pas nécessairement qu’on accepte l’argument
de l’Afrique du Sud selon lequel l’obligation de faire rapport était si
intimement liée à la nature de l’entité envers qui cette obligation existait
que, cette dernière disparue, elle devait s’éteindre entièrement . En
revanche j'admets qu’en aucun cas l’obligation de faire rapport à un
organe, le Conseil de la SdN, et d’accepter sa surveillance ne pouvait
être transformée automatiquement et ipso facto sans le consentement du
mandataire (et même contre sa volonté) en une obligation envers un
autre organe ayant par rapport au Conseil de la SdN une composition

10 En pratique, aucun des mandataires ne l’a fait et aucun d’entre eux n’a fait
rapport à l'ONU; en revanche ils ont tous, à l'exception de l’Afrique du Sud, trans-
formé finalement leurs mandats en tutelles.

# Pour plus de détails sur cette question, voir section D ci-après, par. 119-120.
La question est axée sur:

i) le point de savoir si, comme la Cour l’a jugé en 1950 (C.L.J. Recueil 1950,
p. 136-137), l'obligation de faire rapport, dans la mesure où elle implique une
surveillance, tient une si grande place dans un mandat que, si ce dernier survit,
Vobligation survit aussi nécessairement, ou si, comme M. Read l’a estimé
(ibid., p. 165), l'absence de présentation de rapports, etc., pouvait «affaiblir le
Mandat » mais sans l’affecter autrement;

ii) l'effet, s’il s’agit d’une situation contractuelle ou quasi contractuelle, de la dis-
parition d’une des parties, en l’occurrence la SdN;

iii) dans une situation non contractuelle, le statut juridique d’une disposition qui
ne peut plus être exécutée conformément aux termes mêmes dans lesquels elle
est libellée, mais que l’on pourrait peut-être appliquer par un moyen équivalent.

219
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 232

très différente et un effectif beaucoup plus nombreux et fonctionnant
différemment, suivant des méthodes, des procédures et des règles de vote
différentes et dans le contexte d’opinions, de doctrines et d’objectifs
totalement différents et par nature défavorables au mandataire !. En
vérité, le fait même que la surveillance d’un mandat aurait été dévolue à
un organe désapprouvant en principe que des mandats restent des
mandats, estimant dès l’abord, presque comme s’il s’était agi d’un
article de foi (j'y reviendrai par la suite car c’est un point capital), que
tous les territoires sous mandat devaient être placés sous son propre
régime de tutelle et ayant pour objectif principal dans toutes ses opéra-

 

1 Le tableau suivant permettra de voir clairement ces différences:

 

 

 

 

 

 

 

 

 

 

 

I. Organisation Société des Nations Organisation des
internationale , Nations Unies
II. Organe saisi des Conseil de la SAN Assemblée générale
rapports ou
organe de
surveillance
UT. Effectif Peu nombreux (a Potentiellement
varié de 9 à 13) illimité. De 50 à
et comprenant des 60 dès 1946,
membres permanents, actuellement de 130
dont trois à 140 et toujours
mandataires croissant
IV. Règle de vote Unanimité, y Majorité des deux
compris le suffrage tiers; parfois
du mandataire majorité simple
V. Organe Commission perma- Conseil de tutelle;
consultatif nente des mandats commission de
subsidiaire l’Assemblée générale
ou «organe
subsidiaire » créé en
vertu de l’article 22
de la Charte
VI. Composition de Experts agissant Représentants des
: l’organe à titre personnel gouvernements
subsidiaire et non en tant que
représentants de
leur gouvernement
VIE. Attitude et Favorable aux Défavorable aux
fagon de voir de mandataires — non mandataires — trés
l'organe de exagérément politisée
surveillance politisée
VII. Objectif Bonne administration Accession du
du territoire sous territoire a
mandat lindépendance le
plus vite possible

 

220

 
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 233

tions, qu’il s'agisse de territoires sous tutelle, de territoires sous mandat
ou des territoires non autonomes visés à l’article 73 de la Charte, de faire
naître le plus rapidement possible une série de nouveaux Etats souverains
et indépendants — ce fait même aurait suffi à créer et à perpétuer un
état permanent de tension entre l’Assemblée générale des Nations Unies en
tant qu’organe de surveillance et tout mandataire tenu de lui rendre compte.
Il n’en allait pas du tout ainsi sous le régime de la Société desNations.

18. Les mêmes considérations exactement valent pour tout comité ou
sous-comité de l’Assemblée générale qui pouvait être créé pour s’occuper
des mandats et qui, quelque tournure qu’on lui donnât pour qu'il res-
semble au Conseil ou à la Commission permanente des mandats de la SdN
(voir la proposition faite par l’Assemblée générale dans sa résolution 449
(V) du 13 décembre 1950), devait rester entièrement sous la coupe de
l’Assemblée générale et reflétait ses tendances et ses buts. Cela a d’ailleurs
été une évidence criante dans le cas des comités qui ont été ultérieurement
créés pour s’occuper du Sud-Ouest africain.

v) Conclusions quant à l’idée
d’une succession implicite

19. Pour tous ces motifs, il me semble juridiquement impossible de
postuler que la métamorphose s’est produite automatiquement et à
défaut de consentement. Le faire serait non seulement changer l'identité de
l'organe habilité à surveiller l'exécution de l obligation mais, en raison même
de ce changement, changer la nature de l obligation elle aussi. Etant donné
la différence de nature et de méthodes de cet organe, ce serait créer une
obligation nouvelle et plus lourde. Bien entendu, c’est, entre autres, à
cause de cette possibilité même qu'il ne saurait y avoir de novation sans
que les intéressés y consentent. Je dois donc considérer qu’aucun change-
ment de ce genre ne s'est produit spontanément et que par conséquent,
faute de consentement, l'ONU n’a jamais été investie d’aucune fonction
de surveillance quelle qu'elle fit. Je vais maintenant développer cet
argument, d’abord pour répondre à plusieurs objections qui ont été ou
qui pourraient être avancées et ensuite pour tenir compte de certaines
considérations positives et concrètes auxquelles on n’a jamais donné leur
poids véritable mais qui me paraissent décisives.

3. Arguments contraires concernant la thèse de la
succession implicite

a) Avis consultatif de la Cour du 11 juillet 1950

20. Lors de la procédure consultative de 1950, entre l’argumentation
sud-africaine sur la question et les vues exprimées par la Cour, le paral-
lélisme a été frappant mais l’orientation entièrement différente. I] en a
été ainsi à cause d’une confusion ou d’un télescopage, commis de part
et d’autre mais en sens différent, des deux questions distinctes déjà

221
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 234

signalées: celle de la survivance de l'obligation de rendre compte en
tant que telle et celle de la forme de cette survivance, si survivance il y
avait. Partant du principe que l’obligation n’avait jamais été envisagée
autrement que comme obligation envers le Conseil de la SdN et que par
suite elle ne pouvait, lors de la dissolution de la SdN et de la création de
VONU, être automatiquement transformée en obligation envers cette
dernière, l'Afrique du Sud a fait valoir que, parce qw’il en était ainsi, il
s’ensuivait que toute obligation de rendre compte avait disparu. Cette
déduction pouvait être assez naturelle, mais elle manquait évidemment
de rigueur et de nécessité logiques car l’obligation pouvait survivre en
tant que telle tout en restant momentanément à l’état latent.

21. L’argumentation de Ja Cour en 1950, pareillement elliptique,
débouchait dans une tout autre direction. Tenant pour assuré que
l'obligation de faire rapport était une partie essentielle du système des
mandats et devait survivre si le système lui-même survivait, la Cour en a
déduit que par suite l'obligation survivait comme obligation de faire
rapport spécifiquement à l’Assemblée générale des Nations Unies. Non
seulement cette derniére partie de l’argumentation était dépourvue de
rigueur et n’avait aucun caractére de nécessité, mais elle reposait sur
une idée évidemment fausse, celle-là même qui motiva les opinions
dissidentes — que j’approuve pour ma part — de sir Arnold McNair et
de M. Read. Manifestement, ce n’était pas, comme la Cour l’a jugé en
pratique, parce que les Nations Unies étaient en quelque sorte disponibles
et avaient institué sous la forme du régime de tutelle quelque chose
d'assez voisin du système des mandats, que non seulement les territoires
sous tutelle mais encore les territoires sous mandat devaient en consé-
quence être soumis à la surveillance de l'ONU. Là non plus, il n’y avait
pas d’enchainement logique 1°. Cela revenait à dire que, même si (comme
la Cour la constaté plus loin dans le même avis consultatif, C.J.
Recueil 1950, p. 138-140) les mandataires n'étaient pas tenus de placer
sous le régime de tutelle leurs territoires sous mandat, ils devaient pour-
tant, qu’ils l’aient fait ou non, accepter de toute façon en pratique le
contrôle de l'ONU — ce qui n'avait aucun sens. La Cour en arrivait

 

 

#5 Le passage ci-après de l’avis consultatif (C.J. Recueil 1950, p. 136) fait très
clairement ressortir le télescopage entre, d’une part, la prémisse valable que l’obli-
gatiori de rendre compte n’avait pas nécessairement disparu en principe avec la SdN
et, d’autre part, la déduction fausse que les mandataires étaient de ce fait néces-
sairement obligés de rendre compte al’ ONU:

«On ne saurait admettre que l’obligation de se soumettre à surveillance
aurait disparu pour la simple raison que cet organe de contrôle a cessé d’exister
alors que les Nations Unies comptent un autre [un autre, assurément] organe
international chargé de fonctions analogues encore que non identiques.» (Les
italiques sont de nous.)

Le défaut de logique est évident. La Cour ne paraît pas avoir vu que le transfert à
un organe nouveau et différent ne peut ni se faire de lui-même ni être présumé
réalisé; et le présent avis consultatif de la Cour s’accommode de ce raisonnement
fallacieux.

222
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 235

ainsi à désavouer sa propre conclusion suivant laquelle la tutelle était
facultative — et avait l’air de dire: « Pile, je gagne; face, vous perdez»!
Il n’est pas exagéré d'affirmer que l’absence de toute obligation juridique
de mettre sous tutelle les territoires sous mandat supposait à fortiori
et comme conséquence nécessaire l’absence de toute obligation juridique
d’accepter la surveillance des Nations Unies sur les mandats, sinon la
deuxième proposition détruisait l’effet de la première.

22. Il est évident que l'existence de l'ONU et sa ressemblance super-
ficielle avec la SdN n’ont en bonne logique rien à voir avec la survivance
de l'obligation de faire rapport, sauf dans la mesure où elles fournissent
un moyen commode, mais non obligatoire, de remplir cette obligation
si elle a effectivement survécu. C’est ce qu’a dit M. Read en 1950. Ayant
constaté qu’il n’y avait pas eu, de la part du Mandataire, consentement
à l’exercice de la surveillance des Nations Unies et qu’en l’absence de ce
consentement la seule base possible de l’obligation en cause aurait été
«le fait pour les Nations Unies d’avoir succédé », il poursuivait (C.J.
Recueil 1950, p. 172):

«Cette succession ne saurait reposer sur les dispositions de la
Charte, car ... aucune disposition de la Charte ne pourrait juridique-
ment affecter une institution fondée sur le Pacte ni porter atteinte
ou mettre fin aux droits et intérêts des Membres de la Société des
Nations qui ne sont pas membres des Nations Unies . Elle ne
pourrait reposer sur des références ou des déductions tirées de la
nature de la Société des Nations et de celle des Nations Unies, ou
d’une similitude quelconque dans les fonctions de ces organisations.
En l'absence de consentement exprès ou tacite de la Société des
Nations, des Nations Unies et de la Puissance mandataire cette
succession ne saurait être déduite par implication, en fait ou en
droit. Or, il n’y a pas eu de consentement de ce genre.» (Les
italiques sont de nous.)

b) La Charte implique-t-elle une obligation de rendre
compte à la charge des mandataires?

i) En général

23. La Charte ne mentionne pas spécifiquement les territoires sous
mandat sauf dans les deux articles (77 et 80, par. 2) où elle y fait allusion,
en même temps qu'à d’autres territoires, comme étant candidats au
régime de tutelle mais sans créer d’obligation à cet égard. Sur la sur-
veillance ou le devoir de rendre compte, pas un mot. La thèse selon
laquelle il faut interpréter la Charte comme si elle traitait en fait de ces
questions tient donc exclusivement à l'emploi du procédé qui consiste

 

14 On avait oublié et on continue commodément d’oublier — ce que n’avait pas
fait M. Read — qu’à l’époque où la Charte est entrée en vigueur (octobre 1945) et
et jusqu’en avril 1946 la Société des Nations existait toujours.

223
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 236

à attribuer des conséquences implicites à deux dispositions, l’article 10
et l’article 80, paragraphe |. Ce sont ces textes qu’il convient de considérer
maintenant.

ii) Article 10 de la Charte

24. Pour que l’article 10 suffise par lui-même, il serait nécessaire d’y
trouver non seulement l'attribution d’une compétence à l’Assemblée
générale pour exercer un rôle de surveillance par rapport aux mandats,
mais aussi une obligation pour les mandataires d’accepter cette surveil-
lance et de rendre compte à l’Assembiée. Comme l’article ne mentionne
pas les mandats nommément, il faudrait soutenir qu'en donnant à
l'Assemblée générale la faculté de «discuter toutes questions ou affaires
[et de «formuler sur ces questions ou affaires des recommandations »]
rentrant dans le cadre de la présente Charte », non seulement il lui confie
une fonction de surveillance à l'égard des mandats mais aussi il oblige
les mandataires à accepter qu'elle tienne ce rôle et à se considérer comme
devant lui rendre compte. Indépendamment du fait que la seule faculté
de «discuter ... et de formuler des recommandations [non obligatoires] »
ne saurait viser ou inclure un pouvoir aussi radical que celui de révoquer
unilatéralement un mandat, il est évident qu’une faculté accordée à A
ne peut pas en elle-même et par elle-même créer automatiquement et
ipso facto une obligation pour B, même s’il s’agit d’un même ordre de
question . L’absence de lien logique est apparente et ce hiatus ne
saurait être comblé comme la Cour cherche à le faire 1. En outre,
puisque Pune des questions essentielles qui se posent est précisément
celle de savoir si les territoires sous mandat en tant que tels — à distinguer
des territoires sous tutelle et des territoires précédemment sous mandat
placés sous tutelle — entrent «dans le cadre de la présente Charte»,
toute l’argumentation fondée sur l’article 10 de la Charte tourne en rond
et est essentiellement tautologique.

25. L'article 10 était et est encore une disposition qui, sans mentionner
expressément les mandats ni d’ailleurs rien de spécifique, embrasse
l'immense domaine qu’impliquent les mots «toutes questions ou affaires

15 Par exemple, la création d’un service chargé d’organiser des opérations de
recensement et de rassembler des renseignements à cet effet n’oblige pas en soi la
population à coopérer. Outre lobligation qu’elles imposent au service du recense-
ment, les lois prévoyant les recensements imposent une obligation distincte à toute
la population, celle de coopérer, sous peine de sanctions. S’il en était autrement,
cette dernière obligation n’existerait pas et la première serait par conséquent vaine.

16 Comme en 1950, croyant découvrir dans larticle 10 une compétence de
PAssemblée pour surveiller, la Cour professe que l’obligation de rendre compte à
PAssemblée dont le mandataire serait chargé découlerait a) de l’article 80 de la
Charte, b) d’une prétendue acceptation du devoir de rendre compte aux Nations
Unies que tous les mandataires seraient supposés avoir donnée en votant pour la
résolution finale de la Société des Nations sur les mandats en date du 18 avril 1946.
Ainsi qu’on le verra (par. 26-32 et 54-55 ci-après), obligation ne peut découler ni
de l’une ni de l’autre de ces deux sources.

224
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 237

rentrant dans le cadre de la présente Charte». Ces mots peuvent inclure
presque n'importe quoi”. Et pourtant pourrait-on raisonnablement
soutenir que, à propos de tout sujet que l’Assemblée pourrait croire bon
de discuter en invoquant cette disposition et qui pourrait à juste titre
être considéré comme y étant englobé, les autorités et organes de tous
les Etats Membres des Nations Unies seraient de ce seul fait tenus
d'envoyer des rapports à l’Assemblée sur sa demande et d’accepter
qu'elle surveille leurs activités? Poser la question, c’est en faire éclater
l’absurdité. Rien dans l'article 10 ne pourrait produire un tel effet en
dehors d’une stipulation expresse. Dès lors, sur quelles bases juridiques
une obligation de faire rapport et d'accepter la surveillance sur les man-
dats pourrait-elle être tirée de cette disposition? C’est précisément cette
absence de nécessité logique ou même de lien qui a motivé l'opinion
dissidente de lord McNair en 1950. Après avoir dit qu’il n’entrevoyait
pas le motif juridique permettant valablement de considérer l’ancien
Conseil de la SAN comme remplacé par l'ONU pour ce qui est des rap-
ports à lui faire et de la surveillance à exercer par lui, ce qui « équivaudrait
à imposer … une obligation nouvelle 18 [au mandataire] et serait faire
œuvre de législation judiciaire», il poursuivait (C.J. Recueil 1950,
p. 162):

«En disant cela je n’oublie pas la compétence que possède l’Assem-
blée ... en vertu de l’article 10 de la Charte, pour procéder à l'examen
du mandat ... et pour faire des recommandations au sujet de ce
Mandat; cette compétence toutefois ne dépend d’aucune théorie
de succession implicite mais bien des dispositions de la Charte.»

En d’autres termes, même si les dispositions de la Charte suffisaient à
fonder la compétence de P Assemblée (uniquement celle de discuter et de
recommander), il faudrait encore démontrer qu’elles fondent l'obligation
du mandataire, puisqu'il n’est pas question de pouvoir recourir à une
théorie de succession implicite 1°, et, dans la mesure où l’on s’en remet

17 Il suffit de jeter un coup d’ceil sur le préambule de la Charte et sur l’article
premier, ainsi que sur les dispositions des chapitres IX et X, pour voir combien
la gamme des matières possibles est vaste, même si on laisse de côté des sujets comme
le maintien de la paix et divers points de détail.

18 «Nouvelle» parce que, comme la SdN, de toute évidence, n’a pas cédé ses
droits de surveillance à l'ONU (voir à ce sujet par. 42 ci-après), seule une novation
aurait pu produire l'effet en faveur duquel la Cour s’est prononcée en 1950. Mais,
pour qu'il y ait eu novation, il aurait fallu le consentement du mandataire, que
lord McNair estimait ne pas avoir été donné. Parlant des diverses déclarations
faites à l'époque pour le compte de !’Afrique du Sud, il a indiqué (C.I.J. Recueil
1950, p. 161) qu’il n’y trouvait aucune «preuve suffisante » que le Mandataire « ait
ou bien accepté la succession, par implication, des: Nations Unies ... ou … ait
contracté envers les Nations Unies une nouvelle obligation de faire revivre le
système de surveillance d’avant-guerre ».

19 Lord McNair avait déjà soutenu (C.I.J. Recueil 1950, p. 159) que c'était
«pure déduction » (c’est-à-dire, dans ce contexte, une simple supposition) de penser
qu’il y ait eu succession automatique de l’Organisation des Nations Unies «aux

225

 
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 238

aux termes de l’article 10 à cette fin, il est évident que rien ne peut leur
donner le poids qu’on prétend ainsi leur attribuer.

iii) Article 80 de la Charte

26. C’estläuneautre disposition (dont le texte est reproduit ci-dessous 2)
à laquelle on a voulu prêter un effet excessif et déplacé et qui, elle non
plus, ne peut supporter le poids qu’on cherche à lui attribuer. (Il est vrai
que le paragraphe 2 paraît reposer sur l’idée que les territoires sous mandat
seraient placés sous le régime de tutelle — mais l’expression d’une attente
ne crée pas des obligations, comme la Cour l’a elle-même constaté,
précisément à propos de cette disposition (C.J. Recueil 1950, p. 140).)
Quant au paragraphe 1, il est clair que les changements qu’il exclut sont
ceux, et seulement ceux, qui pourraient résulter du chapitre XII de la
Charte consacré au régime de tutelle («aucune disposition du présent
chapitre [XII] ne sera interprétée ... comme modifiant », etc.); or, comme
lord McNair l’a observé pertinemment en 1950, «l’extinction de la
surveillance exercée par la Société des Nations et de l’article 6 du Mandat ?
n’est due à rien qui soit contenu dans le chapitre XII de la Charte, mais
à la dissolution de la Société des Nations en sorte qu’il est difficile d’aper-
cevoir la pertinence de cet article» (C.I.J. Recueil 1950, p. 160). Il est
bien entendu possible de s'appuyer sur d’autres motifs pour soutenir
que le principe de la responsabilité concrétisée par l’obligation de faire
rapport, bien qu'elle soit entrée en sommeil, n’est pas devenu caduc à la
dissolution de la SdN (par. 17 et 20 ci-dessus). Ce qu'il n’est pas légitime
de soutenir, c’est que, si l'obligation était devenue caduque — ainsi ou
d’une autre façon —, l’article 80 a pu la préserver ou la ranimer — car
ce que cette disposition a pu empêcher c’est uniquement une extinction
tenant aux effets du chapitre XII mais non l'extinction due à des causes
entièrement étrangères à ce chapitre.

 

droits du Conseil de ja Société des Nations ... car dans la Charte ne figure aucune
disposition assurant [cette] succession ... [que l’] on aurait pu expressément conserver
… et conférer ... aux Nations Unies ... mais cela n’a pas été fait ».

20 L’article 80 de la Charte énonce:

«1. À l’exception de ce qui peut être convenu dans les accords particuliers
de tutelle conclus conformément aux articles 77, 79 et 81 et plaçant chaque
territoire sous le régime de tutelle, et jusqu’à ce que ces accords aient été conclus,
aucune disposition du présent chapitre ne sera interprétée comme modifiant
directement ou indirectement en aucune manière les droits quelconques d’aucun
Etat ou d’aucun peuple ou les dispositions d’actes internationaux en vigueur
auxquels des Membres de l'Organisation peuvent être parties.

2. Le paragraphe 1 du présent article ne doit pas être interprété comme
motivant un retard ou un ajournement de la négociation et de la conclusion
d'accords destinés à placer sous le régime de tutelle des territoires sous mandat
ou d’autres territoires ainsi qu'il est prévu à l’article 77.» (Les italiques sont
de nous.)

21 L'article 6 du Mandat pour le Sud-Ouest africain est celui qui prescrit l’obliga-
tion de faire rapport.

226
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 239

27. Il serait moins légitime encore de soutenir que lobligation de
faire rapport n’a pas seulement été préservée sur le plan conceptuel mais
que, par quelque discrète alchimie, l’article 80 l’a effectivement convertie
en obligation de faire rapport à un organe indéterminé de l'ONU.
L’impossibilité d'attribuer ce dernier effet à l’article 80 devient manifeste
quand on se rappelle que, à la date (24 octobre 1945) où la Charte, y
compris son article 80, est entrée en vigueur, la Société des Nations
existait encore (et a continué à exister jusqu’en avril 1946 2?) de sorte que
c'était toujours au Conseil de la SdN qu'il fallait faire rapport. Si donc
l’article 80 a pu servir en quoi que ce soit à prémunir l'obligation de faire
rapport des effets de causes de caducité étrangères au chapitre XII, c’est
ainsi qu'il a dû le faire — c’est-à-dire en tant qu’obligation envers fe
Conseil de la SdN; et il n’est pas de principe d'interprétation juridique
qui puisse, sans pouvoir s'appuyer sur rien d’autre qu’une disposition
comme l’article 80, faire qu’une obligation préservée sous cette forme
se transforme automatiquement et ipso facto six mois plus tard en obli-
gation à l’égard d’une entité différente et dont il n avait pas été question.
Si, pour citer l’article 80, les dispositions du chapitre XII ne doivent
pas être «interprétée[s] comme modifiant les dispositions d’actes inter-
nationaux en vigueur », ce sont les dispositions des mandats et de l’article
22 du Pacte de la SdN (encore en vigueur à l’époque} sur les rapports à
faire au Conseil (encore en existence à ce moment) qui ne devaient pas
être modifiées. Comment dès lors est-il possible d’interpréter l’article 80
non pas comme s’il préservait cette obligation, mais comme s’il créait
d’un coup de baguette magique une obligation nouvelle et différente de
faire rapport à un organe nouveau et très différent, l’Assemblée générale
des Nations Unies, ce qui ne pouvait laisser les mandataires indifférents?

28. Tout revient donc à ceci: il n’y a absolument rien dans l’article 80
qui autorise à faire comme s'il se lisait: «La Société des Nations est
toujours en vigueur mais, quand elle sera dissoute et à partir du moment
où elle le sera, tous les mandataires qui sont Membres de l'Organisation
des Nations Unies seront redevables à cette dernière de leurs obligations
relatives aux territoires sous mandat. » C’est bien entendu cela ou quelque
chose de ce genre (voir ce qu’en disait lord McNair, note 19 ci-dessus)
que la Charte aurait dû stipuler pour entraîner les résultats qu’on a voulu
déduire de dispositions comme les articles 10 et 80 une fois qu'il est
devenu évident que le Sud-Ouest africain n'allait pas être placé sous le
régime de tutelle de l'ONU. Mais la Charte ne dit rien de tel et ces articles
ne peuvent ni séparément ni ensemble porter le poids d’une telle déduc-
tion.

29. Au sujet de l’article 80, la vérité tient en une phrase: ou bien les
mandats, avec l’obligation de faire rapport qu’ils comportent, auraient

22 On savait bien en fait que la Société des Nations serait dissoute mais il n’y
avait rien dans la Charte pour forcer les Membres des Nations Unies qui étaient
aussi Membres de la SAN à prendre le parti de la dissolution, encore moins à le
prendre à une date déterminée.

227
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 240

de toute façon survécu à la dissolution de la SdN en vertu d’un principe
général de droit ou, comme certains le soutiennent, en vertu du droit
des traités et l’article 80 aurait été superflu à cette fin 2; ou bien, si la
survivance devait dépendre de l'inclusion d’une disposition expresse
dans la Charte, l’article 80 était sans effet utile, puisqu'il ne protégeait
que des causes éventuelles de caducité découlant du chapitre XII, lequel
n’a pas entraîné la dissolution de la SAN. Il aurait donc fallu une dispo-
sition d’un tout autre caractère pour aboutir aux résultats qu’on prête
maintenant à l’article 80.

30. On prétend que l’interprétation qui précède ôte tout sens à l’article
80, car, affirme-t-on, il n’y a rien dans le chapitre XII de la Charte qui
puisse modifier ou compromettre des droits existants, etc. Serait-ce vrai
que cela ne constituerait pas un motif juridique valable d’introduire dans
l’article ce que l’on ne saurait en aucune manière prétendre y trouver,
à savoir la succession, opérant d'elle-même, de l'ONU à des fonctions de
la SdN, la conversion automatique d’une obligation de rendre compte au
Conseil de la SdN (lequel existait encore au moment où l’article 80 est
entré en vigueur) en une obligation envers l’Assemblée générale des
Nations Unies. Cependant, de toute façon, l'argument ne tient pas.
L'article 80 conserve tout son sens et tous ses effets qui, pour ce qui con-
cerne les mandats, étaient d'empêcher que l'instauration du régime de
tutelle puisse être considérée comme une excuse pour cesser de respecter
les obligations au titre des mandats, quelles qu’elles fussent à l’origine et
à ce moment-là. Mais l’article 80 windiquait pas quelles étaient ces obli-
gations, ni si elles demeuraient en vigueur. De plus, c'était seulement « direc-
tement ou indirectement » (in and of itself — ces termes sont trop souvent
oubliés) que la mise en place du régime de tutelle ne devait pas affecter
les mandats. Si les mandats étaient devenus caducs pour quelque autre
cause valable, l’article 80 ne s’y opposait pas, et n’a jamais visé à s’y
opposer. En bref l’article 80 n’assurait pas la survivance obligatoire des
mandats, mais, dans l’éventualité où ils subsistaient pour d’autres motifs,
la création du système de tutelle ne pouvait pas être invoquée comme les
faisant tomber en désuétude.

23 C’est bien ce que pensait M. Joseph Nisot, ancien délégué, ambassadeur et
jurisconsulte belge dont Ja connaissance des Nations Unies remonte à la conférence
de San Francisco. Dans le South African Law Journal, vol. 68, III° partie, août 1951,
p. 278-279, il écrivait:

«Le seul objet de l’article est d’empécher d’interpréter le chapitre XII de ja
Charte comme affectant ou modifiant en quoi que ce soit les droits des Etats
et des peuples tels qu’ils existent et tant que des accords de tutelle ne sont pas
conclus. Ces droits tirent leur existence juridique des instruments qui les ont
créés; ils restent valables pour autant que ces instruments sont eux-mêmes
toujours valables. S’ils sont maintenus, c’est en vertu de ces instruments et
non en vertu de Particle 80 qui se borne à prévoir que les droits des Etats et
des peuples — quels qu’ils puissent être et à quelque degré qu’il subsistent —
sont laissés intacts par le chapitre XII. » / Traduction du Greffe.]

Voir les vues analogues de Manley Hudson, ancien membre de la Cour permanente,

228
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 241

31. L’argument tiré de la référence à l’article 80 que l’on trouve à
l’article 76 d} de la Charte vient aussi mal à propos et tourne autour du
même point. Il n’est pas douteux que cette référence signifiait que, dans la
mesure où des droits préférentiels, économiques ou autres, seraient
préservés. par application de l’article 80, il s’agirait là d’exceptions au
régime d’égalité de traitement prévu à l’article 76 d). Mais cela ne résol-
vait nullement la question de savoir quels étaient les droits de préférence
ainsi préservés. Il ne pouvait évidemment s’agir que de ceux qui étaient
préservés de l’extinction par application du chapitre XII de la Charte, et
non de ceux qui auraient pu s’éteindre pour d’autres motifs. L’on en
revient donc a l’argument précédent.

32. Si ni l’article 10 ni l’article 80, pris séparément, ne créent une
obligation de faire rapport à l’Assemblée générale des Nations Unies, il
est évident qu'ils ne peuvent pas non plus avoir cet effet conjointement.
C'est plutôt le contraire qui serait vrai: zéro plus zéro égale zéro.

c) Argument de la communauté mondiale (ou « internationale»)
organisée

33. Cet argument, sur lequel on n’avait pas beaucoup insisté jusqu’à
présent et qui consiste essentiellement 4 postuler une continuité intrin-
sèque entre la Société des Nations et l'Organisation des Nations Unies,
en tant qu’avatars différents d’une même idée directrice, a été avancé
dans les affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud;
Libéria c. Afrique du Sud, 1960-1966). Il vise manifestement à donner une
explication éventuellement plausible à une conception qui n’a aucun
fondement dans le droit international positif. Elle n’en a pas parce que
ce qu’on appelle la communauté mondiale organisée n’est pas une entité
juridique distincte dotée d’une personnalité propre et transcendant celle
des organisations internationales dans lesquelles elle a pu s’incarner à
telle ou telle époque. Du temps de la SAN il n’y avait pas la communauté
mondiale organisée, d’une part, et la SdN de l’autre. Tout ce qui existait,
c'était la SdN, sans laquelle il n’y aurait pas eu de communauté mondiale
organisée. Par conséquent la notion d’une telle communauté comme
source résiduelle distincte et permanente ou comme réservoir de pouvoirs
et de fonctions qui seraient réabsorbées à la disparition de telle ou telle
organisation internationale pour être ensuite conférés automatiquement
et sans arrangement spécial à une nouvelle organisation ou assumés par
celle-ci, est tout à fait illusoire **.

 

qui fut aussi délégué à San Fransisco, dans l’ American Journal of International Law,
vol. 45, 1951, p. 14.

24 Le droit international ne contient d’ailleurs rien de comparable aux principes
de droit privé selon lesquels, par exemple, en l’absence d’héritiers les biens. vacants
passent à l'Etat, au fisc, à la Couronne, etc., de sorte que, s’il n’y a pas «héritage » à
proprement parler, il y a néanmoins succession en droit. De plus il ne s’agit pas en
lPespèce d’un patrimoine mais de l’exercice d’une fonction et il n’existe aucun

229
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 242

34. Il est donc évident qu'en l’espèce cette théorie est invoquée en vue
de tourner après coup ce qui aurait constitué et constitue encore un
obstacle juridique insurmontable, à savoir l’absence de toute succession
juridique véritable entre la SdN et l'ONU. A défaut d’une telle succession,
l'argument de la «communauté mondiale [ou « internationale »] organisée »
apparaît sous son vrai jour comme un expédient: il est bien certain qu’au-
cun des Etats qui, comme mandataires, ont accepté l’obligation de faire
rapport au Conseil de la SdN n'aurait pu supposer un instant qu'il
souscrivait par là même à une obligation généralisée de rendre compte,
dans tous les temps à venir, à tout organisme qui pourrait être considéré,
à tel ou tel moment, comme représentant une communauté mondiale
organisée aussi abstraite qu’hypothétique, et cela quelle que soit la façon
dont cette collectivité pourrait être constituée ou fonctionner.

4. Rejet politique, aux Nations Unies, de toute continuité
avec la Société des Nations

a) En général et en principe

i) Attitude à l'égard de la Société des Nations

35. Nous avons étudié dans les paragraphes qui précédent diverses
théories tendant à prouver qu’il y avait eu succession implicite entre
l'Organisation des Nations Unies et la Société des Nations en ce qui
concerne les mandats et nous avons montré que ces théories étaient
fallacieuses. Mais la vérité est que ces théories ne tiennent aucun compte
de certains des faits les plus importants qui entourent la fondation de
l'ONU, car l’idée d’une reprise en charge des fonctions de la SAN, l'idée
de repartir d’où la SdN s’était interrompue, a été envisagée et, comme il
fallait s’y attendre, rejetée. Les Etats-Unis n'étaient jamais devenus
membre de la SdN pour des raisons que l’on n’avait pas oubliées 5.
L'URSS en avait été exclue en 1939. En revanche les puissances de l’Axe,
avec leurs régimes fascistes de l’époque en avaient fait partie, etc. Politi-
quement la SdN avait mauvaise presse. Entre 1931 et 1939 elle n’avait
pas réussi à prévenir au moins trois conflits armés très graves et elle

 

principe de droit international qui permette de dire que, lorsqu’une organisation
internationale vient à disparaître, ses fonctions sont automatiquement dévolues à
une autre sans que des arrangements spéciaux aient été prévus à cet effet, La situa-
tion a été correctement décrite par M. Read en 1950 dans le passage de son opinion
cité au paragraphe 22 ci-dessus.

25 On sait que, si le président Wilson a bien été l’un des principaux architectes
du Pacte de la SdN — qui, au lieu de constituer un instrument distinct, a été incor-
poré officiellement au traité de Versailles parce qu’on croyait que les Etats-Unis
ratifieraient nécessairement le traité et deviendraient ipso facto membre de la SAN —
tous les espoirs ont été déçus parce que le Sénat des Etats-Unis a refusé de ratifier
le traité, bien que les Etats-Unis fussent l’une des « Principales Puissances alliées et
associées » au nom desquelles le traité était rédigé. Les Etats-Unis ont signé un
traité de paix séparé avec l'Allemagne en 1921.

230
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 243

avait été impuissante 4 empécher la seconde guerre mondiale. Dans de
nombreux milieux, loin d’y voir une «communauté mondiale organisée »,
on la considérait comme une institution essentiellement européenne
assujettie à des influences «colonialistes ». C’est pourquoi l’on estimait
que l'ONU devait être conçue dans un esprit absolument nouveau. Sans
doute serait-il inévitable que l'ONU ressemble par certains côtés à la
SdN, mais il ne devait y avoir aucun lien officiel, aucune continuité
juridique. La SdN avait échoué et il ne fallait pas que l'ONU prit son
essor sous cette ombre chancelante.

36. Voilà pourqoui il n’est fait rigoureusement aucune mention de la
Société des Nations dans la Charte. (Méme à propos des mandats, pour-
tant connus généralement jusque-là comme «mandats de la Société des
Nations », la Charte ne dit mot de la SAN. A l’article 77, paragraphe 1,
et à l’article 80, paragraphe 2, qui sont les seules dispositions où il soit
fait état des mandats comme tels, on trouve les expressions «territoires
actuellement sous mandat » et «territoires sous mandat ».) C’est pourquoi
là encore la Charte a été mise en application sans que l’on ait pris aupara-
vant la moindre mesure pour mettre fin aux activités de la SdN et indé-
pendamment du fait que celle-ci existait encore et continuait d’exister.
Il n’est donc pas exagéré de dire, sous une forme un peu triviale, que les
fondateurs de l'ONU ont tout fait pour éviter la souillure d’un contact
quelconque avec la SdN.

ii) Résolution XIV de l’Assemblée générale
en date du 12 février 1946

37. La même attitude à l’égard d’une SdN presque considérée comme
une intouchable s’est de nouveau manifestée lorsque, une fois la Charte
en vigueur et l'ONU définitivement établie, des mesures ont été prises
pour liquider la SdN et reprendre ses avoirs matériels et financiers et
pour adopter une décision finale au sujet de ses activités politiques et
techniques 7°. C’est à ces fins qu’a été votée le 12 février 1946 la résolution
XIV de l’Assemblée générale, résolution désormais bien connue dont le
texte intégral, d’une lecture fort instructive, se trouve, à une omission non
pertinente près, reproduit in extenso aux pages 625-626 du Recueil de la
Cour pour 1962. Les passages de cette résolution qui intéressent les
mandats (sans que ces derniers soient nommément visés) sont les suivants:

76 Il y avait eu, bien entendu, un début de décision en ce sens à la Commission
préparatoire des Nations Unies créée après la conférence de San Francisco. Je me
permets de citer l’opinion dissidente commune rédigée par sir Percy Spender et
moi-même lors de la phase de 1962 des affaires du Sud-Ouest africain (C.I.J. Recueil
1962, p. 532), pour rappeler que, d’après les comptes rendus de la Commission et
en particulier ceux du comité 7 (CPNU, p. 2-3 et 10-11), « dans toute la manière
dont elles ont abordé la question des activités de la Société des Nations, les Nations
Unies ont manifesté une grande prudence et même une certaine répugnance ... toute
idée de ce qu’on pourrait appeler une reprise générale ou une absorption des fonc-
tions et des activités de la Société des Nations a été catégoriquement rejetée ».

231
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 244

«3. L'Assemblée générale déclare qu’en principe et sous réserve
des dispositions de la présente résolution et de la Charte, l’Organisa-
tion est prête à assumer certaines fonctions et certains pouvoirs
précédemment confiés à la Société des Nations, et elle adopte les
décisions énoncées ci-dessous aux paragraphes À, B et C.»

Les paragraphes A {Fonctions de secrétariat) et B (Fonctions et pouvoirs
de caractère technique et non politique) sont sans intérêt ici mais le
paragraphe C, qui était censé s'appliquer notamment aux mandats, énon-
çait:

« C. Fonctions et pouvoirs résultant de traités, conventions, accords
et autres instruments internationaux de caractère politique ??.

L’ Assemblée générale étudiera elle-même ou soumettra à l’organe
compétent des Nations Unies toute demande émanant des parties et
tendant à ce que l’Organisation assume les fonctions ou pouvoirs
confiés à la Société des Nations par des traités, conventions, accords
et autres instruments internationaux de caractère politique... 27»

Commentant ce texte en 1950 (C.J. Recueil 1950, p. 172), M. Read,
dont je partage les vues, disait que le Mandat pour le Sud-Ouest africain
comportait «des fonctions et pouvoirs de caractère politique» et qu’en
substance Je paragraphe C prévoyait que l’Assemblée générale serait
saisie d’une requête «tendant à ce que les Nations Unies exercent les
fonctions de la Société des Nations en matière de rapports, de responsa-
bilités et de contrôle sur le Mandat pour le Sud-Ouest africain». Et de
poursuivre:

«Aucune requête de ce genre n’a été adressée et l’Assemblée
générale n’a pas eu l’occasion d’agir en vertu de la décision C.
L'existence même de cette disposition expresse rend toutefois impossible
de justifier une succession par voie de conséquence logique.» (Les
italiques sont de nous.)

38. On ne peut pas dire non plus que la résolution XIV de l’Assemblée
en date du 12 février 1946 corresponde le moins du monde à une décision
hâtive ou insuffisamment réfléchie. Elle avait été soigneusement mise
au point à la Commission préparatoire et au sein de ses comités et sous-
comités et elle représentait l'aboutissement d’une politique bien établie.
On en trouvera un bref historique aux pages 536-538 de l’opinion dissi-
dente commune de 1962 dont j'ai déjà parlé (voir note 26 ci-dessus) et
une relation plus complète aux pages 619 à 624 du même volume du
Recueil. Quand la Commission préparatoire a examiné les projets

27, 278 C'était bien entendu par l'intitulé «autres instruments de caractère poli-
tique » que l’on visait les mandats.

232
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 245

établis par son comité exécutif pour ce qui devait devenir la résolution
XIV, le mot transfert (des fonctions et activités de la Société des Nations),
qui n’apparait plus nulle part dans la résolution, a fait l’objet d’objec-
tions précises et a été écarté parce qu'il paraissait établir une «continuité
juridique qui en fait n’existerait pas » (les italiques sont de nous) (Nations
Unies, doc. PC/LN/2, p. 2-3 et PC/LN/10, p. 10-11).

b) En ce qui concerne les mandats en particulier

i) Politique établie tendant
à donner la préférence au régime de tutelle
et à s'appuyer sur ce régime

39, S'agissant des mandats, jusqu’à trois propositions ont été formulées
à la Commission préparatoire en vue de créer ce qui eût été un régime
provisoire de mandats sous l'égide des Nations Unies. Tout d’abord, le
comité exécutif a recommandé la création d’un «comité temporaire de
tutelle » qui aurait exercé certaines fonctions pendant la période intéri-
maire jusqu’au moment où le régime de tutelle aurait fonctionné à plein
et qui se serait occupé notamment des « questions que pourrait soulever le
transfert à l'Organisation des Nations Unies de toutes fonctions et
responsabilités assumées jusqu'ici en vertu du régime des mandats »
(pour les références, voir C.ZJ. Recueil 1962, notes au bas des pages
536-537). S'il y avait été donné suite, cette proposition aurait abouti à
créer une sorte de régime intérimaire des territoires sous mandat, appli-
cable soit jusqu’au moment où ces territoires auraient été placés sous
tutelle soit dans l’hypothèse où ils ne le seraient pas. Mais, à la Commission
préparatoire même, l’idée de créer un comité temporaire de tutelle a
suscité diverses objections, principalement de la part de l'URSS et il
n'y a pas été donné suite. En fait la Commission a formulé à l'intention de
l'Assemblée générale une recommandation toute différente consistant à
envisager la conversion des mandats en tutelles. Cette recommandation a
finalement pris la forme de la résolution XI de l’Assemblée générale en
date du 9 février 1946, que j’examinerai plus loin.

40. Deux autres propositions formulées par les Etats-Unis au comité
exécutif les 14 octobre et 4 décembre 1945 auraient été plus efficaces
encore car, si elles avaient été adoptées, elles auraient très précisément
et expressément accompli ce que l’on prétend aujourd’hui avoir été
réalisé par voie de conséquence implicite, alors même que ces deux propo-
sitions n’ont pas eu de suite. À certaines différences de rédaction près, les
deux propositions avaient le même effet et on peut voir quelle en était la
nature dans le passage cité ci-après, où il est recommandé de charger
notamment un comité temporaire de tutelle (Nations Unies, doc. PC/
EX/92/Add.1)

« [d’lexercer, à la suite de la dissolution de la Société des Nations et
de la Commission permanente des mandats, les fonctions qu’assurait

233
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 246

auparavant la Commission permanente des mandats en ce qui con-
cerne la réception et l’examen des rapports soumis par les Puissances
mandataires sur les territoires sous mandat qui n’auraient pas été
placés sous le régime de tutelle en vertu d'accords de tutelle, jusqu’au

moment où le Conseil de tutelle sera constitué et rempéira à son
tour une fonction analogue ».

Mais, après les avoir déposées, la délégation des Etats-Unis n’a plus rien
fait au sujet de ces propositions. En fait la Commission préparatoire a
recommandé et l’Assemblée générale a adopté la résolution XI dont je
fais état à la fin du paragraphe 39 ci-dessus et dont les passages pertinents
sont intégralement cités dans C.Z.J. Recueil 1962, page 624. Cette résolu-
tion s’adressait aux « Etats qui administrent des territoires en vertu d’un
mandat », mais elle se bornait à accueillir avec satisfaction les déclarations
de «certains » d’entre eux qui avaient manifesté l'intention de placer des
territoires sous mandat sous le régime de tutelle et à inviter tous ces
Etats à négocier à cette fin des accords de tutelle conformément à l’article
79 de Ja Charte: pas un mot sur ce qu’il fallait faire dans l’intervalle, pas
un mot sur la situation des territoires sous mandat pour lesquels, le cas
échéant, cette invitation n'était pas acceptée et n'allait pas l’être. Ce
point d'histoire confirme l'existence d’une politique délibérée consistant
à ne rien dire des mandats en tant que tels.

ii) Résolution finale de la Société
des Nations du 18 avril 1946

41. C’est précisément cette attitude qui s’est manifestée chez les Mem-
bres de l'ONU qui étaient également Membres de la SdN lorsque, à ce
titre, ils ont assisté à la dernière réunion de Genève où il devait être mis
fin à l’activité de la SdN. L'occasion se présentait là encore d’adopter des
décisions précises sur les mandats: exception faite du Japon qui était
nécessairement absent, tous les mandataires étaient assemblés et allaient
se trouver liés par les décisions éventuellement prises puisque, comme il
était de règle à la SdN, ces décisions devaient être adoptées à l'unanimité.
Je reviendrai sur les détails de la résolution du 18 avril 1946 quand je
rechercherai si elle supposait que les mandataires s’engageaient à rendre
compte à P Organisation des Nations Unies pour leurs mandats en tant
que tels. Il suffira ici de rappeler que cette résolution, après avoir reconnu
que la dissolution de la SdN « mett[ait] fin à ses fonctions en ce qui
concerne les territoires sous mandat », s’est contentée de noter que «des
principes correspondant à ceux que déclare l’article 22 du Pacte [étaient]
incorporés dans les chapitres XI, XII et XIII de la Charte des Nations
Unies », pour noter ensuite que les mandataires avaient «exprimé leur
intention » de continuer à administrer leurs mandats «conformément aux
obligations contenues » dans ceux-ci « jusqu’à ce que de nouveaux arrange-
ments soient pris entre les Nations Unies et les divers [mandataires] ».

234
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 247

Il s'agissait là encore d’une anticipation et d’une allusion au régime de
tutelle qui, conformément à la Charte, exigeait la négociation d’accords de
tutelle. Entre-temps, et s'agissant de tout mandat pour lequel il n’était
pas négocié d’accord de tutelle, on s’en remettait à l’application d’une
formule générale et ambigué, dont l'effet précis, que j’étudie plus loin,
n’a jamais cessé de prêter à controverse.

42. L'idée que c'était une fois de plus au régime de tutelle que les
intéressés songeaient trouve sa confirmation dans le fait que le Comité de
liquidation créé pour liquider les avoirs de la SAN a dit — en remettant à
l'ONU les archives de la section des mandats de la SdN, dans un rapport
dont le passage pertinent s’intitulait « Activités non transférables, fonds et
services » (les italiques sont de nous), que ces archives «donneraient des
indications précieuses à ceux qui seraient chargés de l’administration du
régime de tutelle [et non du système des mandats] » (les italiques sont de
nous). Ce même Comité de liquidation a déclaré en outre que «le système
des mandats inauguré par la SdN avait ainsi pris fin » (SdN, doc. C.5.M.5.,
p. 20). Bref, comme l’a dit en 1950 lord McNair (C.J. Recueil 1950,
p. 161), en portant un jugement très pertinent sur la résolution d’avril
1946, l’Assemblée

«reconnaissait que les fonctions de la Société des Nations avaient
pris fin; mais elle ne se proposait pas de les transférer ... aux Nations
Unies » (les italiques sont de nous) 78.

Après avoir ajouté qu’il ne voyait pas comment «on peut interpréter
cette résolution comme ayant créé une obligation juridique ... de présenter
des rapports annuels aux Nations Unies et de transférer à cette Organi-
sation la surveillance [exercée sur les mandats] », lord McNair concluait:
«tout au plus cette résolution pouvait-elle imposer le devoir de s'acquitter
des obligations ... qui ne font pas intervenir l’activité de la Société des
Nations» (les italiques sont de nous).

43. Deux autres éléments permettent par ailleurs de soutenir de façon
concluante qu’il n’a pas été envisagé a Geneve de créer de système
intérimaire de mandats.

a) Le «projet chinois». — 11 y a tout d’abord le fait, qui doit dissiper
tous les doutes, qu’une résolution d’un type tout différent avait été au-
paravant proposée mais qu’il ne lui avait pas été donné suite. C’était la
proposition, radicalement différente de celle qui a été finalement adoptée,
que, dans les annales de l’ensemble des affaires relatives au Sud-Ouest
africain, on appelle désormais d’après ses origines le «projet chinois»
ou le «projet Liang ». Cette proposition s’énongait comme sait:

28 En d’autres termes, et on ne le répétera jamais assez, il n’y eut pas cession,
de sorte que l’acceptation d’une partie nouvelle au mandat (l'Organisation des
Nations Unies) à la suite d’une novation aurait exigé le consentement du mandataire.

235
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 248

« L'Assemblée,

Considérant que le Conseil de tutelle n’a pas encore été constitué
et que tous les territoires sous mandat de la Société des Nations
n’ont pas encore été transformés en territoires sous tutelle;

Considérant qu’il y aurait lieu, afin d'éviter toute interruption dans
la surveillance du régime des mandats dans ces territoires, de frans-
férer à l'Organisation des Nations Unies les fonctions assumées à
cet égard par la Société des Nations [les italiques sont de nous];

Recommande que les Puissances mandataires ainsi que les Puis-
sances administrant des territoires sous Mandat ex-ennemi con-
tinuent à présenter aux Nations Unies des rapports annuels et ac-
ceptent que ces territoires soient inspectés par l'Organisation,
jusqu’au moment où le Conseil de tutelle aura été constitué. »

Cette proposition aurait appelé des amendements parce qu’elle contenait
certaines erreurs d'ordre technique, mais il suffit d’un coup d’œil pour
voir que, si l’on en avait retenu la substance, elle aurait accompli précisé-
ment ce qu’on prétend depuis lors, avec une constance si lassante, avoir
été accompli par la résolution qui a été adoptée en fait le 18 avril 1946.
Cette «résolution chinoise» aurait imposé aux mandataires au moins
l'obligation d'offrir d’accepter la surveillance de l'ONU et de s’y sou-
mettre effectivement, le cas échéant, tant que durerait ce que la proposi-
tion appelait une «interruption» relativement aux mandats. Quant à
savoir si l'ONU aurait ou non accepté d'assumer cette fonction — car
ce n’est évidemment pas une résolution de la SAN qui aurait pu l’y con-
traindre — la question est sans pertinence. Le fait certain est que, pour
une raison quelconque qui ne ressort pas du compte rendu, la proposition
n’a pas été adoptée; les choses ne peuvent donc pas être en droit exacte-
ment les mêmes que si elle l'avait été. Si l’on avait besoin d’une preuve
supplémentaire, on pourrait la trouver dans le fait qu’à propos de la
résolution du 18 avril 1946 telle qu’elle a été adoptée, M. Liang lui-même
a rappelé son texte antérieur non adopté et, après avoir dit que les articles
de la Charte des Nations Unies sur la tutelle étaient fondés «en grande
partie sur les principes du système des mandats», a ajouté «mais les
fonctions pertinentes de la Société wont pas été transmises automatique-
ment aux Nations Unies » (les italiques sont de nous). Par suite, a-t-il dit,
l'Assemblée de la Société des Nations « devrait prendre des mesures pour
assurer la continuité d’application des principes du système des mandats ».
Mais en fait l’Assemblée de la SdN comme l’Assemblée générale des
Nations Unies a décidé de s'appuyer à cet effet sur la conversion (non
obligatoire) des mandats en tutelles, ou bien sur l’article 73 e) de la
Charte dont je vais maintenant traiter.

b) La référence au chapitre XI de la Charte dans la résolution du 18 avril
1946. — Voici un second élément significatif qui montre quel a dû être
le cours des idées à Genève en avril 1946. La résolution du 18 avril
(par. 3 — voir ci-dessus par. 41) fait état non seulement des chapitres

236
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 249

XIE et XIII de la Charte concernant le régime de tutelle, mais aussi du
chapitre XI visant les territoires non autonomes. L’explication en a été
donnée dans l’opinion dissidente commune de 1962 (C.I.J. Recueil 1962,
p. 541-545), où il est souligné que la disposition essentielle du chapitre
XI, à savoir l’article 73, reprend pratiquement mot pour mot l’article 22,
paragraphe 1, du Pacte de la SdN (les deux textes sont reproduits aux
fins de comparaison dans le même volume du Recueil, p. 541, note 1).
La portée de cette référence au chapitre XI de la Charte dans la résolution
de Genève, référence qui autrement serait sans objet, est qu’elle montre:
i) que les délégations, notamment celles des divers pays mandataires,
considéraient les territoires sous mandat comme relevant en tout état
de cause de la catégorie des territoires non autonomes; ii) qu’à leur avis
la présentation de rapports conformément à l’article 73, alinéa e),
pouvait remplacer la mise sous tutelle des territoires sous mandat en ce
sens au moins que cela permettrait de combler le vide avant la mise sous
tutelle ow dans le cas où il n’y aurait pas de mise sous tutelle. Cette dis-
position avait en outre un avantage: si elle imposait de transmettre des
rapports sous une forme moins contraignante que pour les territoires
sous mandat ou les territoires sous tutelle et si en outre il ne s'agissait pas
véritablement de rendre compte (voir par. 59 ci-après), elle était obliga-
toire pour les Etats Membres des Nations Unies administrant des terri-
toires non autonomes, alors que la Charte n’obligeait pas à placer les
territoires sous mandat ou autres sous le régime de tutelle. Par consé-
quent, lorsqu’on soutient que l’intention ne pouvait pas être de laisser
subsister le « vide», la réponse est que c’est justement là la façon dont il
devait être comblé; certains éléments donnent d’ailleurs à penser que
plusieurs délégations et/ou gouvernements l’entendaient bien ainsi (voir
CLS. Recueil 1962, p. 543-544). Mais il est tout aussi clair que l'intention
n’était pas de combler le vide en rendant les mandataires en tant que tels
responsables devant l'ONU: sinon, la solution évidente aurait été de
créer un régime intérimaire concernant les mandats en tant que tels et
d'inviter l'ONU à en surveiller l'application. Cette solution a donc été
implicitement rejetée et, si lon veut expliquer les choses, ou trouver une
échappatoire, en disant que les Nations Unies, décidées à obtenir la
transformation de tous les mandats en tutelles, n'auraient probablement
pas accepté l'invitation, cette explication se passe de commentaire et ne
peut que confirmer les vues exposées ici.

*
* *

44. S’agissant de toutes ces tentatives tendant soit à combler l’écart
entre mandats et tutelles, soit à régulariser la situation des mandats
subsistants, l'avis de la Cour est que la non-adoption de ces diverses
propositions n’impliquait pas nécessairement le rejet de l’idée dont elles
procédaient. J'avais moi-même toujours pensé que le cas tout à fait
classique du rejet implicite d’une proposition est celui où, une proposition
ayant été examinée, il ne lui a pas été donné suite — étant entendu qu’en

237
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 250

droit le motif du rejet est sans pertinence 7°. Quand une idée présentée à
diverses reprises en termes presque identiques n’a pas été retenue, seules
les raisons contraires les plus fortes, si tant est qu’elles existent, peuvent
faire tomber la présomption qu’il y a eu sinon rejet, du moins non-
acceptation délibérée. Si l’on a présenté une suggestion qui n’a pas été
reprise dans une disposition expresse, la situation ne peut être la même
que si elle l'avait été. Lorsqu'une série de propositions allant pour l’essen-
tiel dans le même sens n’ont pas été retenues, les résolutions toutes dif-
férentes qui ont en définitive été adoptées ne sauraient s’interpréter
comme ayant le même effet que les propositions non approuvées. II n’est
guère besoin d’être juriste pour se rendre à pareille logique.

c) Motifs expliquant P attitude de Organisation des Nations Unies
sur les mandats et importance de cette attitude

45. Le fait que l’on ait avec tant de persistance évité d’assumer toute
fonction en matière de mandats — fût-ce à titre intérimaire ou temporaire
— témoigne d’une volonté bien arrêtée de se désintéresser dans ce do-
maine de tout ce qui n’était pas conversion en tutelle. Un autre fait le
confirme: l’Assemblée générale des Nations Unies s’est refusée dès le
départ, malgré les considérations exposées au paragraphe 43 5) ci-
dessus, à permettre que l’article 73 de la Charte soit interprété comme
ayant trait aux territoires sous mandat; saisie de rapports sur ie Sud-
Ouest africain transmis à ce titre (voir par. 59 et 60 ci-dessous), elle a
tenu à les faire examiner par le Conseil de tutelle. Des épisodes isolés
n'auraient peut-être pas signifié grand-chose, mais l'effet cumulé de ces
éléments pris ensemble devient irrésistible et ne permet qu’une conclu-
sion: l'ONU n'avait l'intention de prendre en charge aucune fonction
politique de la SdN en dehors d’arrangements spéciaux qui n’ont jamais
été conclus et, en vertu de cette politique, elle ne voulait rien avoir à faire
avec les mandats comme tels. Cette attitude peut se comprendre. Tout
d’abord, du moment que la Charte ne prévoyait rien pour la surveillance
des territoires sous mandat par l'ONU à moins qu'ils ne soient placés
sous tutelle, ce qui devait être nécessairement un acte volontaire et ne
pouvait être imposé, il n’y avait rien sur quoi l'Organisation pit se
fonder en droit pour se prétendre habilitée à surveiller les mandats qui
n'auraient pas été convertis en tutelles. La Charte n’instaurait à cette
fin aucun mécanisme distinct, de sorte qu'il aurait fallu tout spécialement
en créer un, dont la légalité eût été contestable. Faire surveiller les terri-

29 Dans les conférences internationales, il arrive souvent que des propositions
n'aient aucune suite parce que leurs auteurs ont constaté qu’elles ne seraient pas
acceptées, ce qui se passe de commentaire. Ou encore il ne leur est pas donné suite
parce que, même si ellés sont en elles-mêmes opportunes, elles susciteraient des
difficultés ou entraîneraient certains inconvénients; mais en pareil cas un choix
est fait et, en droit, on ne peut pas soutenir ensuite que la proposition a été acceptée
«en réalité» ou qu’à tout le moins elle n’a pas été «véritablement » rejetée. Ces
arguments sont d’ordre purement subjectif: ne confondons pas droit et psychologie.

238
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 251

toires sous mandat par le Conseil de tutelle eût été les traiter comme des
territoires sous tutelle, alors même qu'ils n’avaient pas été placés sous le
régime de tutelle, ce à quoi rien n’obligeait. Aussi fallait-il faire porter
tous les efforts sur la transformation des mandats en tutelles.

46. En second lieu, il n’y a pas l’ombre d’un doute que, mis à part le
peu de disposition à reprendre des fonctions de la SdN, on répugnait
spécialement à assumer un rôle en matière de mandats parce qu’on
craignait, ce faisant, de tendre à perpétuer ou de risquer de perpétuer le
système des mandats en encourageant les mandataires à s’en tenir au
statu quo et à ne pas se soumettre au régime de tutelle (voir C.I.J. Recueil
1962, p. 540-541). A ce sujet, un point à noter, encore qu’incident, est
que le régime de tutelle était à certains égards plus contraignant pour les
mandataires que le système des mandats, en particulier pour ce qui con-
cerne la nature et la composition de l'organisme devant assister l'autorité
de surveillance. Dans le cas des mandats, c'était la Commission perma-
nente qui remplissait ce rôle et elle était composée d’experts indépendants
particulièrement expérimentés, agissant à titre personnel et non pas en
tant que représentants gouvernementaux tenus par des instructions
officielles. Dans le régime de tutelle, ce serait le Conseil de tutelle qui
jouerait ce rôle, c’est-à-dire un organe politique composé de représentants
gouvernementaux agissant sur instructions 7°. En tout état de cause, on
estimait manifestement utile de ne donner aux mandataires aucun pré-
texte pour ne pas placer sous tutelle leurs territoires sous mandat, et un
tel prétexte leur eût peut-être été fourni si on leur avait offert comme
second choix la possibilité de prolonger le système des mandats. Il fallait
compter en outre avec un élément psychologique: la nécessité de ne pas
laisser entendre, fût-ce indirectement, que les territoires sous mandat
ne seraient peut-être pas tous placés sous le régime de tutelle, ce qu’on
risquait de faire en adoptant des dispositions expresses en vue de cette
éventualité.

d) Conclusions relatives aux effets juridiques de cette attitude
de l'Organisation des Nations Unies

47. Voila donc comment s’explique l'attitude de l’Organisation des
Nations Unies au sujet des mandats. Mais trouver l’explication d’un
phénomène, ce n’est pas en effacer le résultat, contrairement à ce que
Pavis consultatif de la Cour semble souvent laisser croire. Dire que, si
l’on trouve une explication satisfaisante du rejet de telle ou telle proposi-
tion, c’est comme si l’on démontrait que la proposition n’a pas été
véritablement rejetée, et qu’il convient donc de considérer ladite proposi-
tion comme «véritablement » adoptée n’est pas de nature à accroître le
respect que peut inspirer le droit en tant que discipline.

°° Toutefois le Conseil de tutelle se composait pour moitié de représentants des
puissances administrantes,

239
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 252

48. Ce qui en fait s’est passé à l'ONU, pendant la période 1945-1946,
c'est que l’Assemblée générale, parfaitement consciente de la situation,
a fait un choix. Ce choix était le suivant: pour l'ONU, la solution devait
être la tutelle, encore que cette tutelle ne fût pas obligatoire. On a donc
en fait refusé de s’occuper des mandats sous toute autre forme quelle
qu’elle fût. Dans ces conditions, il n’était plus possible en droit de faire
volte-face et de dire que, pour tel territoire sous mandat qui n’avait pas
été placé sous le régime de tutelle, même si les Nations Unies n’avaient
pas reçu le droit d’en surveiller l’administration comme s’il s'agissait
d’un territoire sous tutelle, elles avaient néanmoins celui d’en surveiller
l'administration à titre de territoire sous mandat. C’efit été tout simple-
ment un moyen indirect de rendre la tutelle obligatoire, alors qu’elle ne
l'était pas et n’a jamais été censée l’être. C’eût été promettre à celui qui
avait tiré la courte paille de prendre la longue aussi! Les deux situations
sont totalement inconciliables. Malgré divers avertissements, on comptait
fermement — on espérait tout au moins — qu’en définitive tous les man-
dats seraient transformés en tutelles; mais il y avait un risque, celui de
voir cet espoir déçu, et il a fallu l’accepter. Il se trouve que cette attente
ou cet espoir ont été comblés sauf dans le cas du Sud-Ouest africain.
Cet unique échec a peut-être été très irritant, voire exaspérant, mais il ne
saurait fournir aucun motif juridique pour considérer que l'ONU détient
ex post facto, en ce qui concerne les territoires sous mandat, des pouvoirs
de surveillance qui n'étaient pas prévus dans la Charte (en dehors du
régime de tutelle) et que l'Organisation a de propos délibéré refusé
d'exercer. En bref, dans le cas du Sud-Ouest africain, l'ONU a parié
sur le mauvais cheval, mais parier sur le mauvais cheval n’a jamais encore
paru une raison suffisante de faire recourir toute la course!

49. L'erreur fondamentale commise en 1945-1946 a évidemment été
soit de ne pas rendre obligatoire pour les Etats Membres des Nations
Unies la conversion des mandats en tutelles, soit de ne pas créer expressé-
ment, à défaut, un régime transitoire s'appliquant aux mandats non
transformés. Quand on a pris politiquement conscience de l’erreur com-
mise, il était juridiquement déjà trop tard pour la réparer; ni l’une ni
l’autre des solutions susvisées n’ayant été adoptée, parce qu’en fait
PONU a préféré s’en remettre au sort, il n’est plus guère possible au-
jourd’hui de faire pratiquement comme si l’une ou l’autre l’avait été.
En droit, on ne peut gagner sur Jes deux tableaux au-delà d’un certain
point. Ce n'est pas servir la cause du droit que de ne pas le reconnaître.

*
x Ox

50. Si les considérations ci-dessus sont valables, l'ONU n’aurait pu
être investie d’un pouvoir de surveillance en ce qui concerne les mandats
que d’une seule façon: par le consentement du mandataire intéressé.
Je me propose d’examiner à présent si l’ont peut dire que l’Afrique du
Sud n’a jamais donné ce consentement.

240
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 253

5. Question de l’acceptation de l'obligation de rendre compte
et du rôle de surveillance de
l'Organisation des Nations Unies

a) Principes généraux

i) Défaut de base réelle
de consentement

51. A strictement parler, la question du consentement peut être réglée
en une phrase: dès lors qu’il est clair qu’à l’époque l'ONU n'avait accepté
et ne souhaitait assumer aucune fonction relativement aux mandats en
tant que tels et que son objectif était en fait l'élimination totale du système
des mandats, il s’ensuit qu’il n’y avait pas lieu pour les mandataires de
consentir à quoi que ce soit se rapportant aux mandats, à moins d’être
disposés à entamer des négociations en vue de conclure des accords de
tutelle, ce qu’ils n’étaient pas obligés de faire. Comme M. Read l’a dit
(C.I.J. Recueil 1950, p. 171) à propos d'événements survenus à une date
plus tardive encore (novembre 1946-mai 1948), on pouvait se demander
«si l’Assemblée générale était désireuse à aucun moment de souscrire à
un accord qui n’impliquait pas un accord de tutelle » (les italiques sont
de nous). Dans ces conditions, il n’y avait aucune raison de consentir à
des arrangements impliquant l'exercice par l'ONU d’une surveillance sur
les mandats en tant que tels. Il aurait fallu que le «consentement» du
mandataire prit la forme d’une demande ou d’une démarche positive,
qui aurait immanquablement appelé la réplique, que, si le mandataire
désirait se soumettre à la surveillance de l'ONU ou était disposé à
Vaccepter, il lui suffisait de négocier un accord de tutelle.

ii) Il y a eu novation

52. Plusieurs allusions ont été faites à ce principe qui, je crois, n’a
jamais été invoqué en tant que tel au cours des précédentes procédures
devant la Cour, sauf implicitement par lord McNair et M. Read en 1950.
Comme nous l’avons vu aux paragraphes 41 et 42 ci-dessus, la SdN avait
déclaré que ses fonctions relatives aux mandats avaient «pris fin » et que
le système «inauguré par la Société des Nations » avait «ainsi pris fin».
Aucune fonction n’avait été transmise à l'ONU au sujet des mandats en
tant que tels; cela n’aurait d’ailleurs pu se faire sans le consentement des
mandataires, vu qu’une des parties aurait changé, ce qui supposait en
pratique une novation dans le caractère de l’obligation. Il est constant
en droit qu’une novation impliquant la reconnaissance d’une partie
nouvelle et différente n’est valable que s’il y a consentement, et même
un consentement sans équivoque ni ambiguïté ou du moins manifesté
par des actes ou une conduite non équivoques. C’est par rapport à
cette exigence qu’il convient d'examiner la question du consentement.

241
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 254
iii) Les « déclarations d’ intention » et leur effet juridique

53. Etant donné ce que j’ai dit au paragraphe précédent au sujet des
conditions qui auraient été requises dans le contexte actuel pour faire la
preuve du consentement, je n’ai pas à examiner en détail les nombreuses
«déclarations d'intention» qui ont été faites par l'Afrique du Sud et
d’autres mandataires en 1945 et en 1946 pour manifester leur attitude
générale quant à l’avenir de leurs mandats et dont on a cherché à déduire
l'acceptation ou la reconnaissance d’une fonction conférée à ONU en
ce qui concerne les mandats en tant que tels — ceux du moins qui n’avaient
pas été remplacés par des accords de tutelle —, car parmi ces « déclara-
tions d’intention» il n’en est virtuellement aucune qui soit exempte
d’ambiguité. Je fais donc mienne la conclusion formulée par lord McNair
en 1950 (C.Z.J. Recueil 1950, p. 161):

«On trouve également de nombreuses déclarations selon lesquelles
le Gouvernement de l’Union continuera à administrer le Territoire
«dans l'esprit du Mandat». Ces déclarations sont, dans l’ensemble,
contradictoires et peu compatibles les unes avec les autres; je n’y
trouve aucune preuve suffisante, démontrant que le Gouvernement
de l’Union ait ou bien accepté la succession, par implication, des
Nations Unies ... ou qu’[il] ait contracté ... une nouvelle obligation. »

Firai cependant plus loin et je dirai que, considérées dans leur ensemble
les déclarations faites non seulement au nom de l’Afrique du Sud mais
aussi au nom des autres mandataires (mentionnées au paragraphe suivant
et reprises pour une bonne part dans C.1.J. Recueil 1962, p. 616-639
passim) présentaient les caractéristiques communes suivantes: a) il
s'agissait de prises de position générales insuffisantes pour établir un
engagement précis et n’y prétendant pas; b) à supposer que des engage-
ments aient été pris, ils consistaient à continuer à administrer des terri-
toires sous mandat conformément aux mandats, et administrer est
évidemment tout autre chose que de présenter des rapports concernant
l'administration 31; c) aucune de ces déclarations n’a reconnu une fonction
en matière de mandats à l'ONU et n’a visé un engagement quelconque
envers cette organisation. J’en viens maintenant aux trois épisodes ou
séries d'épisodes qui ont été principalement invoqués comme indiquant
que l'Afrique du Sud s'était reconnu des responsabilités à l'égard des
Nations Unies, mais qui ne me semblent pas justifier cette conclusion.

 

31 Tl y avait une ambiguïté intrinsèque dans toutes les phrases par lesquelles les
mandataires déclaraient qu’ils continueraient à observer les termes des accords de
mandat ou à respecter toutes les obligations qui y étaient prévues: en effet, aux
termes des mandats, l’obligation de faire rapport visait le Conseil de la SdN, lequel
a existé jusqu’au 18 avril 1946. Tout mandataire pouvait donc interpréter sa décla-
ration en ce sens jusqu’à cette date et l’interpréter ensuite comme n’admettant plus
aucune possibilité d'exécution sur la base du mandat lui-même. Ce qui est certain,
c’est qu'à l’époque personne, mandataire ou non, n’a interprété ces déclarations
comme des engagements formels de faire rapport à l’Assemblée générale des Nations
Unies.

242
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 255

b) Evénements particuliers

i) Résolution finale de la Société
des Nations adoptée le 18 avril 1946

54. Ce qui vient d’être énoncé aux points a), b) et c) du paragraphe
précédent a fortement marqué les débats de Genève ayant précédé
l'adoption de la résolution finale de la SdN en date du 18 avril 1946 52,
dont on a abondamment invoqué les paragraphes 3 et 4 au cours des
affaires portées devant la Cour en 1950 et en 1962 et dans la présente
affaire. Les effets de cette résolution ont déjà été étudiés (voir par. 41-43
ci-dessus) sous l’angle connexe, mais distinct, de l'attitude des Etats
intéressés au choix entre le système des mandats et le régime de tutelle.
Il s’agit maintenant de savoir si le paragraphe 4, qui est la clause pertinente
dans le présent contexte, suppose une obligation à la charge des manda-
taires. Cette disposition, qui est devenue un classique de l'ambiguïté
(voir texte à la note 32), consiste essentiellement à décrire une situation.
Se bornant à «noter» quelque chose, à savoir «que [les mandataires] ...
ont exprimé leur intention », elle n’impose en soi aucune obligation, de
sorte qu’il s’agit de savoir quelles «intentions» ont été exprimées et de
préciser si ces intentions équivalaient à des promesses formelles, dont le
contenu, à supposer qu'elles aient été faites, reste à déterminer. La
déclaration de l'Afrique du Sud est citée au paragraphe suivant et l’on
trouvera un résumé de l'essentiel des déclarations des autres mandataires
dans C.J. Recueil 1962, page 528, note 2. Leur caractère vague et
indéterminé saute aux yeux %. Telles qu’elles sont résumées et décrites
dans le paragraphe 4 de la résolution de la SdN du 18 avril 1946, les
intentions exprimées ne concernaient en rien lacceptation de la sur-
veillance des Nations Unies. Elles étaient simplement d’« administrer
[les territoires], en vue du bien-être et du développement des peuples
intéressés ». Le membre de phrase suivant: «conformément aux obliga-
tions contenues dans les divers mandats» entraîne immédiatement les

 

32 Le texte de cette résolution est repris in extenso dans C.I.J. Recueil 1962, p. 538-
539, note 1. I! est évident que seuls les paragraphes 3 et 4 sont pertinents ici. Le
libellé du paragraphe 3 est repris en substance au paragraphe 41 ci-dessus. Le
paragraphe 4 était rédigé comme suit:

«4. Note que les Membres de la Société administrant actuellement des
territoires sous mandat ont exprimé leur intention de continuer à les admi-
nistrer, en vue du bien-être et du développement des peuples intéressés, con-
formément aux obligations contenues dans les divers mandats, jusqu’à ce que
de nouveaux arrangements soient pris entre les Nations Unies et les diverses
Puissances mandataires. »

33 Sur la question de savoir si, par suite de ces déclarations, les mandataires ont
été considérés comme ayant souscrit à un accord précis relatif aux mandats, un
point de détail qui mérite d'être noté est que, si les divers accords conclus entre la
SdN et l'ONU pour le transfert de fonds, de locaux, d'archives, de bibliothèques,
etc., ont tous été enregistrés en vertu de l’article 102 de la Charte, rien n’a été
enregistré en ce qui concerne les mandats.

243
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 256

équivoques signalées au paragraphe 53 et dans la note 31 ci-dessus. Ce
qu'il signifie nécessairement — et c'était presque certainement le sens
que leur attribuaient les mandataires — ne va pas au-delà d’une obliga-
tion d’administrer les territoires « en vue du bien-être et du développement »
etc., car, comme nous avons déjà eu l’occasion de le noter, l’envoi de
rapports et l’acceptation d’une surveillance concernant l'administration
de territoires ne coincident pas avec la notion d'administration elle-même.

55. Ce n'est pas sur des fondations si précaires et si incertaines, surtout
quand il s’agit de déclarations unilatérales, que l’on peut établir que des
engagements de caractère obligatoire ont été pris, d'autant plus que,
comme nous l’avons vu, l’engagement en cause aurait fait l’objet d’une
novation exigeant en droit un consentement dénué d’ambiguïté. Il est
donc intéressant de voir quelles ont été les «intentions exprimées » le 9
avril 1946 au nom de l’Afrique du Sud par son représentant à Genève
(SdN, Journal Officiel, supplément spécial n° 194, p. 32-33). Ces intentions
étaient que, en attendant l’examen du désir manifesté par l’Afrique du
Sud, sur la base des vœux exprimés par les habitants, d’incorporer le
Sud-Ouest africain dans le territoire de l’Union (comme on disait à
l’époque), celle-ci continuerait dans l’intervalle

«à administrer [le territoire] en se conformant scrupuleusement aux
obligations du Mandat, afin d'assurer le progrès, et de sauvegarder
les intérêts de ses habitants, comme elle l’a fait pendant les six années
durant lesquelles la Commission des mandats n’a pu se réunir.

La disparition des organes de la Société des Nations qui s’occupent
du contrôle des mandats, à savoir, en premier lieu, la Commission
des mandats et le Conseil de la Société empêchera évidemment de se
conformer entièrement à la lettre du Mandat. Le Gouvernement de
PUnion se fera cependant un devoir de considérer que la disparition
de la Société des Nations ne diminue en rien les obligations qui
découlent du Mandat; il continuera à s’en acquitter en pleine
conscience et avec le juste sentiment de ses responsabilités, jusqu’au
moment où d’autres arrangements auront été conclus quant au statut
futur de ce territoire. » (Les italiques sont de nous.)

Les amateurs de jeux de société pourraient passer une heure agréable à
essayer de déterminer exactement ce que cette déclaration, autre modèle
d’ambiguité, signifie quant à l’acceptation par l’Afrique du Sud de la
surveillance de l'Organisation des Nations Unies, car c’est cela que l’on
veut établir. Le passage cité en italiques exclut clairement toute idée de ce
genre, puisqu'il laisse présager le maintien d’une situation qui avait déjà
duré six années au cours desquelles aucun rapport n’avait été présenté,
faute d’organe actif de la Société des Nations à qui adresser des rapports.
Le reste de la déclaration, et notamment l'expression «ne diminue en rien
les obligations qui découlent du Mandat», implique précisément les
ambiguités et les incertitudes sur lesquelles j'ai déjà attiré l’attention
{note 31). Il me semble qu'il s’agit ici du prototype de ce qui n’engage à

244
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 257

rien en ce qui concerne la reconnaissance d’une responsabilité à l'égard
de PONU et, pour ma part, je n'arrive pas à y découvrir la moindre
indication d’une telle reconnaissance. Je me rends compte que, sur ce
point comme sur la plupart des autres, ma pensée et le raisonnement de la
Cour se situent sur des longueurs d'onde différentes. Voyant dans la
déclaration de Afrique du Sud une reconnaissance de la persistance
d'une obligation à l'égard des populations du territoire sous Mandat, la
Cour fait alors un bond énorme dans son raisonnement: puisqu'une
obligation était reconnue dans cette mesure, l'obligation de faire rapport
à l'ONU l'était donc aussi. H tombe sous le sens que ce raisonnement est
dépourvu de toute rigueur logique. If suppose les mêmes ellipses et
télescopages de deux questions distinctes qui caractérisaient déjà le
raisonnement de la Cour en 1950, comme je l’ai dit aux paragraphes
20-22 ci-dessus. Lorsque cette déclaration a été faite, personne n'aurait
pu la comprendre en ce sens, parce que chacun savait que la surveillance
de l'ONU devait s'exercer uniquement dans le cadre du régime de tutelle
et qu'il n'était pas obligatoire d'appliquer ce régime aux territoires sous
mandat. Pour moi c'est un des éléments les plus décisifs de toute l’affaire.

ii) Question de [incorporation
du Sud-Ouest africain al Afrique du Sud

56. Un seul épisode pourrait être plausiblement interprété comme une
reconnaissance, non point d’une responsabilité à l'égard de l'ONU
dérivant directement du mandat (et, comme nous le verrons, l’Assemblée
générale elle-même ne l'a pas entendu ainsi), mais de l’existence, sur le
plan politique, de l'intérêt que l'ONU prenait à toutes les questions
présentant un aspect « colonial »: c’est quand l'Afrique du Sud s’adressa à
l'ONU en novembre 1946 en vue d'incorporer le Sud-Ouest africain dans
son propre territoire conformément aux vœux des habitants qui avaient
été consultés. C'était un moyen commode d'obtenir qu'une telle incorpo-
ration soit reconnue sur Je plan international %*. Ce dernier aspect de la
question, à savoir que ce qu'on cherchait à obtenir de l'ONU était la
reconnaissance « internationale », avait déjà été mentionné dans un autre
passage de la déclaration, citée au paragraphe précédent, qui avait été
présentée au nom de l'Afrique du Sud à Genève à une date antérieure de
la même année: il avait été annoncé alors que l’Afrique du Sud exposerait
à la prochaine session de l’Assemblée générale des Nations Unies «les
raisons pour lesquelles il conviendrait d'accorder au Sud-Ouest africain
un statut aux termes duquel ce territoire serait reconnu internationalement
comme formant partie intégrante de l’Union [sud-africaine] » (les italiques
sont de nous).

57. Ce n'était pas la première fois qu’on abordait la question. La

 

34 Ce ne serait évidemment pas le premier exemple historique d'une tentative
visant à obtenir Ja reconnaissance politique de l’incorporation d’un territoire, sans
qu’il y ait d'obligation à cet égard.

245
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 258

possibilité d’incorporation avait déjà été très clairement évoquée dès le
11 mai 1945 dans la déclaration longue et détaillée faite par le représen-
tant de l'Afrique du Sud au comité H/4 de la conférence de San Francisco.
Il y a tout lieu de croire %* que cette déclaration se terminait par une
remarque suivant laquelle, si cette possibilité avait été mentionnée,
c'était
«afin que l'Union sud-africaine ne puisse pas être considérée plus tard
comme ayant accepté que le Mandat continue ou que le territoire soit
compris dans un système de tutelle quelconque établi par une nou-
velle organisation internationale » (les italiques sont de nous).

On voit qu'il était déia évident à l’époque que, si jamais il devait être
question de soumettre à l'ONU une proposition concrète d’incorporation,
ce serait là une initiative d’ordre politique prise de plein gré et non en
raison d’une obligation reconnue de rendre compte.

58. Cependant, lorsque la question a été évoquée à la Quatrième
Commission de lAssembiée générale des Nations Unies en novembre
1946 par le maréchal Smuts en personne, il est apparu que la réaction
probable de la commission serait d’insister pour que le territoire soit
mis sous tutelle. C’est pourquoi le maréchal Smuts a fait une nouvelle
déclaration, ot il disait notamment:

«Comme ancienne Puissance mandataire, le Gouvernement de
l’Union ne peut pas soumettre un accord de tutelle en opposition
avec les vœux clairement exprimés des habitants. L'Assemblée doit
reconnaître que la réalisation des vœux de la population est une
solution conforme à la Charte, et dictée aussi par l'intérêt des
habitants eux-mêmes. Toutefois, l’Assemblée n’est pas d’avis que les
vœux des habitants doivent être suivis, le Gouvernement de l'Union
peut adopter d’autre voie que de s’en tenir à la déclaration qu’il a
faite devant la dernière Assemblée de la Société des Nations, à
savoir qu'il continuera, comme jusqu'ici, à administrer le territoire
comme partie intégrante de l’Union, cela dans l’esprit des principes
énoncés dans le Mandat. » (Les italiques sont de nous.)

Deux choses sont à noter. Primo, l’orateur a qualifié l'Afrique du Sud
d’«ancien » mandataire. Peu importe qu’il fût exact ou non de dire qu’à ce
moment l’Afrique du Sud avait perdu la qualité de Mandataire. Ce qu’il
faut retenir, c’est qu’une telle observation était tout à fait incompatible

35 La déclaration, dont les comptes rendus officiels de la conférence de San
Francisco ne contiennent qu’un résumé, est citée in extenso au paragraphe 4 du
chapitre VIII de l'exposé écrit présenté par l’Afrique du Sud dans la présente instance.
Le texte et la provenance de la dernière phrase, dont l’authenticité intrinsèquement
probable n’a jamais été contestée, sont indiqués à la note 1 de la page 9 de cet exposé
écrit. Il est également fait mention de cette question à la page 533, paragraphe 5, de
l'opinion dissidente commune de 1962.

246
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 259

avec la reconnaissance d'une obligation de rendre compte de l’administra-
tion du Mandat en tant que tel. Secundo, lorsque à la fin de ce passage
Porateur a indiqué l'intention de son gouvernement de continuer à
administrer le territoire dans l'esprit des principes stipulés dans le Mandat
(on aurait de la peine à trouver une formule qui donne moins l'impression
de reconnaître une obligation), il n’a pas mentionné et il n’envisageait
certainement pas la présentation de rapports du genre prévu par le
Mandat. En revanche, il a fait état d’une intention de soumettre des
rapports conformément aux dispositions de l'article 73 e) de la Charte
relatives aux territoires non autonomes (dispositions dont -j’examinerai
les effets sous la rubrique suivante). I! a dit à ce sujet que son gouverne-
ment communiquerait au Secrétaire général, «conformément à l’article
73 e) de la Charte » et non point, notons-le, conformément à l’article 6
du Mandat, des rapports «à titre d'information» (expression tirée du
texte même de l’article 73 e)} et il a conclu en ces termes:

«Tl n'y a rien dans les clauses pertinentes de la Charte, ni dans
l'esprit de ceux qui les ont rédigées *°, qui soit de nature à appuyer
l’assertion que le Gouvernement de l'Union pourrait être contraint à
conclure un accord de tutelle, même contre ses propres vues et celles
des populations intéressées. »

Or, quelle fut la réaction de l’Assemblée générale, exprimée par sa résolu-
tion 65 (1)? A-t-elle insisté pour qu’on lui envoie des rapports et pour
qu'on se soumette à la surveillance prévue à l’article 6 du Mandat? Point
du tout: elle a recommandé que le Sud-Ouest africain soit placé sous le
régime de tutelle. Il est évident que l'Assemblée générale n’envisageait pas
plus que le Mandataire lui-même qu’elle pût exercer des fonctions
relatives au territoire dans le cadre du système des mandats.

tii) Offre du Mandataire de fournir
des renseignements du type prévu par l'article 73 e)

59. Dans le cas du Sud-Ouest africain, le Mandataire n'avait nullement
l'intention de négocier un accord de tutelle ni d'accepter que l'ONU
assure la surveillance du territoire en vertu du système des mandats; là
encore ce n'est pas l'aspect moral de l’attitude du Mandataire qui est
pertinent, mais le fait qu’elle démontre l’absence de consentement à toute
obligation de rendre compte à l'ONU. Rien ne saurait mieux confirmer
ce défaut de consentement — ou l’absence de tout point d'accord — que
l'épisode qui a suivi, amorcé par une déclaration faite au nom de!’ Afrique
du Sud à la Quatrième Commission de l’Assemblée générale le 27 sep-
tembre 1947 au sujet de la proposition formulée par lAfrique du Sud dès
novembre 1946 (voir paragraphe précédent) et tendant à présenter des
renseignements du type requis par l’article 73 e) de la Charte pour les

3¢ Au nombre desquels se trouvait évidemment le maréchal lui-même,

247
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 260

territoires dits «non autonomes ». De tels renseignements, fournis pour
les colonies, protectorats, etc., wimpliquent pas d'obligation de rendre
compte et ne constituent pas des «rapports » au sens propre et technique
de ce mot. Le rapport pertinent de la Quatrième Commission en date du
27 octobre 1947 résume ainsi la déclaration du représentant sud-africain:

«Son gouvernement présumait, a-t-il dit, que ce rapport [c’est-a-
dire les renseignements a transmettre] ne serait pas examiné par le
Conseil de tutelle et ne serait pas traité comme si un accord de tutelle
avait été effectivement conclu. Il a expliqué en outre que, du fait de la
disparition de la Société des Nations, le droit de présenter des
pétitions n'existait plus; ce droit suppose en effet l'existence d’une
juridiction dont Pexistence est subordonnée à celle d'un droit de
contrôle ou de surveillance; or, de l'avis de l’Union sud-africaine,
l'Organisation des Nations Unies n’est pas investie d’un droit de cette
nature à l'égard du Sud-Ouest africain.» {Les italiques sont de nous.)

Ce.qui était dit à propos des pétitions était applicable à fortiori aux
rapports du type prévu par l’article 6 du Mandat. Les mots en italiques
équivalent à une déclaration générale rejetant la juridiction de PONU.

60. De nouvelles offres d'envoi de renseignements au même titré ont
été formulées au cours de la période 1947-1948 et un ou deux rapports ont
été effectivement communiqués. Mais des déclarations ont été constam-
ment faites au nom de l’Afrique du Sud pour indiquer clairement que ces
rapports étaient fournis de plein gré, sans que l’existence d’une obligation
fût reconnue. C’est ainsi qu’au cours d’une séance plénière de l’Assemblée
générale tenue le 1°‘ novembre 1947 le représentant de l’Afrique du Sud
a dit:

«le Gouvernement de l’Union sud-africaine a déclaré qu’il était prêt
à soumettre, pour information, à l'Organisation des Nations Unies,
des rapports annuels. Cet engagement tient toujours. Bien que ces
rapports, s’ils sont acceptés, doivent être remis à |’Organisation des
Nations Unies en partant de l’idée que celle-ci n’est pas compétente
pour exercer un contrôle sur le territoire dont il s’agit, ils serviront
cependant à tenir l'Organisation informée de la même façon qu’elle
l’est sur ce qui se passe dans les territoires non autonomes, conformé-
ment à l’article 73 e) de la Charte. » (Les italiques sont de nous.)

Dans une lettre du 31 mai 1948, le Secrétaire général a explicitement
rappelé quelle était dans son ensemble la position de l’Afrique du Sud
(Nations Unies, doc. T/175, 3 juin 1948, p. 51-52):

«lorsqu'il [le Gouvernement de l’Afrique du Sud] transmet à l’Orga-
nisation des Nations Unies des renseignements sur le Sud-Ouest
africain, sous forme d’un rapport annuel ou sous toute autre forme,
il agit de son propre gré et aux seules fins d’information. A plusieurs
reprises, il a indiqué clairement qu’il ne se considère pas comme tenu

248
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 261

de transmettre ces renseignements à l'Organisation des Nations Unies,
mais que, en raison du grand intérêt porté à administration du
Territoire, et conformément à la pratique démocratique normale, il
est désireux et soucieux de porter à la connaissance du monde *’ les
faits et les chiffres dont il dispose ... Le Gouvernement de l'Union
désiré rappeler qu’en offrant de présenter un rapportsur le Sud-Ouest
africain pour l’information des Nations Unies, il s’est conformé aux
dispositions de l’article 73 e) de la Charte. Cet article demande que
soient communiqués au Secrétaire général «des renseignements
statistiques et autres de nature technique » et ne mentionne pas les
renseignements relatifs à des questions de politique. Dans ces
conditions, le Gouvernement de l'Union n'estime pas que des
renseignements relatifs à des questions de politique, particulièrement
de politique future, doivent figurer dans un rapport (ou dans un
supplément au rapport) qui ne saurait, par définition, constituer
qu'un exposé de données statistiques et de faits relatifs à l’administra-
tion du Territoire pendant une année civile. Néanmoins, soucieux
d'apporter une aide et une collaboration aussi grandes que possible,
il a, en la circonstance, répondu de façon complète aux questions
relatives à divers aspects de sa politique. Pourtant, il ne considère pas
que, ce faisant, il crée un précédent. En outre, du fait que le Gou-
vernement de l’Union répond à des questions d’ordre politique, il ne
faut pas conclure qu’il s'engage à pratiquer telle ou telle politique dans
Pavenir, ou à rendre à un degré quelconque des comptes aT Organisation
des Nations Unies. À cet égard, le Gouvernement de l’Union a
constaté qu'on a parfois voulu déduire de son intention déclarée
d’administrer le Territoire dans l'esprit du Mandat qu'il était disposé à
rendre des comptes sur le plan international. li ne peut accepter cette
interprétation ef il désire rappeler, une fois de plus, que la Société des
Nations, à la dernière session, tenue en avril 1946, s’est explicitement
abstenue de transférer ses fonctions, en ce qui concerne les Mandats, à
l'Organisation des Nations Unies **. » (Les italiques sont de nous.)

A la Quatrième Commission de l’Assemblée générale, il a été réitéré en
novembre 1948 (procès-verbaux officiels, 76° séance, p. 288) que

«le Gouvernement de l'Union ne saurait admettre que le Conseil de
tutelle puisse utiliser le rapport à des fins autres que celles qui avaient
été prévues. // est encore moins admissible que le Conseil de tutelle
puisse s'arroger le droit, ainsi qu'il le fait dans sa résolution, «de se
prononcer sur la question de savoir si l’Union sud-africaine s’acquitte

37 L'emploi d'expressions telles que « grand intérêt » et « porter à la connaissance
du monde» confirme f’interprétation donnée au paragraphe 56 du fondement de la
position adoptée par l’Afrique du Sud à l’égard de l'ONU en ce qui concerne
l’incorporation du territoire.

38 Voir à ce sujet par. 42 ci-dessus et, dans le même sens, les déclarations faites
deux ans plus tard par lord McNair et citées dans le même paragraphe.

249
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 262

de façon adéquate de ses responsabilités, à elle imparties par les
termes du Mandat ...». On a invoqué ce droit au sujet d’un territoire
qui n’est pas placé sous le régime de tutelle et qui ne fait pas l’objet
d’un accord de tutelle. La délégation de l’Union sud-africaine estime
que le Conseil de tutelle a outrepassé ses pouvoirs. » (Les italiques
sont de nous.)

Mais, comme l’Assemblée générale a persisté à traiter de ces rapports par
l'intermédiaire du Conseil de tutelle, l'Afrique du Sud a cessé par la suite
d’en envoyer. Il est bien évident qu'il s’agissait d’un véritable dialogue de
sourds entre ce qu’on peut appeler les «parties ». Mais il est non moins
évident a) que l’Assemblée générale refusait de consentir à quoi que ce
fût hors du cadre d’un accord de tutelle; b) que l’Afrique du Sud n’était
pas disposée à admettre quoi que ce fût qui impliquat la reconnaissance
d’une obligation de rendre compte à l'ONU. Il n’y avait donc ni accord
ni consentement.

c) Conclusions relatives au consentement

61. Quoi qu’on puisse penser de l’attitude de l’Afrique du Sud d’un
point de vue plus large que celui du droit, on ne saurait avoir le moindre
doute quant à la signification qu’elle revétait en droit. A lire les déclara-
tions précitées, il est impossible de soutenir qu’il soit intervenu, après la
dissolution de la Société des Nations, une reconnaissance ou une accepta-
tion quelconque d’un devoir de rendre compte à l'Organisation des
Nations Unies incombant au Mandataire. De fait, l'Afrique du Sud a
expressément nié l'existence d’un tel devoir. Par conséquent, dans une
situation où, pour les raisons indiquées aux paragraphes 51 et 52 ci-
dessus, une affirmation formelle de reconnaissance ou d’acceptation de
cette obligation aurait été nécessaire, on ne constate en fait qu’une série de
refus et de rejets catégoriques. Cela étant, toute tentative d’en affirmer
l'existence par implication doit échouer à priori, car des déductions de ce
genre ne sont admissibles que dans des situations relativement indétermi-
nées où, s’il n’y a pas d'indications très positives pour, il n’y en a pas non
plus de très nettes contre. Mais, dans un cas comme celui-ci où les indica-
tions contre sont certaines, on ne saurait se prononcer pour par simple impli-
cation. Pour qu’on puisse dire que l’Afrique du Sud a reconnu une
obligation de rendre compte, il faudrait que son comportement ne soit
pas autrement explicable. Or, l'attitude de l’Afrique du Sud l'était parfai-
tement et fut maintes fois expliquée.

*
* *

62. Une considération importante, relative à l’ordre juridique inter-
national, est en jeu. Si, dans des situations de ce genre, l'Etat qui a,
volontairement et pour des motifs de politique générale, porté une

250
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 263

question devant un organisme international, devait étre considéré comme
ayant ainsi tacitement reconnu qu'il était obligé de le faire (comme on a
cherché à le soutenir, bien à tort, à propos du fait que le Royaume-Uni a
référé la question de la Palestine à l'ONU en 1948), cela sonnerait le glas
de toute liberté d’action politique dans le cadre du droit et de toute
confiance entre les organisations internationales et les Etats qui en sont
membres.

63. Hen va exactement de même pour les tentatives visant à découvrir
des engagements formels dans le texte de simples déclarations de politique
générale du genre de celles que les mandataires ont faites à diverses
occasions. Il est clair qu’à l’époque de la formation de l'ONU et de la
dissolution de la SdN la question des mandats était d'intérêt général.
Il fallait bien qu’on en discute et que les mandataires fassent savoir d’une
façon générale quels étaient leurs points de vue et leurs positions à ce sujet.
De toute évidence, il fallait prendre une décision sur leur avenir. Mais il est
non moins évident, sinon plus, que la conclusion à laquelle on a abouti
touchant l'avenir des mandats a été qu’ils devaient être placés sous le régime
de tutelle et que l'ONU ne devait absolument pas s'en occuper en tant que
mandats. En d’autres termes, la surveillance de l'ONU devait s'exercer dans
le cadre du régime de tutelle et non dans celui du système des mandats. En
même temps, la Charte n’imposait aux mandataires aucune obligation de
transformer leurs territoires sous mandat en territoires sous tutelle. Il
n’est donc plus juridiquement possible aujourd’hui (le Sud-Ouest africain
n’ayant pas été placé sous tutelle et aucune obligation de ce faire n’ayant
existé) d'affirmer que l'Organisation des Nations Unies est néanmoins
habilitée à exercer une surveillance au titre des mandats. Le soutenir
serait recourir à un procédé que je ne qualifierai pas mais qui est fort peu
recommandable dans toute technique juridique digne de ce nom.

6. Conclusion générale de la section À

64. Considérant, pour tous les motifs indiqués, que les Nations Unies
en tant qu’organisation (et il s’agit donc ici aussi bien de l’Assemblée
générale que du Conseil de sécurité) n’ont jamais été investies des pou-
voirs et fonctions du Conseil de l’ancienne Société des Nations relative-
ment aux mandats par aucun des moyens possibles décrits au paragraphe
11 ci-dessus, je dois conclure que cette organisation n’avait pas compé-
tence pour révoquer le Mandat de l'Afrique du Sud, que le Conseil de la
SdN ait eu lui-même ce pouvoir ou non. Il importe néanmoins de se
demander si ce dernier possédait effectivement un tel pouvoir car, s’il ne
le possédait pas, la question ne se pose pas, même si l'ONU avait recueilli
la succession de la SdN. Partant, c’est cet aspect du problème que je vais
examiner.

251
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 264
SECTION B

A SUPPOSER QUE LES POUVOIRS DU CONSEIL DE LA SOCIÉTÉ DES NATIONS
AIENT ÉTÉ DEVOLUS À L'ORGANISATION DES NATIONS UNIES,
ILS NE COMPRENAIENT PAS LE POUVOIR DE RÉVOQUER
UNILATÉRALEMENT UN MANDAT

1. L'Organisation des Nations Unies nest pas compétente pour exercer à
propos des mandats des pouvoirs de surveillance autres ou plus grands que
ceux que possédait la Société des Nations

65. Si l'on part de Phypothése ou de ce qu’il faut bien appeler le
postulat que, contrairement à la conclusion à laquelle j'ai abouti dans
la section précédente (section A), l'ONU a effectivement hérité — ou
obtenu d’une autre façon — une fonction de surveillance sur les mandats
qui subsistaient comme tels, sans avoir été transformés en tutelles des
Nations Unies, il faut se demander quelles étaient la nature et la portée
(ou le contenu) de cette fonction, telle qu’elle avait été ou aurait pu-étre
exercée par le Conseil de la Société des Nations, et cela à cause d’un
principe élémentaire mais fondamental de droit. Dans la mesure in-
certaine où l'Organisation des Nations Unies pourrait légitimement exer-
cer des pouvoirs de surveillance, ce serait nécessairement des pouvoirs
dérivés, hérités ou repris du Conseil de la Société des Nations 3°, et qui
ne pourraient dépasser ceux qu'avait le Conseil, des pouvoirs dérivés ne
pouvant être autres ni plus grands que ceux dont ils dérivent. Il n’est pas
possible que Ia SdN ait légué ou dévolu quelque chose qu’elle ne possédait
pas elle-même; nemo dare potest quod ipse non habet, ou (le corollaire)
nemo accipere potest id quod ipse donator nunquam habuit. Ce principe
juridique incontestable a été reconnu et appliqué par la Cour en 1950,
et c’est sur lui qu’elle s’est fondée pour conclure (C.J. Recueil 1950,
p. 138):

«Le degré de surveillance à exercer par l’Assemblée générale ne
saurait donc dépasser celui qui a été appliqué sous le régime des
Mandats et devrait être conforme, autant que possible, à la procé-
dure suivie en la matière par le Conseil de la Société des Nations. »

Cette conclusion a été formellement réaffirmée par la suite dans les
affaires concernant la Procédure de vote applicable aux questions touchant
les rapports et pétitions relatifs au Territoire du Sud-Ouest africain et Y Ad-
missibilité de l'audition de pétitionnaires par le Comité du Sud-Ouest afri-

39 Il va sans dire que même si, contrairement à la conclusion que j'ai formulée
dans la section précédente, le Mandataire avait consenti ou pouvait être considéré
comme ayant consenti à tout exercice d’un pouvoir de surveillance par l'ONU), il
n'aurait pu en aucun cas consentir, ou être réputé avoir consenti, à l’exercice de
pouvoirs plus étendus que ceux de la SdN.

252
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 265

cain (1955 et 1956); l’une et l’autre portaient sur le point de savoir si la
manière dont l’Assemblée entendait interpréter et exercer sa fonction de
surveillance à certains égards était conforme au principe ainsi formulé.
En outre, dans la deuxième de ces affaires, la Cour a de nouveau énoncé
ce principe. Se référant à son avis initial de 1950, elle a dit (C.I.J. Recueil
1956, p. 27):

«Dans cet avis, la Cour ... a clairement énoncé que les obligations
du Mandataire étaient celles qui prévalaient sous le régime des Man-
dats. Ces obligations ne pouvaient être accrues de manière à dépasser
celles auxquelles le Mandataire avait été soumis sous Je régime des
Mandats en vertu de l’article 22 du Pacte et du Mandat sur le Sud-
Ouest africain. La Cour a donc déclaré que le degré de surveillance
à exercer par l’Assemblée générale ne saurait dépasser celui qui a
été appliqué sous le régime des Mandats ... [et] que le degré de sur-
veillance devrait se conformer autant que possible à la procédure
suivie a cet égard par le Conseil de la Société des Nations. »

66. Le bien-fondé de cette affirmation n’a jamais été contesté, et il
paraît en principe incontestable. Il s’ensuit nécessairement que, si la
Société des Nations n’avait aucun pouvoir de révocation unilatérale à
l'égard d’un mandat *°, l'Organisation des Nations Unies ne pouvait pas
avoir hérité un tel pouvoir. Il s'ensuit également sur le plan de la procé-
dure — et c’est la une considération importante — que si, dans le système
des mandats tel qu'il était géré par la Société des Nations, l'organisme
de surveillance, à savoir le Conseil de la SAN, ne pouvait lier le mandataire
sans son consentement, les organes des Nations Unies ne le pouvaient
pas non plus, que ce soit l’Assemblée générale ou le Conseil de sécurité.
Bref, quand bien même on admettrait que l’Assemblée générale, voire
le Conseil de sécurité, a tous les pouvoirs qu’elle est supposée posséder
ou devoir posséder, il n’en resterait pas moins qu’en droit ces pouvoirs
ne sauraient avoir à l’égard des mandats “*! un effet autre ou plus grand
que ceux du Conseil de la SdN (et bien entendu, les pouvoirs des deux
organes sont aussi limités par la Charte, comme on le verra à la section
C ci-après).

40 L’article «indéfini» «un», et non pas l’article défini «le» mandat, est utilisé
ici à dessein, car quel qu’ait été le pouvoir de la SdN de révoquer un mandat, ce
pouvoir était le même pour tous les mandats, et ne valait pas seulement pour le
Sud-Ouest africain. Si l’on admettait que le Mandat pour ie Sud-Ouest africain
pouvait être révoqué unilatéralement, il faudrait supposer que les divers mandats de
l'Australie, de-la Belgique, de la France, du Japon, de ja Nouvelle-Zélande et du
Royaume-Uni auraient pu l'être aussi.

#1 Ce que le Conseil de sécurité pourrait faire non pas au titre des mandats mais
au titre du maintien de la paix est examiné séparément dans les paragraphes 110-116
ci-après.

253
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 266

2. La Société des Nations n'avait aucun pouvoir de révocation unilatérale,
exprès ou implicite

a) Présomption contre l'existence
d’un tel pouvoir

67. L’argument qui permettrait de considérer que les mandats de la
Société des Nations étaient soumis à un pouvoir de révocation unilatérale
du Conseil de la SdN ne repose sur aucune disposition des mandats eux-
mêmes ni du Pacte. En fait, comme on le verra par la suite, ces derniers
impliquent exactement le contraire. Cet argument, comme on l’a déjà
signalé, est avancé et ne peut être avancé que dans l’hypothèse de viola-
tions fondamentales du mandat qui, s’il s'agissait d’un contrat de droit
privé par exemple, pourrait autoriser l’autre partie à le considérer cornme
résolu ?, L’argument repose donc entièrement sur cette idée que, dans
le cas d'institutions comme les mandats de la Société des Nations, il doit
exister un pouvoir inhérent de révocation en cas de violation fondamen-
tale, même si ce pouvoir n’est pas spécifié en toutes lettres; en somme il
ne serait même pas besoin de le spécifier. C’est là en fait la thèse de la
Cour.

* * *

68. A l'appui de cette thèse, on établit un rapprochement avec les
contrats de droit privé et les traités et accords internationaux ordinaires,
a propos desquels on peut dire qu’une violation fondamentale commise
par l’une des parties libère l’autre de ses obligations * et qu’elle a ainsi
pour effet de mettre un terme au traité ou au contrat. L’analogie est
néanmoins trompeuse sur ce point particulier où la situation contractuelle
est différente de la situation institutionnelle, de sorte que ce qui peut
être vrai dans un cas ne saurait être transposé et appliqué purement et

*2 On notera l'emploi intentionnel de l’expression « à le considérer comme résolu »
et non pas «à y mettre un terme ». Il y a entre ces deux expressions une importante
différence théorique. À proprement parler, tout ce que peut faire une partie qui
allègue des violations fondamentales de l’autre partie est de déclarer qu’elle ne se
considère plus tenue de continuer à remplir ses propres obligations en vertu du con-
trat, qu’elle considère comme n’existant plus. Mais autre chose est de savoir si le
contrat a effectivement et objectivement pris fin; ce n’est pas une conséquence néces-
saire, et en tout état de cause elle ne saurait découler de la déclaration unilatérale
d’une partie, sinon il serait trop facile de se dégager d’un contrat gênant.

#3 La question se pose immédiatement de savoir qui serait l’autre partie dans le
cas des mandats et de quelles obligations cette autre partie pourrait prétendre se
libérer pour cause de violation commise par le mandataire, Dans un mandat, quelles
obligations y a-t-il à part celles du mandataire? Comment et par qui serait constatée
Pexistence de violations fondamentales de manière que cette constatation ait l'effet
d’un jugement (et non d’un avis) rendu par un tribunal compétent (et non pas par
un organe politique ordinaire)?

254
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 267

simplement dans l’autre sans distorsions inadmissibles (voir notes 42 et
43).

69. Sans doute il existe ici une difficulté dans la mesure où un régime
comme celui des mandats paraît relever à la fois du domaine institutionnel
et du domaine contractuel. Mais un minimum de logique s'impose. Si, sur
la base de principes contractuels, on estime que des violations fonda-
mentales justifient une révocation unilatérale, on doit admettre aussi
qu'en vertu des principes contractuels un nouveau cocontractant ne
peut être imposé à une partie à un contrat sans son consentement (no-
vation). Puisque en l’espèce l’une des violations fondamentales alléguées *{
est précisément la non-acceptation évidente du nouveau cocontractant,
le rejet de toute obligation consistant à lui rendre compte (l’acceptation
d’un nouveau cocontractant étant par définition non obligatoire, d’après
les principes contractuels), on voit que sur l’un des points essentiels tout
l'avis de la Cour repose sur un illogisme complet.

70. Si, pour échapper à ce dilemme, qui n’est pas le seul **, on passe
au domaine institutionnel, on voit tout de suite que les entités en cause
ne sont ni des particuliers ni des personnes morales de droit privé mais
des Etats souverains. Lorsqu’un Etat souverain est en cause et lorsqu'il
ne s’agit pas simplement de se prononcer sur la situation juridique, mais
d’écarter cet Etat d’un rôle administratif qui est effectivement le sien,
on ne saurait se fonder sur une théorie de pouvoirs implicites ou inhé-
rents. Il faut que ces pouvoirs s’expriment concrètement dans les instru-
ments pertinents, quels qu'ils soient. Si l’on tient vraiment à ce que la
mission d’un Etat souverain acceptant une charge telle qu’un mandat
soit révocable sur déclaration unilatérale d'une autre entité, quelle que
soit la volonté de l’Etat intéressé *, il serait indispensable de stipuler ex-
pressément cette possibilité.

71. Cela ne suffirait d’ailleurs pas, car il faudrait également prévoir
comment ce pouvoir serait exercé; en effet, il est bien évident que, dès
son exercice, il se poserait une multitude de questions juridiques et pra-
tiques exigeant une solution rapide, questions qui pourraient même révé-
ler des problèmes potentiellement plus graves que ceux que la révocation

4# Les violations ainsi alléguées n’ont d’ailleurs pas été prouvées comme il con-
vient — voir par. 2 à 5 au début de Ja présente opinion.

# C’est ainsi que, d’après les principes ordinaires du droit des contrats et sous des
réserves qui ne sont pas pertinentes ici, la mort ou la disparition de l’une des parties
met normalement fin au contrat et dégage l’autre partie de toutes les obligations
qu’imposait encore le contrat, sauf celles qui étaient déjà nées et n’avaient pas été
exécutées. Dans le cas des mandats, il en aurait résulté que la dissolution de la
Société des Nations aurait entraîné leur extinction, que les mandataires auraient
été dégagés de toutes autres obligations et qu’ils seraient restés comme occupants
dans le territoire, dont il n’aurait pas été possible en pratique de les évincer.

# Si l’on objecte qu’aucun Etat n’accepterait ces conditions de bon gré ou sciem-
ment, je ne peux qu’en tomber d’accord, mais cela ne fait que renforcer et mettre en
relief l’ensemble de mon argumentation. L’absurdité de l’idée même apparaît
immédiatement.

255
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 268

serait censée résoudre. Laisser ces questions en suspens, s’en remettre au
jeu fortuit de principes ou de règles non exprimés, c'est se montrer
irresponsable, ce n’est pas ainsi qu'on agit. Si l’on avait envisagé véri-
tablement la possibilité d’un changement de mandataire, la méthode
normale eût été de prévoir un réexamen après une période initiale ou à
intervalles fixes et cette formule même n'impliquerait aucun pouvoir
général ou illimité de révocation, mais plutôt un processus méthodique
de revision périodique auquel le mandataire lui-même participerait cer-
tainement.
* * *

72. En conséquence, dans un systéme juridique auquel participent
des Etats indépendants et souverains et les grandes organisations inter-
nationales dont ils sont membres, il doit forcément y avoir une présomp-
tion naturelle contre l'existence d'un pouvoir aussi radical que celui
d’évincer unilatéralement un Etat d’une certaine situation ou de le priver
d’un certain statut 47. Aucune déduction fondée sur le caractère préten-
dument inhérent d’un droit ne pourrait suffire à faire tomber cette pré-
somption; seule une expression concrète sous une forme ou sous une
autre pourrait le faire, car ce qui est en cause ici ce n’est pas la simple
constatation que des obligations internationales ont été violées, c’est
quelque chose qui va beaucoup plus loin et qui suppose une action, ou
un projet d'action, ayant objectivement un caractère exécutif. C'est
comme si l’on déclarait que le roi de Ruritanie non seulement a violé les
obligations internationales de la Ruritanie mais aussi que, pour cette raison,
il n’est plus roi de Ruritanie. Je ne prétends pas que l’analogie soit exacte,
mais elle fera mieux comprendre mon argument qui est celui-ci: si,
lorsque le mandataire enfreint le mandat, on peut en conclure qu'il a
violé ses obligations internationales, on ne saurait par contre en déduire
qu'il cesse d’être mandataire ou peut être déposé, par le décret d’une
autre autorité, à moins que les instruments pertinents ne le prévoient ou
ne l'impliquent clairement. En l’occurrence, non seulement ce n’est pas
le cas, mais, comme on va le voir, les indications sont en sens contraire.

b) Indications positives démentant la notion de révocabilité et 1) fondées
sur les termes des instruments pertinents et sur certains principes d’ inter-
prétation applicables

i) Caractère essentiellement non absolu
du système des mandats

73. Cette question sera traitée plus à fond dans le cadre de l’examen
de la règle fondamentale de vote de la Société des Nations qui, à part

‘7 Ce n'est pas à dire que les Etats souverains sont au-dessus du droit; mais le
droit tient compte du fait qu’il ne s’agit pas de particuliers ou de personnes morales
de droit privé.

256
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 269

quelques exceptions ne s'appliquant pas au cas des mandats, prévoyait
l'unanimité des voix, y compris celle de la partie intéressée, donc du
mandataire en cause. J’évoque cette question ici, à titre d'introduction,
car elle constitue un élément essentiel à une bonne compréhension des
antécédents historiques: en effet, puisqu’en dernier ressort les manda-
taires ne pouvaient pas être liés par les décisions du Conseil de la SdN,
sauf s'ils les approuvaient ou du moins s’ils y acquiesçaient tacitement ou
ne s’y opposaient pas **, le système était forcément dépourvu de tout
caractère absolu; et dans un tel système il est manifestement chimérique
de parler d’un pouvoir de révocation unilatérale, car la validité d’une
décision de révocation aurait elle-même dépendu de l’assentiment du
mandataire *. Elle n’aurait donc pas pu être unilatérale. Toute autre
conception recèle une contradiction logique.

ti) Portée limitée de la prétendue fonction
de surveillance exercée par le Conseil
de la Société des Nations

74. Comme il est indiqué au début de Ja présente opinion (par. 14
ci-dessus), aucune fonction de surveillance à l'égard des mandats n'avait
été expressément conférée au Conseil de la SdN ni à aucun autre organe
de la Société, et cela aussi bien dans l’acte de mandat qu’en vertu de
l’article 22 du Pacte de la SdN, qui instituait le régime nouveau du
«système des mandats» et en précisait la nature avec force détails —
mais pas sur ce point particulier. Le rêle ou la fonction de surveillance
devait se dégager exclusivement — ou presque exclusivement — par voie
de déduction ou comme un corollaire de l'obligation qu’avait le man-
dataire d'envoyer des rapports annuels au Conseil. C’est donc la nature
de cette obligation-là qu’il faut examiner pour préciser le genre et la
portée de la surveillance qu’on pouvait légitimement considérer comme
une conséquence de cette obligation.

Principe d'interprétation applicable

Lorsqu'un droit ou un pouvoir n’a pas fait l’objet d’une at-
tribution spécifique mais n’existe que comme corollaire ou

48 En fait, à strictement parler, sans l’assentiment du mandataire aucune décision,
au sens propre, n’était possible, mais seulement quelque chose comme une recorn-
mandation (non obligatoire). Le mandataire pouvait cependant s’abstenir de voter.

‘9 Le principe nemo judex esse potest in sua propria causa ne peut évidemment
avoir pour effet de paralyser Ja règle de vote prévue dans les constitutions des orga-
nisations internationales; sinon, pour prendre un exemple évident, les cinq membres
permanents du Conseil de sécurité des Nations Unies seraient empêchés d’exercer
leur veto pour toute question mettant en jeu leurs propres intérêts; or, l’une des
raisons pour lesquelles le droit de veto leur a été accordé était précisément (à part
Pexception particulière prévue à Part, 27, par. 3, de la Charte — voir l'exception
analogue du Pacte de la SdN, par. 80 ci-dessous) de leur permettre de protéger ces
intérêts.

257
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 270

contrepartie d’une obligation correspondante, le droit ou le pou-
voir en question se définit nécessairement d’après la nature de
cette obligation et sa portée est limitée à ce qui est nécessaire
pour maintenir cette corrélation.

75. Chacun des mandats (à une exception près qui n’est pas pertinente
ici 59 et sous réserve de légères divergences rédactionnelles) envisageait
de la même façon l'obligation de rendre compte. Pour citer le Mandat
pour le Sud-Ouest africain, celui-ci stipulait (art. 6) que le Mandataire
devrait fournir au Conseil de la Société des Nations «un rapport annuel
satisfaisant le Conseil ‘! et contenant toute information intéressant le
territoire et indiquant les mesures prises pour assurer les engagements
pris... ». Cette clause reprenait sous une forme plus détaillée l’article 22,
paragraphe 7, du Pacte, qui prévoyait l'envoi au Conseil d’un rapport
annuel «concernant les territoires dont [le Mandataire] a la charge». La
seule autre disposition pertinente était l’article 22, paragraphe 9, relatif
à la création de ce qui devait devenir la Commission permanente des
mandats, «chargée de recevoir et d’examiner les rapports annuels des
Mandataires et de donner au Conseil son avis sur toutes questions
relatives à l’exécution des mandats». Ultérieurement, par arrangement
spécial, la Commission a pu également recevoir et examiner des pétitions
écrites des habitants des territoires sous mandat transmises par les
mandataires.

* * Ed

76. Il est donc clair que la seule véritable fonction spécifique du
Conseil était de «recevoir et examiner » ces rapports et ces pétitions par
l'intermédiaire de la Commission permanente des mandats. Le Conseil
pouvait exiger que les rapports lui donnent satisfaction, c’est-à-dire
qu’ils contiennent «toute information intéressant le territoire» et in-
diquent «les mesures prises» par le mandataire, etc. Il serait également
naturel de considérer que, comme corollaire, le Conseil pouvait com-
menter les rapports, indiquer au mandataire quelles mesures lui parais-
saient mauvaises ou insuffisantes, lui en suggérer d’autres, etc. (mais
en aucun cas avec effet obligatoire, si le mandataire n’était pas d’accord).

5° Celle de l'Irak, dont le cas a été traité différemment — voir opinion dissidente
commune, C.I.J. Recueil 1962, p. 498, note 1.

51 Les mots «satisfaisant le Conseil » n’auraient pas pu se rapporter aux mesures
dont il était rendu compte, car le mandataire ne devait envoyer qu’un seul rapport
annuel et ne pouvait donc pas savoir, au moment où il présentait le rapport, si ces
mesures satisferaient le Conseil. D’autre part le mandataire, s’il pouvait reconsidérer
les mesures qu’il avait prises, ne revisait pas son rapport. Le rapport avait précisé-
ment pour objet d’informer le Conseil de ces mesures: envisagé comme un moyen
d’information, le rapport ne pouvait être que «satisfaisant» du moment qu’il
contenait des renseignements complets et exacts sur les mesures prises, de façon que
le Conseil, ayant été saisi de tous les faits, soit à même, sur la base de ce rapport, de
faire savoir au mandataire s’il approuvait les mesures en question, ou de lui indiquer
les autres mesures ou les mesures complémentaires qu’il préconisait.

258
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 271

Le Conseil pouvait exhorter, user de persuasion et même importuner;
mais il ne pouvait ni exiger ni contraindre — or, d’une obligation qui,
par son libellé, n’est rien de plus qu’une obligation d’envoyer des rap-
ports d’un type déterminé, il n’est pas possible de déduire l'obligation
supplémentaire et toute différente d’agir selon les vœux de l’autorité
qui reçoit les rapports. Cette dernière aurait dû être prévue à part; or il
est bien certain qu'aucun des mandataires n’a jamais entendu de cette
manière l’obligation de faire rapport, et non moins certain que s’il l'avait
comprise ainsi, il n’y aurait jamais souscrit.

77. En d’autres termes, la fonction de surveillance, telle qu’elle était
envisagée aux fins de la Société des Nations, était en réalité une fonction
très limitée — et sir Hersch Lauterpacht a reconnu qu'il en était en
principe ainsi dans l'affaire de la Procédure de vote, quand, à propos du
régime de tutelle institué par les Nations Unies (mais évidemment il en
va à fortiori de même pour les mandats), il a déclaré (C.J. Recueil
1955, p. 116):

«Il n'y a... pas d'obligation juridique de la part de l’autorité admi-
nistrante d'adopter ou d’abroger une mesure législative ou adminis-
trative particulière, dans le but de donner effet à une recommanda-
tion de l’Assemblée générale. L’obligation juridique incombant à
l’autorité administrante est d’administrer le territoire sous Tutelle
conformément aux principes de la Charte et aux dispositions de
l'accord de Tutelle mais pas nécessairement suivant telle recomman-
dation particulière de l Assemblée générale ou du Conseil de Tutelle. »
(Les italiques sont de nous.)

*
* *

78. Tel était donc le caractère véritable et très limité de la fonction
de surveillance à laquelle l’Assemblée générale a été subrogée, si tant
est qu’elle ait pu recueillir par subrogation des fonctions quelconques
en ce qui concerne les mandats. Comme le terme l’implique, il s'agissait
strictement d’un droit de «surveillance»; ce n’était pas un droit de
contrôle — il ne supposait aucun pouvoir exécutif et, de toute évidence,
il n’aurait pu inclure un pouvoir de nature si foncièrement exécutive
que celui de révoquer. Entre une fonction de surveillance (mais non de
contrôle) et le pouvoir de révoquer un mandat et pour ainsi dire d’expulser
le mandataire — et de le faire unilatéralement sans le consentement de
ce dernier — il y a un abime infranchissable. La différence (et elle est
énorme) n’est pas seulement de degré, elle est aussi de nature. Voila
donc une considération qui, en l’absence d’une disposition prévoyant
expressément la révocation, interdit de conclure à l’existence implicite
d’un tel pouvoir et exclut même toute idée de révocation, celle-ci n'ayant
pas pu faire partie du rôle de surveillance très limité dévolu au Conseil
et ne pouvant donc entrer dans les attributions de l’Assemblée générale
des Nations Unies, à supposer que celle-ci possède des fonctions de
surveillance quelconques.

259
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 272

iii) La règle de vote du Conseil
de la Société des Nations

79. Ce qui précède trouve une confirmation plus que suffisante dans
le régime de vote du Conseil, qui faisait Pobjet de l’article 4, paragraphe
5, du Pacte, à rapprocher de l’article 5, paragraphe 1 (les textes sont
reproduits dans la note °*), dont l’effet, pour toutes les questions intéres-
sant les mandats, était de permettre aux mandataires, s'ils n’étaient déjà
membres du Conseil (et certains l’ont été invariablement), de participer
aux débats et d’y exercer un droit de vote qui pouvait jouer comme un
veto. Aucune exception n’était prévue dans l'éventualité d’une révocation
et lon ne peut arguer du fait que les mandataires n’assistaient pas
toujours aux réunions du Conseil quand ils y étaient invités ou s’abs-
tenaient parfois de voter, ou que certains procédés pouvaient être
utilisés afin d'éviter une confrontation directe entre eux et les autres
membres du Conseil, pour conclure qu’une telle exception existait.
Qu'on n’ait jamais enregistré un cas d’emploi effectif du veto ne change
rien à la situation juridique et fait simplement ressortir que le système
fonctionnait bien, confié à des gens raisonnables. Cela n’empêchait nulle-
ment que les mandataires conservaient bel et bien le droit de participer
aux séances et de prendre part au vote. Cette situation en ce qui concerne
les votes a été confirmée par la Cour, non seulement dans son arrêt de
1966 mais aussi dans celui de 1962 (C.I.JT. Recueil 1966, p. 44-45; et
CALF. Recueil 1962, p. 336-337) *. Il est évident qu’une situation qui se

52 Article 4, paragraphe 5: « Tout Membre de la Société qui n’est pas représenté
au Conseil est invité à y envoyer siéger un Représentant Îles italiques sont de nous]
lorsqu’une question qui l’intéresse particulièrement est portée devant le Conseil. »

Article 5, paragraphe 1: « Sauf disposition expressément contraire du présent Pacte
… les décisions ... du Conseil sont prises à l’unanimité des Membres de la Société
représentés à la réunion. » (Les italiques sont de nous.)

53 Par exemple (p. 336-337):

«l’approbation exigeait Punanimité de tous les représentants [au Conseil], y
compris celui du Mandataire qui, en vertu de l’article 4, paragraphe 5, du
Pacte, était habilité à envoyer siéger un représentant pour prendre part à la
discussion et voter ».

Et encore (p. 337):

«En vertu de Ja règle de l’unanimité (art. 4 et 5 du Pacte), le Conseil ne
pouvait imposer ses vues au Mandataire, »

À première vue il peut paraître surprenant que la Cour, telle qu’elle était composée
en 1962, ait été si prompte à admettre, et même à souligner, l’existence de cette
situation. Cela tient au fait qu’elle faisait de l’absence d’une «surveillance adminis-
trative» effective dans le système de la Société des Nations l’une des raisons
qui permettaient de postuler l'existence d’une «surveillance judiciaire », se traduisant
par le droit que posséderait tout Membre de fa Société des Nations qui désapprouvait
la façon dont le mandat était géré d’en référer à lPancienne Cour permanente et,
plus tard, à la Cour internationale de Justice instituée en vertu de la Charte des
Nations Unies. Il s’ensuit que, si le présent avis de la Cour (1971) est en tout point
conforme au genre de conclusion à laquelle la Cour était parvenue en 1962, il est
tout à fait contraire au raisonnement formulé en 1962, qui vient d’être rappelé, car lo-
giquement ce raisonnement doit aboutir au résultat indiqué à la fin du paragraphe 79.

260
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 273

caractérisait par le fait que le Conseil de la Société des Nations ne
pouvait pas imposer ses vues aux mandataires sans leur consentement
est difficilement conciliable avec une situation dans laquelle il aurait pu
révoquer unilatéralement leurs mandats sans leur consentement, et à
fortiori avec l’idée que les Nations Unies posséderaient un tel pouvoir.

Principe d'interprétation applicable

Quand une disposition [comme la règle de vote du Conseil
de la Société des Nations] est libellée de manière à ne pouvoir
produire qu’un seul effet, toute dérogation, pour être applicable,
doit être expressément prévue.

80. Il se trouve que ce principe d’interprétation est abondamment
illustré et les vues exprimées au paragraphe précédent revêtent le carac-
tère d’une quasi-certitude, pour la raison que (bien qu’il ne s’agit pas
de mandats), le Pacte de la Société des Nations prévoyait en fait expres-
sément certaines exceptions à la règle fondamentale de l’unanimité, entre
autres aux paragraphes 4, 6, 7 et 10 de l’article 15 et au paragraphe 4
de l'article 16, concernant le maintien de la paix $*. Cela montre que les
auteurs du Pacte étaient parfaitement conscients de l’existence de cer-
taines situations dans lesquelles c’efit été une contradiction d’admettre
la partie intéressée à voter — et que des dispositions avaient été prises
en conséquence. Ils ne semblent pas avoir pensé que cela s’appliquait

54 On a soutenu que le pouvoir conféré au Conseil de la Société des Nations par
l’article 16, paragraphe 4, du Pacte, d’exclure un Membre qui aurait enfreint un des
engagements du Pacte (quoique à mon avis il doive s’agir uniquement des clauses
du Pacte relatives au maintien de la paix — voir le paragraphe 1 du même article 16)
fournissait un moyen de révoquer un mandat. En effet, puisque selon l’article 16,
paragraphe 4, le vote positif de l’Etat frappé d’exclusion n'était pas nécessaire pour
l'adoption d’une résolution d’exclusion, un mandataire ayant failli à ses obligations
aurait pu d’abord être exclu et, parce qu’il aurait cessé d’être Membre de la Société
des Nations, on aurait pu ensuite révoquer son mandat sans se soucier de son avis.

Mais cette ingénieuse interprétation (qui implique peut-être certains problèmes
de fait dont il ne vaut pas la peine de se préoccuper ici) passe à côté de la question;
en effet s’il était impossible de se débarrasser d’un mandataire sans ces complica-
tions extrêmes, cela ne démontre-t-il pas de façon éclatante que la révocabilité,
inhérente ou non, n'existait simplement pas dans le cadre strict du Pacte ou des
mandats pour tout mandataire se trouvant dans la situation normale, c’est-à dire
encore Membre de la Société des Nations? Le risque de perdre ses droits en cessant
d’être Membre de la Société des Nations pouvait avoir en pratique un certain
effet de dissuasion, mais cela n’a rien à voir avec la définition juridique des droits
et obligations d’un Membre de la SdN en tant que tel.

Le même principe exactement s’applique à propos d’un autre argument, tiré
du fait que, en vertu de l'article 26, le Pacte pouvait être amendé (bien qu’unique-
ment par un vote comprenant les voix unanimes de tous les membres du Conseil
de la SdN). Il est vrai que le Pacte pouvait être ainsi amendé; mais il ne l’a pas été
en fait: c’est donc le Pacte non amendé qui s’applique. On voit mal comment contrer
ce genre d’argument qui, juridiquement parlant, ne saurait être pris au sérieux,
sauf comme argument de désespoir.

261
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 274

au cas des mandats, et personne n’a d’ailleurs prétendu qu'il en fût
ainsi tout au long de l’activité de la SAN en matière de mandats. La seule
conclusion à en tirer est qu’on n’a jamais envisagé la possibilité de
mettre fin au mandat ou de changer d'administration, sauf au moyen
d’un accord conclu à cet effet.

iv) Circonstances de l’époque
et rejet de la révocabilité

81. D’autre part, il ne s’agit nullement d’une simple omission com-
mise par mégarde. Les propositions antérieures relatives à un système
de mandats, notamment celles qui avaient été formulées par le président
Wilson au nom des Etats-Unis, prévoyaient la possibilité de remplacer
un mandataire par un autre, ce qui, bien entendu (contrairement à ce
qu'implique l’avis de la Cour), ne pouvait être réalisé qu’en révoquant
(ou revenait à révoquer) le mandat primitif. La possibilité de violations
même n'était pas négligée, car ces propositions Wilson prévoyaient aussi,
comme l’indique à juste titre l’avis de la Cour, le « droit de faire appel à
la Société des Nations pour qu’elle remédie à toute violation du mandat ».
Il est cependant inutile de s'engager, à la suite de l’avis de la Cour, dans
un débat sur la période précise pendant laquelle l’idée de révocabilité
a été discutée et sur le contexte précis dans lequel elle l’a été — il n’y a
en effet aucun doute qu’elle a bien été discutée, soit sur la base de la propo-
sition du président Wilson soit sur la base d’une autre proposition, La
preuve en est un élément que l’avis de la Cour ne mentionne pas, à savoir
que la notion de révocabilité inspirait des objections à tous les aspirants
aux mandats de la catégorie C et aux représentants des gouvernements qui
devaient se voir attribuer la plupart des mandats A et B — en particulier
a M. Simon pour la France et à M. Balfour (qui n’était pas encore lord
Balfour) pour la Grande-Bretagne, lesquels ont tous deux souligné les
difficultés, économiques et autres, qui surgiraient si les mandataires
n'étaient pas complètement assurés de leur possession %. L’idée n’a donc
pas été retenue et le texte définitif des mandats et de l’article 22 du Pacte
n’en portait plus aucune trace. Il est donc, en droit, tout à fait impos-
sible de conclure à la persistance d’une sorte d'intention inexprimée de
prévoir un droit de révocation, car on aboutirait ainsi à la conclusion
curieuse, juridiquement parlant, qu’il mimporte aucunement qu’une
chose soit dite ou ne soit pas dite. Or l’exemple classique d’une pré-

55 Aux réunions du Conseil des Dix tenues le 28 janvier 1919 et à des dates
ultérieures. Voir Foreign Relations of the United States: The Paris Peace Conference,
vol. III, p. 747-768. C’est M. Balfour qui a souligné (p. 763-764) que si la situation
de la SdN avait fait l’objet d’un examen approfondi, il n’en était pas de même pour
celle des mandataires et que le système ne pouvait fonctionner que si la possession
de ces derniers était assurée. M. Simon a insisté (p. 761) sur le fait que les manda-
taires ne seraient guère encouragés à développer les territoires sous mandat si leur
avenir était incertain.

262
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 275

somption irréfragable en faveur d’une intention donnée est précisément
le cas où une solution contraire a été proposée mais non retenue. Les
mobiles en jeu sont sans pertinence juridique, mais en l’espèce ils étaient
évidents %.

Principe d'interprétation applicable

Quand une proposition déterminée a été examinée puis
rejetée, pour quelque raison que ce soit, il n’est pas possible
d@interpréter Vinstrument ou la situation juridique à laquelle
cette proposition se rapportait comme si cette dernière avait
effectivement été adoptée.

82. L'épisode évoqué au paragraphe précédent illustre et confirme
directement l'opinion exprimée aux paragraphes 70 à 72 ci-dessus.
Quand des hommes d’Etat tels que le président Wilson ont envisagé de
rendre les mandats révocables (ce qui n’était possible que dans la pers-
pective de violations éventuelles) ils ne se sont pas contentés de s'appuyer
sur un principe inhérent de révocabilité mais ont fait une proposition
précise qui, eût-elle été adoptée, aurait figuré dans l'instrument ou les
instruments applicables, dont elle aurait formé l’un des articles. En
raison des objections formulées, l’idée n’a cependant pas été retenue et
consacrée par les textes. Considérer que la situation se présente exacte-
ment comme si elle l’avait été est donc inadmissible et contraire à la
stabilité et à l’objectivité de l’ordre juridique international. Là encore,
on cherche à gagner sur les deux tableaux.

v) La clause de la
« partie intégrante »

83. L'article 22 du Pacte de la Société des Nations faisait une dis-
tinction très nette entre les mandats C d’une part et les mandats A et B
d’autre part (en effet, le paragraphe 6 de cet article déclare que les ter-
ritoires sous mandat C «ne sauraient être mieux administrés que sous les
lois du Mandataire, comme une partie intégrante de son territoire »),
et c’est pourquoi le texte des mandats C contient une disposition dans ce

56 Fl serait difficile de montrer plus d’aplomb qu’on ne l’a fait dans la présente
procédure quand on a prétendu trouver dans les propos de M. Simon, qui avait dit
que chaque mandat serait révocable et que sa continuité ne pourrait être garantie
(ce qui, bien entendu, edt été vrai sur la base de l’idée antérieure du président Wilson
que M. Simon combattait), la preuve qu’on avait d’abord voulu que les mandats
puissent prendre fin, mais qu’on n’avait pas donné suite à cette intention pour faire
montre de tact à l’égard des mandataires. Il est en effet parfaitement clair, d’après
les textes dont on dispose, que M. Simon (et M. Balfour) s’élevaient contre l’idée
que les mandats puissent être révocables, non parce qu’ils voyaient 14 un manque de
tact mais pour des raisons, économiques notamment, d’un caractère des plus con-
crets — à savoir que la France et la Grande-Bretagne tout autant que les mandataires
de la catégorie C, n'étaient pas disposées à accepter des mandats dans ces conditions.

263
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 276

sens (reproduite dans la note °”). Cette distinction n’a cependant pas été
maintenue de façon absolue, une clause analogue ayant été en fin de
compte insérée dans les mandats B également — quoique cela ne soit
pas prévu dans le Pacte. Mais cela n’infirme pas argument car, comme
nous l’avons vu sous la rubrique précédente (par. 81), la notion de révo-
cabilité avait été rejetée aussi bien par les mandataires B que par les
mandataires C. Ce qu’il faut retenir, c’est que, dans son libellé, la clause
de la «partie intégrante» se rapprochait beaucoup de la notion d’in-
corporation au territoire du mandataire — pour un peu, elle se serait
confondue avec elle. Evidemment, elle n’allait pas tout à fait jusque-là,
puisque précisément l’un des objectifs du système des mandats était
d'éviter l’annexion ou la cession de souveraineté sur le territoire sous
mandat. Elle créait cependant une situation totalement incompatible
avec la notion de révocabilité unilatérale, laquelle impliquait qu’à une
date future on puisse revenir sur l'intégration administrative et juridique
et éliminer la législation du mandataire applicable dans le territoire en
confiant celui-ci à un autre mandataire qui l’administrerait comme partie
intégrante de son territoire et l’assujettirait à d’autre lois; et, bien entendu,
ce processus pouvait en théorie se répéter indéfiniment, le principe de la
révocabilité du mandat une fois admis.

84. Par conséquent, si aucune disposition des mandats n’excluait
positivement la révocabilité, la clause de la « partie intégrante » figurant
dans les mandats B et C avait un résultat très voisin dans la pratique.
Il est symptomatique qu'aucune clause de ce genre ne figurait dans les
mandats de la catégorie À, considérés dès l’origine (Pacte, art. 22, par. 4)
comme applicables à des territoires dont I’« existence comme nations in-
dépendantes peut être reconnue provisoirement ». Assurément la présence
de la clause de la «partie intégrante » pour les mandats B et C n’excluait
en rien, pour les territoires en cause, la possibilité d'accéder pour finir à
l’autodétermination ou à l’indépendance comme il advint d’ailleurs pour
la plupart d’entre eux quelque quarante ans plus tard, avec le consente-
ment du mandataire intéressé; mais cela est une autre question. Ce que la
clause interdisait, c’était un changement intérimaire de régime effectué
sans.le consentement du mandataire.

37 Dans le Mandat pour le Sud-Ouest africain cette disposition est libelleé comme
suit:

« Le Mandataire aura pleins pouvoirs d’administration et de législation sur le
territoire faisant l’objet du Mandat. Ce territoire sera administré selon la
législation du Mandataire comme partie intégrante de son territoire. Le Man-
dataire est en conséquence autorisé à appliquer aux régions soumises au mandat
la législation de l’Union de l’Afrique du Sud, sous réserve des modifications
nécessitées par les conditions locales. »

L'expression « faisant l’objet du Mandat » qualifie et définit le mot «territoire ».

264
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 277

c) Contre-indications positives 2) résultant des circonstances
qui régnaient au moment où le système des mandats
a été établi

85. Comme on le sait, le système des mandats a représenté un com-
promis entre, d’une part, le désir du président Wilson de placer sous
l'administration directe de la Société des Nations tous les territoires
ex-ennemis situés hors d'Europe ou d'Asie mineure (et même quelques
territoires situés en Europe) et, d’autre part, le désir de certaines des
nations alliées (plus particulièrement en ce qui concerne les futurs man-
dats C) d'obtenir que les territoires qu’elles avaient envahis et occupés
militairement pendant la guerre leur soient cédés °°. Le facteur de la
«contiguité géographique au territoire du mandataire», expressément
mentionné à l’article 22, paragraphe 6, du Pacte, était bien entendu ap-
plicable spécialement, et même uniquement, au Sud-Ouest africain et
avait sans aucun doute été introduit à son sujet. Le compromis dont je
viens de parler ne fut accepté qu'avec difficulté par certains des manda-
taires intéressés et, pour ce qui est des mandats C, uniquement quand
Passurance eut été donnée que les mandats correspondaient, au nom près, à
un titre de propriété °°. Que cette attitude ait été contraire à l'éthique
actuelle (elle ne l’était certainement pas à celle de l’époque) est juridique-
ment hors de propos. Elle montre clairement quelles étaient les intentions
des parties et sur quelle base les mandats C ont été acceptés. Bien sûr,
cela ne veut pas dire que les mandataires obtenaient la souveraineté, mais
cela veut dire que, pour les territoires contigus au leur ou très proches de
celui-ci $0, ils n’auraient jamais accepté un système dans lequel, selon le
bon plaisir du Conseil de la SdN, ils auraient pu être évincés par la suite
au profit d’une autre entité, éventuellement hostile ou inamicale (ce que
l’on cherche précisément à faire aujourd’hui). Aucun Etat souverain à
l’époque — ou en fait à toute autre époque — n’aurait accepté d’adminis-
trer un territoire dans ces conditions. Pour les mandataires, le droit de
veto au Conseil était une condition essentielle de Pacceptation du com-
promis et il ne fait aucun doute que, dans leur esprit, il s’appliquait à
toute question pouvant éventuellement entrainer un changement de
mandataire. C’est là un autre élément qui réduit à néant l’idée d’un
pouvoir unilatéral de révocation.

58 Cette occupation, étant une occupation de temps de guerre, n’avait pas le
caractère d’une annexion et son aboutissement final devait de toute façon attendre
le règlement de paix à venir.

59 Voir la déclaration de M. Lloyd George au premier ministre d'Australie et la
question de M. Hughes (Canada) rappelées par Slonim dans Canadian Yearbook of
International Law, vol. VI, p. 135, citant Scott, «Australia During the War» dans
The Official History of Australia in the War of 1914-18, XI, p. 784.

60 Sur la question géographique, voir la remarque très nette de M. Lloyd George
au président Wilson au sujet du Sud-Ouest africain, qui est rappelée dans Lloyd
George, The Truth About the Peace Treaties, vol. I, p. 114 et suiv. et p. 190-191.

265
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 278
3. Conclusion générale

86. Si l’on considère tous les facteurs examinés dans les paragraphes
précédents, force est de conclure qu’aucune présomption ou implication
non exprimée de révocabilité n’est applicable en l’espèce et qu’en tout
cas les plus fortes contre-indications écarteraient totalement toute pré-
somption ou implication de cet ordre.

87. Vérification de cette conclusion. — Un bon moyen de s’assurer du
bien-fondé de cette conclusion consiste à examiner ce qu’il est advenu des
anciens territoires sous mandat placés sous la tutelle des Nations Unies.
L’Assemblée avait l’occasion d'introduire un pouvoir spécifique de
révocation unilatérale dans les divers accords de tutelle conclus en ap-
plication de l’article 79 de la Charte. Mais cela n’a pas été fait, pour la
raison très simple que pas une des puissances administrantes n’aurait été
plus disposée à consentir à l’inclusion d’un tel pouvoir dans un accord de
tutelle qu’elle n’avait été disposée à y consentir en tant que mandataire à
l’époque de la Société des Nations. La question qui se pose ici est exacte-
ment du même ordre {quoique se situant dans un contexte différent; mais
connexe) 1 que celle qui est signalée aux paragraphes 93 à 95 de l'arrêt
de la Cour rendu en 1966 5ï, où il est dit (C.Z.J. Recueil 1966, p. 49) qu’il
y avait un critère applicable pour déterminer l'intention véritable, à savoir:

«rechercher ce que les Etats qui étaient Membres de la Société des
Nations au moment de l'institution du système des Mandats ont
fait, lorsque, devenus Membres de Organisation des Nations Unies,
ils ont participé à l’établissement du régime de tutelle destiné à rem-
placer le système des Mandats. Or … ils ont fait exactement la même
chose qu'auparavant... »

C’est bien ce qui s’est passé en ce qui concerne la révocation. Non plus
qu'auparavant, aucune disposition n’a été prévue à ce sujet. Est-ce vrai-
ment parce qu’on a estimé inutiles de telles dispositions pour la raison que
tous les mandats et accords de tutelle internationaux étaient intrinsèque-
ment sujets à révocation unilatérale, que l’autorité administrante y con-
sente ou non? Ne serait-il pas plus raisonnable de supposer que cela tenait
à ce qu’on n’a rien envisagé de semblable? Si l’on n’a rien envisagé de tel

61 Selon l’arrêt rendu par la Cour en 1966, les articles des mandats qui prévoient
une procédure obligatoire de règlement judiciaire ne s’appliquent qu’aux différends
concernant les clauses sur les intérêts économiques et autres intérêts individuels des
Membres de la Société des Nations mais non les clauses relatives à la gestion des
mandats eux-mêmes, matière confiée à la SdN agissant pour la collectivité de ses
Membres. Cette manière de voir est confirmée par le fait que, dans les accords de
tutelle portant sur d’anciens territoires sous mandat, la juridiction obligatoire n’est
prévue que dans les accords comportant des clauses du premier type et non dans
ceux qui ne contenaient que des clauses du second type.

- 266
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 279

dans le cas des territoires sous tutelle (qui étaient tous d’anciens terri-
toires sous mandat), c’est qu’on n’avait jamais rien envisagé, et encore
moins établi de tel, pour les territoires sous mandat eux-mêmes en tant
que mandats. Les anciens mandataires ne faisaient que perpétuer à cet
égard le système antérieur (et l’Assemblée y a tacitement consenti par la
voie des divers accords de tutelle). Bien entendu ce système antérieur s’ap-
pliquait et continue à s'appliquer au territoire sous Mandat du Sud-Ouest
africain.

*
* *

88. Dès lors que la conclusion à laquelle on aboutit est que les mandats
de la Société des Nations n'auraient pu être unilatéralement révoqués
par le Conseil de la Société — ou, ce qui revient au même — que le con-
sentement du mandataire intéressé aurait été requis pour tout changement
de mandataire ou pour l'extinction du mandat par accession du territoire
à l’autonomie ou à l’indépendance, et puisque l'Organisation des Nations
Unies ne saurait en la matière avoir des pouvoirs plus étendus que ceux
de la SdN, il s'ensuit que l’Assemblée générale ne pouvait avoir compétence
pour révoquer Je mandat de l'Afrique du Sud, même si elle a été subro-
gée au Conseil de la Société des Nations dans son rôle de surveillance,
car ce rôle ne comprenait aucun pouvoir de révocation unilatérale.

 

*
* *

89. D’autres arguments tirés de la Charte des Nations Unies elle-méme
expliquent pourquoi les organes des Nations Unies n’étaient pas habilités
à révoquer le Mandat, quand bien même ils auraient eu par ailleurs la
compétence voulue; ce sont ces arguments qui seront examinés dans Ja
section suivante (section C).

SECTION C

LIMITES DE LA COMPETENCE ET DES POUVOIRS
QUE LES ORGANES DES NATIONS UNIES
TIENNENT DE LA CHARTE

90. Dans les deux grandes sections qui précèdent je fais valoir, primo
(section A) que les Nations Unies, en tant qu’organisation, n’ont jamais
été ni chargées d’une fonction de surveillance pour les mandats qui n’ont
pas été convertis volontairement en accords de tutelle ni subrogées a
l’ancienne Société des Nations dans sa compétence en matière de man-
dats; et secundo (section B) que puisque en tout cas cette compétence ne
comprenait ni le pouvoir de révoquer unilatéralement un mandat ni
celui d’y mettre fin sans le consentement du mandataire intéressé, les
Nations Unies, même si elles avaient été, en principe, subrogées au rôle

267
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 280

de la SdN à l'égard des mandats, ne seraient pas non plus compétentes
pour exercer un tel pouvoir. Mais, outre les limitations découlant ainsi
des règles générales de droit, d’une part, et des dispositions des instru-
ments régissant la matière, d'autre part, il se pose aussi la question des
limitations imposées à la compétence et à l’autorité des organes des Na-
tions Unies par la constitution de cette organisation telle qu’elle est établie
par la Charte. Comme ces organes (en l’espèce l’Assemblée générale et
le Conseil de sécurité) sont des créations de la Charte, ils sont nécessaire-
ment soumis à ces limitations et, jusqu’à preuve du contraire, ne peuvent
agir valablement que sur cette base.

1. Compétence et pouvoirs de l’Assemblée générale
en vertu de la Charte

91. Pour ce qui concerne l’Assemblée une importante question préli-
minaire se pose, celle de savoir si l’Assemblée était compétente pour
s’ériger en tribunal (ce qu’elle a fait) et pour se prononcer comme juge
en sa propre cause sur des accusations qu’elle avait elle-même portées.
A mon avis elle ne l'était pas; et cela suffit, en soi, pour rendre la réso-
lution 2145, par laquelle l’Assemblée a prétendu révoquer le mandat
sur le Sud-Ouest africain, nulle et sans effet. Toutefois, pour ne pas
rompre le fil du raisonnement, je traite de cette question dans la première
section de l’annexe à la présente opinion.

i) L’ Assemblée n'a pas de compétence générale
pour prendre des mesures de caractère
exécutif

92. Si dans l’ancienne Société des Nations, les deux organes principaux
agissaient, sauf dans certains cas expressément prévus, à l’unanimité, la
structure de base qui a été adoptée lors de l’élaboration de la Charte
des Nations Unies repose sur un équilibre minutieux entre un organe
à composition restreinte le Conseil de sécurité, agissant dans un
domaine relativement limité mais capable dans ce domaine de prendre
à certaines fins des décisions obligatoires — et un organe plus nombreux,
l’Assemblée générale, dont la compétence est plus vaste mais qui, en
général, n’a que des pouvoirs de discussion et de recommandation; cette
distinction est fondamentale. Paborderai ultérieurement la question des
pouvoirs du Conseil de sécurité, Quant à l’Assemblée, la note ? ci-des-

62 La liste qui suit montre ceci: ou bien l’Assemblée générale doit se borner à
formuler des recommandations ou bien, là où elle peut faire plus, c’est en vertu d’un
pouvoir spécifique qui fui est reconnu en termes exprès par une des dispositions de la
Charte. Autrement dit, l Assemblée n’a aucun pouvoir intrinsèque ou résiduel lui
permettant de faire autre chose que des recommandations:

a) Les pouvoirs qu’a F’ Assemblée générale de formuler des recommandations sont
exprimés comme suit:

[L'Assemblée générale]

Article 10: « peut discuter ... et ... formuler ... des recommandations »;

Article 11, paragraphe 1: «peut étudier ... et ... faire ... des recommandations »;

268

 
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 281

sous donne une idée générale de ses pouvoirs. La liste qui y figure (compte
tenu de la conception générale qui a inspiré la Charte) fait apparaître
une présomption irréfragable selon laquelle, sauf dans quelques cas (voir
alinéa d) de la liste) où des pouvoirs d'action ou d’exécution [ui sont
spécifiquement conférés, l’Assemblée ne possède d’après la Charte aucun
pouvoir de cet ordre. En conséquence, quoi que l’Assemblée puisse
faire d’autre en dehors de ces pouvoirs spécifiques, et quels que soient
les termes de la résolution pertinente, la décision qu’elle prend ne peut
avoir que la valeur d’une recommandation. Ii est à peine nécessaire
d'attirer l'attention sur le caractère fallacieux de l'argument selon lequel
l’Assemblée aurait un pouvoir résiduel lui permettant de prendre des
mesures d'exécution dans toutes sortes de domaines parce qu’un pouvoir
spécifique dans ce sens lui est reconnu par certains articles particuliers
(art. 4, 5, 6 et 17). C’est la déduction contraire qui est exacte: lorsqu'un
pouvoir de ce genre n’est pas spécifiquement prévu, il n’existe pas.

93. Il suit inéluctablement de ce qui précède que l’Assemblée générale
ne possède d’autres pouvoirs implicites que ceux qui sont mentionnés à
l'alinéa e) de la note 62. Tous les pouvoirs de l’Assemblée, qu’ils soient
exécutifs ou qu'ils aient le caractère de recommandations, sont expres-
sément définis dans la Charte, et il n’y a pas de pouvoir résiduel. Evidem-
ment, il faut présumer que tout organisme a les pouvoirs qui lui sont
nécessaires pour remplir les fonctions spécifiques dont il est chargé.
C’est à cela que la Cour à songé lorsque, dans l’affaire de la Réparation
des dommages subis au service des Nations Unies (comte Bernadotte),
elle a affirmé que l'Organisation des Nations Unies

 

Article 11, paragraphe 2: « peut discuter ... et ... faire ... des recommandations »;

Article 11, paragraphe 3: «peut attirer l’attention … sur»;

Article 12, paragraphe 1: «ne doit faire aucune recommandation ... à moins
[qu'on] ne le lui demande»;

Article 13: « provoque des études et fait des recommandations »;

Article 14: « peut recommander les mesures »;

Article 15: «reçoit et étudie [les rapports...] »;

Article 16: «remplit … les fonctions qui lui sont dévolues [en vertu des chapitres
XII et XIII de la Charte] >»;

Article 105, paragraphe 3: « peut faire des recommandations ».

5) Les pouvoirs conférés à |’ Assemblée par l’article 35 en ce qui concerne le main-
tien de la paix sont définis, au paragraphe 3, comme étant «soumis aux dispo-
sitions des articles 11 et 12 » (pour ces articles, voir plus haut).

c} Dans les chapitres XII et XIII de la Charte (tutelle), les seules dispositions qui
intéressent l’Assemblée sont les suivantes:

L'article 85 qui dispose (sans préciser la nature des fonctions en question} que,
pour les zones non stratégiques, les fonctions de l’Organisation des Nations
Unies «en ce qui concerne les accords de tutelle» (les italiques sont de nous)
«y compris approbation des termes » de ces accords «sont exercés par l’Assem-
blée générale ».

L'article 87, en vertu duquel l’Assemblée peut «examiner les rapports» («sou-
mis par l’autorité chargée de l’admimistration »); «recevoir des pétitions et les
examiner » («en consultation avec ladite autorité »); «faire procéder à des visites

269
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 282

«doit être considérée comme possédant ces pouvoirs qui, s’ils ne
sont pas expressément énoncés dans la Charte, sont, par une con-
séquence nécessaire, conférés à l'Organisation en tant qu’essentiels
à l'exercice des fonctions de celle-ci» (C.I.J. Recueil 1949, p. 182).

Cette proposition est acceptable si on la rattache et si on la limite à des
fonctions existantes et définies; mais ce serait tout autre chose de cher-
cher à en déduire, par implication, une extension de fonctions, comme ce
serait le cas si l’on estimait que l’Assemblée a des pouvoirs non spécifiés
{à part ceux que prévoient les articles 4, 5, 6 et 17) lui permettant non
seulement de discuter et de recommander, mais de prendre des mesures
d'exécution et des mesures ayant force obligatoire.

94. De même, alors que la pratique d’une organisation ou d’un de
ses organes peut modifier la façon dont s’exerce l’une de ses fonctions
(comme c’est le cas notamment au Conseil de sécurité pour le veto,
qu’une simple abstention n’est pas censée faire jouer) cette pratique ne
peut pas, en principe, modifier ou élargir la fonction elle-même. Sans
nier absolument qu’une ligne de conduite suivie de manière suffisam-
ment régulière et prolongée puisse donner naissance à un nouvel accord
tacite entraînant une modification, c’est la présomption contraire qui
joue, surtout dans le cas d’une organisation dont l'acte constitutif
prévoit son propre amendement et en spécifie les modalités. Il y a ici
une analogie étroite avec le principe énoncé par la Cour en l'affaire du
Plateau continental de la mer du Nord (C.I.J. Recueil 1969, p. 25) selon
lequel, lorsqu'une convention prévoit expressément la méthode à suivre

 

périodiques » dans les territoires sous tutelle («à des dates convenues avec fiadite
autorité] »; et « prendre ces dispositions et toutes autres conformément aux termes
des accords de tutelle » (les italiques sont de nous).

Aucune de ces dispositions n’attribue à l’Assemblée des pouvoirs contrai-
gnants ou d’ordre exécutif, à l’exception de ceux qui peuvent lui être spécifiquement
reconnus par les termes exprès des accords de tutelle. En fait, aucun de ces
accords ne lui confère de tels pouvoirs. (Voir note 64 ci-après.)

d) En fin de compte, les seules dispositions de la Charte qui confèrent à l Assemblée
générale des pouvoirs exécutifs ou quasi exécutifs sont les suivantes:

Les articles 4, 5 et 6, qui autorisent l Assemblée à admettre un nouveau Membre,
à suspendre ou à exclure un Membre de l'Organisation, dans chaque cas unique-
ment sur recommandation du Conseil de sécurité; et l’article 17, dont le para-
graphe 1 dispose que l’Assemblée générale «examine et approuve » le budget de
POrganisation, avec le corollaire (par. 2) que les dépenses de l'Organisation sont
supportées par les Membres « selon la répartition fixée par l’Assemblée générale ».
Aux termes du paragraphe 3, l’Assemblée «examine et approuve » les arrange-
ments financiers passés avec les institutions spécialisées, mais «examine » leurs
budgets seulement «en vue de leur adresser des recommandations ».

e) L'Assemblée possède évidemment les pouvoirs exécutifs d’ordre purement
interne et procédural sans lesquels un tel organisme ne pourrait pas fonctionner,
c’est-à-dire qu’elle peut élire son propre bureau, fixer les heures et dates de ses.
séances, établir son ordre du jour, constituer des commissions permanentes et
ad hoc, arrêter le statut du personnel, décider de convoquer des conférences
diplomatiques sous les auspices des Nations Unies, etc.

270
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 283

pour accomplir un certain processus (en l'espèce la manière de se lier
par la convention), il ne faut pas «présumer à la légère» que, cette
méthode prescrite n’ayant pas été adoptée, le même résultat «n’en est
pas moins [acquis] d’une autre façon». Si la Cour s'était inspirée de ce

principe en la présente espèce %, elle aurait abouti à un résultat tout
différent, comme le montrent les sections A et B ci-dessus.

95. Pour transposer cela dans le domaine particulier des mandats,
il est clair que, de même que l’Assemblée n’a la faculté ni d’accorder
Vindépendance souveraine à un territoire non autonome en vertu des
articles 73 et 74 de la Charte, ni de mettre fin à un accord de tutelle sans
le consentement de l’autorité chargée de l’administration (voir les dis-
positions pertinentes des divers accords de tutelle conclus en application
de l’article 79 de la Charteft), de même, étant donné le texte de la Charte,
l’Assemblée n’a pas le droit de démettre un mandataire. Toute résolution
de l’Assemblée ayant cet objet ne pourrait donc avoir que la valeur et
l'effet d’une recommandation non obligatoire. Le pouvoir de suspendre
ou d’exclure un Etat Membre (sur recommandation du Conseil de
sécurité) que les articles 5 et 6 de la Charte confèrent à l’Assemblée
permettrait évidemment à celui-ci de suspendre un mandataire ou de
l’exclure de l'Organisation mais ce droit ne peut pas être étendu en vertu
d’une sorte de raisonnement par analogie à l’acte tout différent qui
consiste à révoquer le mandat du mandataire.

*
* *

96. De tout cela on ne peut tirer qu’une seule conclusion, 4 savoir
qu’aux termes de la Charte elle-même l’Assemblée générale n'a pas com-
pétence pour mettre fin à une administration quelconque s’exerçant sur
quelque territoire que ce soit.

%
* *

97. On pourrait toutefois soutenir que cela n’épuise pas la question, vu
qu'il serait possible qu’un organisme international tienne des pouvoirs
autres ou plus larges que les pouvoirs normaux d’une autre source ou de
l’extérieur pour une fin particulière — par exemple, aux termes d’un

65 Ce qui illustre fort bien (on pourrait citer beaucoup d’autres exemples) le
fait qu’en raison des constants changements de composition dus au système de
renouvellement triennal prévu au Statut, la Cour ne se tient pas toujours à sa propre
jurisprudence.

64 Les divers accords de tutelle traitent diversement de la question de la cessation
ou de la cessation éventuelle de la tutelle; il en résulte que l’ Assemblée ne possède en
aucun cas de pouvoir unilatéral en cette matière. Par conséquent, si un accord de
tutelle ne peut pas prendre fin sans le consentement de l’autorité administrante,
exprimé sous une forme ou sous une autre, pourquoi serait-il impensable qu’un
mandat ne puisse pas prendre fin sans le consentement du mandataire?

271
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 284

traité. Sil en était ainsi, pourquoi n’exercerait-il pas ces pouvoirs? Il nous
faut donc examiner maintenant cet argument.

ii) L’ Assemblée ne peut exercer les pouvoirs qui lui
sont conférés ou qu’elle tient d’une autre
source ou de l'extérieur que si elle reste
dans les limites de son rôle constitutionnel
tel qu'il résulte de la structure de la Charte

98. Il s’agit ici de savoir s’il est juridiquement possible à un organisme
comme l’Assemblée générale, exerçant prétendument ce que l’on pourrait
appeler pour la commodité des pouvoirs «externes», d’agir d’une façon
que sa constitution lui interdirait dans l’exercice interne de ses fonctions
normales. Pour poser la question sous sa forme la plus concrète, ima-
ginons qu’un groupe d'Etats Membres des Nations Unies — appartenant
par exemple à une région particulière — concluent un traité en vertu
duquel ils conféreraient à l’Assemblée, par rapport à eux-mêmes et pour
leur région, exactement les mêmes pouvoirs de maintien de la paix que
ceux que le Conseil de sécurité tient de la Charte à l'égard des Etats
Membres des Nations Unies dans leur ensemble. Pourrait-on alors
valablement soutenir que, sans doute, l’Assemblée outrepasserait
sûrement ces pouvoirs si elle procédait ainsi sur la base de Ja Charte, les
mesures étant prises en application de la Charte, mais qu’elle pourrait
néanmoins le faire dans ce cas particulier car elle aurait reçu de lextérieur
le pouvoir nécessaire à l'égard des Etats Membres du groupe régional en
question, en raison du traité conclu par eux qui aurait conféré ce pouvoir
à l’Assemblée? De fait c’est plus ou moins sur une théorie de ce genre que
ceux qui (disons-le à leur crédit) éprouvent quelque difficulté à attribuer
à l’Assemblée d’autres pouvoirs exécutifs que ceux des articles 4, 5, 6 et
17 de la Charte s’appuient pour soutenir que si, en vertu de la Charte,
l'Assemblée ne peut que discuter et recommander en ce qui concerne les
mandats, elle pourrait pourtant aller au-delà si elle tenait de la Société
des Nations les pouvoirs nécessaires.

99. Il faut se rendre compte que la question posée au paragraphe
précédent n’est pas purement académique. Elle est liée de près à des
situations qui se sont effectivement produites dans l’histoire des Nations
Unies. A certains moments la majorité des Etats Membres a été mécon-
tente du fonctionnement du Conseil de sécurité, dont l’action était
paralysée par l’attitude d’un ou de plusieurs membres permanents. Dans
ces circonstances, on a fait appel à l’Assemblée, laquelle a adopté des
résolutions contenant des recommandations qui n’étaient pas à vrai dire
obligatoires, mais qui pouvaient être et ont été considérées par la plupart
des Etats intéressés comme autorisant l'adoption de mesures qu’ils ne se
seraient pas sentis justifiés à prendre autrement. Si de telles situations
venaient à se reproduire et à se prolonger indéfiniment, il n’y aurait qu’un
pas à franchir pour tenter de conférer à l’Assemblée un certain pouvoir
exécutif soit par le procédé susmentionné soit par un biais analogue.

272
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 285

*
* *

100. Il se trouve que le principe de la question en cause est venu en
discussion à propos de l’affaire de la Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au territoire du Sud-
Ouest africain et qu’il a été résolu par la Cour et par trois juges à titre
individuel, dans un sens contraire a la thèse considérée ici. C’est sir
Hersch Lauterpacht qui a donné la réponse négative la plus nette et,
bien qu’il se soit exprimé à propos de la règle de vote, le principe était
exactement le même (C.1.J. Recueil 1955, p. 109):

«l’Assemblée ... ne pourrait s'engager dans cette voie. Elle ne saurait
tourner une disposition apparemment impérative de la Charte en
acceptant la mission que lui confie un traité. S'il en était autrement,
il serait possible de modifier, au moyen de traités extrinsèques, le
caractère de P Organisation dans un secteur important de son activité.»
(Les italiques sont de nous.)

Le passage en italiques s’applique tout à fait à la situation qui se présen-
terait si l’on considérait que l’Assemblée peut tenir d’une source extérieure
des fonctions de caractère exécutif dépassant les nécessités du rôle fon-
damental que lui réserve la Charte et qui consiste à étudier, discuter et
recommander. Même si l’Assemblée ne s’écarte pas des dispositions de
la Charte quand elle s’occupe d’une façon ou d’une autre de territoires
sous mandat qui n’ont pas été placés sous tutelle, par exemple de ter-
ritoires qui peuvent être considérés en tout cas comme des terlitoires non
autonomes aux termes de l’article 73, elle ne peut toutefois que discuter
et recommander à leur égard et non pas édicter des mesures d'exécution.

101. En l’affaire de la Procédure de vote, la Cour elle-même a partagé
la manière de penser de sir Hersch Lauterpacht. Vu l’opinion qu’elle
avait exprimée dans son avis précédent (1950) selon laquelle le degré de
surveillance exercé par l’Assemblée ne devrait pas dépasser celui qu’exer-
çait le Conseil de la Société des Nations et devrait être autant que possible
conforme à la procédure suivie par ce dernier (voir par. 65 ci-dessus),
il est apparu que si l’Assemblée appliquait sa règle de vote normale — ma-
jorité simple ou majorité des deux tiers — dans l'exercice de sa surveil-
lance du mandat, elle ne se conformerait pas à la procédure du Conseil
de la SAN, qui était fondée sur la règle de Punanimité, y compris le vote
du mandataire lui-même. De plus, il est évident que cette dernière règle
(plus favorable au mandataire puisqu'elle rend plus difficiles des décisions
qui iraient à l’encontre de sa façon de voir) impliquait en conséquence un
moindre degré de surveillance que ne le permettait la règle de vote de
PAssemblée. Cela étant, la question s’est posée de savoir si, pour ne pas
outrepasser les pouvoirs qu’elle aurait acquis en vertu de l’instrument du
mandat et pour respecter la façon dont ces pouvoirs avaient été exercés
par le Conseil de la SdN, l’Assemblée pouvait suivre une règle de vote
différente de celle qui est prévue par la Charte — en d’autres termes, si

273
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 286

l’Assemblée pouvait s’écarter de la Charte à cet égard %. La Cour a
donné à cette question une réponse fermement négative, dans les termes
suivants (C.I.J. Recueil 1955, p. 75):

« La constitution d’un organe prévoit généralement le système de
vote par lequel cet organe arrive à ses décisions. Le système de vote
est lié à la composition et aux fonctions de cet organe. Il est l’une
des caractéristiques de la constitution de l’organe. Prendre des déci-
sions à la majorité des deux tiers ou à la majorité simple est l’un des
traits distinctifs de l’Assemblée générale, tandis que la règle de
l'unanimité était l’un des traits distinctifs du Conseil de la Société
des Nations. Ces deux systèmes caractérisent des organes différents
et, sans un amendement constitutionnel, l’on ne peut substituer un
système à l’autre. Transposer à l’Assemblée générale la règle de
l'unanimité du Conseil de la Société des Nations ... serait mécon-
naître une des caractéristiques de l’Assemblée générale. »

Cette opinion a été endossée indépendamment par MM. Basdevant,
Klaestad et Lauterpacht. M. Basdevant a déclaré (p. 82):

« La règle de la majorité dans l’article 18 de la Charte et celle de
l'unanimité dans le Pacte de la Société des Nations sont autres choses
que des régles de procédure; elles déterminent un caractére essentiel
de l’organe considéré et de l’institution internationale à laquelle il
se rattache.» (En ce qui concerne les vues de M. Klaestad, voir
par. 104 ci-après et alinéa a) de la note 66.)

102. Les critères ainsi énoncés par la Cour et par M. Basdevant
étaient, notons-le, formulés précisément dans le cadre du système des
mandats. Il est donc légitime de les appliquer au cas présent; et si on le
fait conformément aux deux dernières phrases du passage de l’avis de la
Cour de 1955 cité plus haut, il en résulte que «sans un amendement cons-
titutionnel, l’on ne peut substituer [à] un système» qui permet seule-
ment à l’Assemblée de discuter et de recommander un «autre» sys-
tème qui lui permettrait en outre de prendre des mesures exécutives et
obligatoires, et que considérer que l’Assemblée est dotée d’un tel pouvoir
«serait méconnaître une [de ses] caractéristiques » dans le système de la
Charte.

*
* *

 

 

65 La forme sous laquelle la question s’est posée en l’affaire de la Procédure de vote
était un peu différente, car il s’agissait de savoir non pas si l’Assemblée peut agir
d’une façon qui n’est pas prévue par la Charte mais si elle pourrait agir ainsi au
cas où il en résulterait un régime de surveillance plus strict que celui de la Société des
Nations. Pourtant le point essentiel était le même: dans l’exercice de fonctions
qu'elle tient de l'extérieur, l’Assemblée peut-elle agir selon une autre règle de vote
que celle que prévoit la Charte — peut-elle, de toute manière, en respectant la Charte,
appliquer la règle de l’unanimité qui était celle de la Société des Nations?

274
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 287

103. Il faut conclure que, même si les pouvoirs de surveillance du
Conseil de la SdN étaient dévolus en principe à l’Assemblée, et com-
prenaient le droit de révoquer un mandat existant, ce droit ne pourrait
pas être exercé constitutionnellement par l’Assemblée, car cela serait in-
compatible avec la conception fondamentale du rôle qui lui est réservé
dans le cadre général des Nations Unies.

iii) Facteurs confirmant
les conclusions précédentes

104. Dilemme de MM. Klaestad et Lauterpacht en l'affaire de la Pro-
cédure de vote. — Ainsi que nous l’avons déjà mentionné, le problème
qui se posait dans l’affaire de la Procédure de vote tenait à ceci: comme il
est plus facile d’arriver à des décisions selon la règle de vote de l’Assem-
blée générale qu’en suivant la procédure de la Société des Nations où
s’appliquait la règle de l’unanimité, y compris le vote du mandataire,
celui-ci serait soumis de la part de l’Assemblée à un «degré de surveillance
dépassant » celui qu’exergait la SdN. Pourtant, selon la conclusion de la
Cour (voir plus haut par. 101), l’Assemblée ne peut pas déroger à sa
propre règle de vote sans enfreindre la Charte. La Cour a résolu ce pro-
blème en considérant que si, dans l’exercice de sa fonction de surveillance,
l’Assemblée ne doit pas s’écarter du mandat quant au fond, la procédure
par laquelle elle remplit cette fonction doit être celle que la Charte prévoit,
et en précisant que le prononcé antérieur de la Cour (1950) selon lequel
le degré de surveillance ne doit pas être plus considérable qu’à l’époque
de la SdN concernait uniquement les questions de fond et non la pro-
cédure. Etant donné cependant que la règle de vote de l’Assemblée en-
traîne en principe un degré de surveillance supérieur à celui qu’exerçait
la Société des Nations, puisqu'elle permettrait d’arriver à des décisions
sans l'accord du mandataire, cette conclusion de la Cour en l'affaire de
la Procédure de vote contient un net élément de contradiction. C’est
pourquoi cette solution n’a pas satisfait MM. Klaestad et Lauterpacht
qui ont abouti à une conclusion différente et plus logique, évitant les
contradictions et qui vient confirmer de façon frappante l’opinion expri-
mée plus haut au sujet des limites que la Charte impose aux pouvoirs de
l’Assemblée. Ils ont fait observer que les décisions prises par cet organe
en matière de surveillance du Mandat, n’ayant pas un caractère interne ou
procédural (voir ja note 62 ci-dessus, point e)), pouvaient seulement avoir
la valeur de recommandations et ne pouvaient donc en aucun cas avoir
force obligatoire à l’égard du mandataire, sauf (c’est la condition mini-
mum) si celui-ci avait voté pour ces décisions %, En conséquence la

56 g) Faisant une distinction entre les décisions de l’Assemblée de caractère
«interne» et les autres, M. Kieastad (C.Z.J. Recueil 1955, p. 88), a déclaré qu’à
son avis «les recommandations ... touchant les rapports et les pétitions relatifs au ...
Sud-Ouest africain appartiennent à cette dernière catégorie ». Il a ajouté:

275
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 288

règle de la majorité des deux tiers qui est celle de l’Assemblée, quoique
théoriquement plus rigoureuse pour le mandataire que celle de la Société
des Nations qui exigeait l’unanimité, y compris la voix du mandataire,
ne serait pas plus lourde en pratique, car le mandataire ne pourrait être
lié ni dans l’un ni dans l’autre cas sans son propre consentement. De
ja sorte, l'équilibre serait maintenu ou rétabli entre le degré de surveil-
lance exercé par le Conseil de la SdN et celui qu’exercerait l’Assemblée
générale.

 

«Elles ne sont pas juridiquement obligatoires pour l’Union ... en tant que
Puissance mandataire. Le Gouvernement de Union ne peut être juridiquement
tenu de se conformer à une recommandation que s’il l’a acceptée par un vote
positif. A cet égard la situation juridique est la même que lorsque la surveiliance
était exercée par la Société des Nations. Seul un vote positif peut donner naïssance
à une obligation juridique liant l’Union sud-africaine.» (Les italiques sont de
nous.)

b) M. Lauterpacht, pour illustrer sa manière de voir, s'est référé à la situation
existant en matière de tutelle, qu’il considère comme pertinente par rapport à celle
des mandats. Le passage en question mérite d’être cité en entier et s’applique évi-
demment à fortiori au cas des mandats (loc. cit., p. 116):

« Telle est également, en principe, la position concernant les recommandations
de l’Assemblée générale se rapportant à l’administration des territoires sous
tutelle. Les accords de tutelle ne prévoient pas pour l’autorité administrante
Pobligation juridique de se conformer aux décisions prises par les organes des
Nations Unies en matière de tutelle. Z/ n’y a donc pas d’ obligation juridique de la
part de l'autorité administrante d'adopter ou d’abroger une mesure législative ou
administrative particulière, dans le but de donner effet à une recommandation de
l’Assemblée générale. L'obligation juridique incombant à l’autorité adminis-
trante est d’administrer le territoire sous tutelle conformément aux principes de
la Charte et aux dispositions de l'accord de tutelle, mais pas nécessairement
suivant telle recommandation particulière de l Assemblée générale ou du Conseil
de tutelle. Il en est ainsi à la fois en droit positif et en bon gouvernement.
C'est Pautorité administrante et non l’Assemblée générale qui est directement
responsable du bien-être de la population du territoire sous tutelle. Ii n’y a pas de
garanties suffisantes d'opportunité et d’applicabilité dans une recommandation
particulière émanant d’un corps politique qui agit parfois sous la pression de
son travail, qui est parfois privé d’avis et d'informations spécialisés, et qui ne
peut toutefois prévoir les conséquences d’une mesure donnée dans le cadre de
l’ensemble de la législation et de l’administration du territoire sous tutelle.
L'Assemblée générale a fait des recommandations dans le domaine de la tutelle,
à maintes reprises, et comme une chose allant de soi. Prétendre qu'une recom-
mandation particulière est obligatoire, en ce sens qu'il y a obligation légale de
lui donner effet, est contraire non seulement à la règle fondamentale que Il’ Assem-
blée générale n’a pas le pouvoir législatif et ne peut lier ses membres par des re-
commandations, mais encore, pour les raisons déjà indiquées, contraire à des
considérations inportantes de bon gouvernement et de bonne administration. »
(Les italiques sont de nous.)

«En fait, les Etats qui administrent les territoires sous tutelle ont souvent
affirmé leur droit de ne pas accepter les recommandations de l’Assemblée
générale ou du Conseil de tutelle approuvées par l’Assemblée générale. Ce droit
n’a jamais été sérieusement contesté. Il y a de nombreux exemples de refus
catégorique de la part de l’autorité administrante de se conformer à une recom-

276
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 289

105. Cette conclusion est nécessairement juste, car si les décisions de
lP Assemblée liaient le mandataire sans son consentement, alors que celles
de la SdN n’avaient pas cet effet, on lui imposerait une surveillance non
seulement plus stricte que celle qu’exerçait la SdN mais encore de nature
totalement différente. En d’autres termes, s’il était hors de question que
le remplacement du Conseil de la SdN par l’Assemblée générale se tra-
duise par une aggravation des obligations du mandataire, il était égale-
ment hors de question qu’il ait eu pour effet d'élargir les pouvoirs de
Porgane de surveillance, et, plus encore, de lui conférer un pouvoir que
l’ancien organe de surveillance n’avait jamais possédé ou qu’il n’aurait
jamais pu exercer sauf d’une certaine façon et conformément à un certain
mode de scrutin. Il s'ensuit qu’un tel pouvoir ne pouvait pas davantage
être exercé par l’Assemblée, notamment parce que celle-ci non plus ne
peut lier le mandataire et ne peut aller au-delà de simples recomman-
dations sans outrepasser les pouvoirs constitutionnels que lui attribue la
Charte. Par suite, même si la résolution 2145 était valide par ailleurs, elle
ne pourrait avoir d’autre effet ni d’autre portée que celle d’une recom-
mandation tendant à mettre fin à l’administration du mandataire, et n’y
mettrait pas fin effectivement. Je dois souligner en conclusion que cet
aspect extrêmement important de la question, résultant de la jurispru-
dence de la Cour elle-même, telle qu’elle s’est exprimée en 1955 en l’affaire
de la Procédure de vote, est à présent totalement laissé de côté dans l’avis
de la Cour, qui n’en fait même pas mention — sans aucun doute
pour la raison suffisante qu’il n’y a à cela aucune réponse satisfaisante.

106. La réponse donnée par la Cour en 1950 à la question c) dans la
procédure consultative de l’époque. — La question posée tendait à déter-
miner qui avait compétence pour modifier le statut international du Sud-
Ouest africain, étant admis que l’Afrique du Sud ne pouvait agir uni-
latéralement. La Cour a répondu (C.I.J. Recueil 1950, p. 144)

«que l’Union sud-africaine agissant seule n’est pas compétente pour
modifier le statut international du territoire du Sud-Ouest africain,
et que la compétence pour déterminer et modifier ce statut inter-

 

mandation. » [M. Lauterpacht cite ensuite (loc. cit., p. 116-117), avec références
à l’appui, une jongue liste de cas d’espèce.]

c} De même, à propos des mandats, Lauterpacht affirme dans un passage qui
est des plus significatifs eu égard aux circonstances de l’affaire actuelle (loc. cit.,
p. 121):

« Ce défaut d'appareil purement juridique, ainsi que le fait de s’en remettre à
Pautorité morale des conclusions et rapports de la Commission des mandats,
constituaient en fait les caractéristiques essentielles de la surveillance prévue par
le régime des mandats. L’opinion publique — et l’attitude adoptée en consé-
quence par les Puissances mandataires — ont été influencées moins par les
résolutions formelles du Conseil et de l’Assemblée [de la SdN] que par les rap-
ports de la Commission des mandats, véritable organe de surveillance ... Er
cependant la non-application ou la méconnaissance des recommandations, des
vœux et des regrets de la Commission n’appelaient aucune sanction juridique.»
(Les italiques sont de nous.)

277
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 290

national appartient à l’Union sud-africaine agissant avec le consente-
ment des Nations Unies » (Les italiques sont de nous).

Il est évident que, même si le Mandat lui-même avait subsisté sous une
autre autorité, le changement d’autorité (notamment si l’autorité nou-
velle était l'Organisation des Nations. Unies en tant que telle) aurait in-
dubitablement impliqué une modification du statut international du
territoire, non seulement du fait qu’une nouvelle administration aurait
remplacé l’administration existante, mais encore du fait que la nouvelle
administration n’aurait pu être assujettie elle-même à une surveillance
quelconque, si ce n’était la sienne propre, et qu’elle aurait dû s’adresser
des rapports à elle-même (et quis custodiet ipsos custodes?) 57. I] résulte
donc de ce que la Cour a dit à propos de la modification du statut du
territoire que la compétence pour procéder à toute substitution de ce
genre (ou à tout autre changement de mandataire) appartiendrait «a? Union
sud-africaine agissant avec le consentement des Nations Unies »— opinion
qui confère l'initiative à P Afrique du Sud et exclut que l'Organisation des
Nations Unies agissant seule possède un droit propre de mettre fin au
mandat. Même si l’on tient compte du fait que la question, à l’époque,
était de savoir si le mandataire possédait un pouvoir unilatéral de modi-
fication du statut du territoire, il est impossible de concilier les termes
utilisés avec l’idée que la Cour aurait pu penser en 1950 que l’Organi-
sation des Nations Unies agissant seule, ou l’un quelconque de ses or-
ganes agissant seul, aurait eu ce pouvoir... Comme mon collègue M. Gros
le rappelle, les deux aspects de la question avaient été débattus au cours de
la procédure.

iv) Conclusion quant aux pouvoirs
de l’Assemblée

107. Les considérations qui précèdent amènent à conclure que même
si l'Assemblée a succédé au Conseil de la Société des Nations dans son
rôle de surveillance, elle ne peut l'exercer que dans les limites de sa com-
pétence en vertu de la Charte, c’est-à-dire sous forme de discussions ou
de recommandations. Cette situation ne laisse pas place à un pouvoir de
révocation du mandat, car elle est totalement incompatible avec ur tel
pouvoir. Il s’ensuit que la résolution 2145 de l’Assemblée ne pouvait avoir
qu’un effet de recommandation.

87 Même si l’Assemblée avait « hérité » la fonction de surveillance de la SN, cette
fonction ne peut manifestement inclure l’administration, car il est de la nature même
de la surveillance qu’elle soit exercée par un organisme distinct de l’autorité chargée
dé l'administration. La notion de mandats administrés directement par la SdN elle-
même sans l'intermédiaire d’un mandataire, qui faisait partie des propositions
initiales présentées à Versailles par le président Wilson, n’a pas été retenue et n’est
pas un élément du système des mandats de la SAN, que, nous dit-on, les Nations
Unies auraient hérité,

278
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 291

2. Compétence et pouvoirs du Conseil de sécurité
en ce qui concerne les mandats

i) Caractère accessoire
des résolutions du Conseil de sécurité
en la présente espèce

108. Il est proprement vain d'examiner quels seraient (le cas échéant)
les pouvoirs du Conseil de sécurité au regard des mandats, puisque de
toute évidence le Conseil n’a jamais agi isolément pour mettre fin au
Mandat de l’Afrique du Sud. Toutes ses résolutions ont été adoptées par
voie de conséquence, compte tenu de ce que l’Assemblée avait déjà
prétendu mettre fin au Mandat ou le déclarer «terminé». Sans l’action
de l’Assemblée, les actes du Conseil de sécurité, qui s’efforcaient dans
une large mesure de mettre en œuvre les déclarations de l’Assemblée,
n'auraient eu aucune raison d’être — et si la résolution 2145 de l’Assem-
blée était par elle-même dépourvue de validité et d’effet juridique, aucune
«confirmation » du Conseil de sécurité, si énergique fût-elle, ne pouvait
ni la valider ni lui conférer cet effet, ni provoquer indépendamment la
révocation d’un mandat.

ii) Pour ce qui est des mandats,
les pouvoirs du Conseil ne sont pas plus grands
que ceux de l Assemblée

109. Les mots «en ce qui concerne les mandats» ont été insérés de
propos délibéré dans le titre de cette sous-section 2 parce qu’une nette
distinction s’impose entre ce que le Conseil de sécurité peut faire à propos
des mandats et ce qu’il pourrait faire au seul autre titre auquel il soit a
méme d’agir, celui du maintien de la paix. S’agissant des mandats, le
Conseil de sécurité n’a pas de pouvoirs plus larges que l’Assemblée car
(voir l’avis de 1950 de la Cour, p. 137 %) ce sont les Nations Unies dans
leur ensemble qui ont — ou n’ont pas — hérité le rôle de la SdN relative-
ment aux mandats avec (s’il y a eu héritage) les pouvoirs qu’il comporte.
Ainsi, pour ce qui concerne un éventuel pouvoir de révocation, le Conseil
de sécurité est exactement dans la même situation que ’ Assemblée quand
il s’agit par exemple de savoir si les Nations Unies ont une fonction de
surveillance quelconque et si, ayant cette fonction, le pouvoir de révo-
cation en fait partie; sous cette réserve d’ailleurs qu’en 1950 la Cour a
très expressément désigné l’Assemblée (Joc. cit.) comme l’organe ap-
proprié pour exercer la fonction de surveillance dont elle a estimé que
les Nations Unies étaient chargées. I] est donc douteux que le Conseil de
sécurité ait relativement aux mandats un rôle spécifique quelconque,
analogue à celui qu’il possède dans le cas des territoires stratégiques sous

68 A propos de la résolution du 18 avril 1946 qui a dissout la Société des Nations
(voir par. 41 et 42 ci-dessus), la Cour s’est exprimée en ces termes: « Cette résolution
présuppose que les fonctions de surveillance exercées par la Société des Nations
seraient reprises par les Nations Unies.» (Les italiques sont de nous.)

279
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 292

tutelle. Dans ces conditions, le Conseil de sécurité ne serait compétent
pour entreprendre une action intéressant un territoire sous mandat qu’aux
seules fins du maintien de la paix.

iii) En ce qui concerne les mandats, des pouvoirs
plus larges ne pourraient être exercés
qu’en vue du maintien de la paix

110. Quant à l’autre fondement possible d’une intervention du Conseil
de sécurité, il est clair que cet organe ne peut pas être empêché d’exercer
ses fonctions normales en matière de maintien de la paix simplement
parce que la menace contre Ja paix, à supposer qu’elle existe, serait en
rapport avec ces mandats — à condition toutefois que l’intervention ait
véritablement pour objet le maintien de la paix et ne vise pas à exercer
sur les mandats une surveillance déguisée. Ce que le Conseil de sécurité
n’a pas le droit de faire, sous couleur de maintenir la paix, c’est d’exercer
à propos de mandats des fonctions qui ne sauraient lui appartenir, ni en
tant qu’organe ayant un rôle qui lui est propre ni en tant qu’élément
faisant partie des Nations Unies. Il ne peut pas plus révoquer un mandat
sous prétexte de maintien de la paix qu’il ne peut, sous ce couvert, or-
donner des transferts ou des cessions de territoires.

111. Toutefois, d’après moi, les diverses résolutions pertinentes du
Conseil de sécurité, à en juger d’après leur lettre même, ne prétendaient
pas se rattacher à la fonction de maintien de la paix. On y trouve en fait
un souci d'éviter soigneusement une rédaction qui dissiperait par trop
les ambiguïtés sur ce point. Cela étant, ces résolutions ont l’effet indiqué
aux paragraphes 108 et 109 ci-dessus. Elles ne lient ni le mandataire ni les
autres Etats Membres des Nations Unies. Comme les résolutions de
l'Assemblée, elles ne pouvaient avoir, dans le présent contexte, que la
valeur de recommandations.

iv) Etendue réelle des pouvoirs du Conseil de sécurité relatifs
au maintien de la paix en vertu de la Charte

112. Cette question est régie, du moins en ce qui concerne les termes
exprès de la Charte, par les paragraphes 1 et 2 de l’article 24, libellés
comme suit:

«1. Afin d’assurer l’action rapide et efficace de l'Organisation, ses
Membres confèrent au Conseil de sécurité la responsabilité principale
du maintien de la paix et de la sécurité internationales et recon-
naissent qu’en s’acquittant des devoirs que lui impose cette responsa-
bilité, le Conseil de sécurité agit en leur nom.

2. Dans l’accomplissement de ces devoirs, le Conseil de sécurité
agit conformément aux buts et principes des Nations Unies. Les
pouvoirs spécifiques accordés au Conseil de sécurité pour lui permettre
d'accomplir lesdits devoirs sont définis aux chapitres VI, VII, VIII et
XII.» (Les italiques sont de nous.)

280
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 293

Je ne puis pas me rallier à l'interprétation extrêmement large que Pavis
de la Cour donne à cette disposition. Sans doute, elle ne limite pas les
cas où le Conseil de sécurité peut agir pour assurer le maintien de la paix
et de la sécurité, étant entendu que la menace invoquée ne doit être ni
une simple fiction ni un prétexte. Mais cette disposition a pour effet de
circonscrire le genre de mesures que le Conseil peut prendre pour s’ac-
quitter des responsabilités qui lui incombent en vue du maintien de la
paix — en effet, le paragraphe 2 de l’article 24 dit expressément que les
pouvoirs spécifiques conférés à cette fin au Conseil de sécurité sont
définis aux chapitres indiqués (VI, VH, VIII et XID. Selon des règles
normales d’interprétation, cela signifie qu’en ce qui concerne le maintien
de la paix ces pouvoirs ne sont spécifiés nulle part ailleurs et ne peuvent
s'exercer que conformément aux dispositions de ces chapitres. C’est
donc à celles-ci qu’il faut avoir recours si l’on veut déterminer quels sont
les pouvoirs spécifiques conférés au Conseil de sécurité pour le maintien de
la paix, et notamment le pouvoir qu'il a de prendre une décision obligatoire.
Si l’on se réfère à ces chapitres, on constate que c’est seulement lorsque le
Conseil agit en application du chapitre VII, et peut-être dans certains cas
en application du chapitre VIII, que ses résolutions auront force obliga-
toire pour les Etats membres. Dans les autres cas, elles n’auraient valeur
que de recommandations ou d’exhortations. (Les mesures visant le main-
tien de la paix prévues au chapitre XII — concernant les territoires sous
tutelle présentant un caractère stratégique — ne me semblent pas vrai-
ment constituer un cas distinct, car il est difficile de voir pourquoi ces
mesures ne pourraient pas être prises aux termes des chapitres VI ou VII,
selon le cas.)

113. Ces limites s’appliquent également à l’effet de l’article 25 de la
Charte, en raison de la clause «conformément à la présente Charte ». Si la
décision n’a pas un caractère obligatoire en vertu du chapitre ou de l’ar-
ticle pertinent de la Charte, l’article 25 ne saurait lui conférer ce caractère.
Si cet article avait pour effet automatique de rendre obligatoires toutes les
décisions du Conseil de sécurité, les mots «conformément à la présente
Charte » seraient tout à fait superflus. Ils n’ajouteraient rien au membre de
phrase qui précède — le seul autre que contienne l’article et qu’ils visaient
manifestement à qualifier — « Les Membres de l'Organisation conviennent
d'accepter et d’appliquer les décisions du Conseil de sécurité». Ils ne
servent à quelque chose que si les décisions dont il s’agit sont celles qui
sont dûment obligatoires «conformément à la présente Charte ». Sinon les
termes employés dans des parties de la Charte comme le chapitre VI par
exemple, qui visent des fonctions de recommandation uniquement, con-
trediraient directement l’article 25 ou seraient contredites par lui.

114. Puisque, en conséquence, la question de savoir si une résolution
donnée du Conseil de sécurité a un effet obligatoire ou un effet de recom-
mandation doit forcément être décidée, objectivement dans chaque cas
d'espèce, il en découle que le Conseil ne saurait, par le simple fait d’in-
voquer l’article 25 (comme il le fait par exemple dans sa résolution 269

281
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 294

du 12 août 1969) conférer un caractère obligatoire à une résolution qui
en serait dépourvu d’après les termes du chapitre ou de l’article de la
Charte en vertu duquel le Conseil aurait agi ou serait réputé avoir agi.

v) Même quand il s’agit vraiment
de maintien de la paix, le Conseil
de sécurité n’est pas compétent
pour effectuer des changements définitifs
de souveraineté territoriale
ou de droits d’ administration

115. Ce n’est pas tout. Méme quand il agit en vertu du chapitre VII de la
Charte le Conseil de sécurité n’a le pouvoir ni d’abroger ni de modifier
des droits territoriaux, qu’il s’agisse de droits de souveraineté ou de droits
d'administration. Même une occupation du temps de guerre d’un pays
ou d’un territoire ne saurait conférer un tel pouvoir. Il faut attendre le
règlement de paix. C’est là un principe de droit international solidement
établi s’il en est — et le Conseil de sécurité y est tout aussi soumis (car les
Nations Unies sont elles-mêmes un sujet du droit international) que
n'importe lequel des Etats Membres. Après avoir fait les constatations
qui s'imposent aux termes de l’article 39 de Ia Charte, le Conseil de
sécurité pourrait ordonner l’occupation d’un pays ou d’une partie d’un
territoire aux fins de rétablir la paix et la sécurité mais il ne saurait, ce
faisant, ou dans le cadre de cette opération, abroger ou modifier des
droits territoriaux -— et le droit d’administrer un territoire sous mandat
est un droit territorial sans lequel le territoire ne pourrait être gouverné,
ni le mandat appliqué. C’est pour maintenir la paix et non pour modifier
Pordre mondial que le Conseil de sécurité a été créé.

*
* *

116. Ces limitations aux pouvoirs du Conseil de sécurité sont néces-
saires car il n’est que trop facile de présenter une situation internationale
qui fait Pobjet de vives controverses comme impliquant une menace
latente contre la paix et la sécurité, même si elle est trop éloignée pour
paraître authentique. Sans ces limitations, les fonctions du Conseil de
sécurité pourraient être utilisées à des fins qui n’ont jamais été prévues
à l’origine et la présente affaire nous en fournit un excellent exemple: en
effet, non seulement le Conseil de sécurité n’a pas agi en vertu du chapitre
VII de la Charte (ce qu’il ne pouvait manifestement pas faire —- encore
qu'il reste à voir par quels moyens et sur quels motifs on constatera la
condition nécessaire de l'existence de menace contre la paix, de rupture
de la paix ou d’acte d’agression); non seulement il n’existait aucune
menace contre la paix ou la sécurité autre que celle qui pouvait être sus-
citée artificiellement et comme prétexte à atteindre des objectifs inavoués,
mais encore l'opération tout entière, qui ne s’arrétera pas forcément là,
avait pour objet d’abroger les droits d'administration territoriale du

282
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 295

Mandataire aux fins d’assurer (non pas par la suite mais très bientôt) la
transformation du territoire sous mandat en un Etat souverain et indé-
pendant, celui de «la Namibie». C’est ce qui est dit explicitement, non
seulement dans la résolution 2145 elle-même, mais aussi dans la résolu-
tion ultérieure 2248 (S-V) adoptée en 1967 par l’Assemblée, qui fixait le
mois de juin 1968 comme date du transfert envisagé °°; et c’est là par
excellence le genre d’objectif qui dépasse les compétences du Conseil
de sécurité (et à plus forte raison de l’Assemblée) de sorte qu’en cherchant
à le favoriser il excède ses pouvoirs.

SECTION D

CONSEQUENCES JURIDIQUES POUR LES ETATS
1. Généralités

117. Vu les conclusions qui précèdent, la réponse à la question posée
à la Cour dans la présente procédure sur les conséquences juridiques
pour les Etats de la présence continue de l’Afrique du Sud dans le terri-
toire sous mandat du Sud-Ouest africain, nonobstant la résolution 276
(1970) du Conseil de sécurité, est qu’il n’y a pas, à proprement parler, de
conséquences juridiques précises pour les Etats, la situation juridique
étant inchangée. Ni le Conseil de sécurité ni l’Assemblée générale n’ont
compétence pour révoquer le Mandat de l'Afrique du Sud, de sorte que
les diverses résolutions par lesquelles ces organes ont prétendu le révoquer,
déclarer qu'il avait pris fin ou confirmer qu'il était terminé, sont sans
exception aucune dépourvues d’effet juridique. Il en résulte que le Mandat
subsiste et que l’Afrique du Sud est toujours Mandataire. Cette dernière
conclusion entraîne cependant certaines conséquences juridiques, tant pour
P Afrique du Sud que pour les autres Etats.

2. Conséquences pour I’ Afrique du Sud

118. Pour l'Afrique du Sud, les conséquences sont qu’elle doit:

1) reconnaître que le Mandat a survécu à la dissolution de la Société des
Nations — qu’il a un caractère international — et que par suite le
Sud-Ouest africain ne peut pas être unilatéralement incorporé dans le
territoire de la République;

2) remplir et exécuter intégralement toutes les obligations découlant du
Mandat, quelles qu’elles soient.

119. Sur ce dernier point, j'ai déjà exposé les raisons pour lesquelles
j'estime que, l'Organisation des Nations Unies n'étant pas en droit le
successeur de la Société des Nations. le Mandataire n’a pas, et n’a jamais

69 Voir par. 15 de la section 3 de l’annexe ci-après.

283
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 296

eu, le devoir de lui faire rapport ni d'accepter sa surveillance, notamment
celle de l’Assemblée générale. Mais, comme il a été signalé précédemment
dans cette opinion (par. 17 et 20), cela ne veut pas dire que l’obligation de
faire rapport ait entièrement disparu, et le fait est que l'Afrique du Sud
pourrait s’en acquitter de la façon indiquée au paragraphe 16. Dans ces
conditions, la question se pose de savoir si le Mandataire est juridique-
ment tenu de prendre des mesures du genre de celles qui s’y trouvent men-
tionnées. La question n’est pas sans soulever quelque doute. En 1950, la
Cour a considéré que l'obligation de faire rapport était un élément essentiel
du Mandat. Au contraire M. Read pensait que son absence pourrait risquer
d’« affaiblir » le Mandat, mais que celui-ci ne s’en trouverait pas autrement
touché. Et encore, si lon considère le Mandat comme un traité ou un
contrat, la disparition de Pune des parties aurait normalement pour
effet d’entraîner l’extinction totale du traité ou du contrat.

120. Quoi qu’il en soit, l'interprétation la plus fondée me paraît être
que l’obligation de faire rapport subsiste, bien qu’à l’état latent depuis
la dissolution de la Société des Nations, et sans transformation aucune
en obligation envers l'Organisation des Nations Unies. Cependant si elle
ne constitue pas un élément absolument essentiel du Mandat, cette obliga-
tion n’en est pas moins un aspect suffisamment important pour que le
Mandataire soit tenu de fa faire renaître et de s’en acquitter par un autre
moyen 7° si cela apparaît possible. En revanche, le Mandataire serait en
droit d’exiger: a) que le nouvel organe de surveillance ait un caractère et
une composition qu’il jugerait acceptables (sans qu’il puisse se montrer
à cet égard déraisonnable); b) que la nature et les incidences (quant au
degré de surveillance) de l'obligation de faire rapport soient celles qui
sont indiquées aux paragraphes 76 à 78 ci-dessus; et c) que, de même qu’à
l'égard du Conseil de la Société des Nations, le Mandataire n’ait pas
l'obligation juridique d’appliquer les recommandations de l’organe de
surveillance, pas plus que les Etats qui administrent des territoires sous
tutelle ne sont obligés d’accepter les avis de l’Assemblée générale des
Nations Unies en tant qu’organe de surveillance (voir ci-dessus, par. 77 et
104 et note 66).

121. En plus, ou plutôt à la place de la méthode qui précède, on pour-
rait considérer comme incombant à PAfrique du Sud, cette fois sur la
base de la Charte et non plus du Mandat, qu'elle reprenne la transmission
de rapports en vertu de l’article 73, alinéa e), de la Charte (sur ce point,
voir l’opinion dissidente commune de 1962, C.I.J. Recueil 1962, p. 541-548
et le paragraphe 43 b) ci-dessus), puisque le Sud-Ouest africain est sans
aucun doute un territoire non autonome. Il devrait néanmoins être
entendu que cette reprise se ferait à condition que les rapports ne soient
pas examinés par le Conseil de tutelle, sauf si l’Afrique du Sud y consent.

70 Par hypothèse cependant, ce ne serait pas à l’égard des Nations Unies que le
Mandataire aurait ce devoir, sinon la même situation se répéterait sous une autre
forme.

284
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 297
3. Pour les autres Etats

122. Pour les autres Etats, les «conséquences juridiques» du fait que
le Mandat de l'Afrique du Sud n’a pas été valablement révoqué et subsiste
en droit sont qu’il leur incombe:

1) de reconnaître que l’Organisation des Nations Unies n’est pas compé-
tente, non plus que le Mandataire, pour modifier unilatéralement le
statut du territoire sous mandat;

2) de respecter et d'observer le droit qu’a encore le Mandataire d’admi-
nistrer le territoire, tant qu’un changement n’a pas été opéré par des
moyens juridiquement valables.

*
* *

123. Sur cette base, je n’ai pas 4 me demander quelles seraient les
conséquences juridiques pour les Etats si la conception dont procéde
l’avis de la Cour était juste; de toute façon, comme les mesures indiquées
par la Cour paraissent s’appuyer surtout sur les résolutions du Conseil
de sécurité qui n’ont pour moi d’autre effet que celui de recommandations,
pour les raisons données aux paragraphes 112 a 114 ci-dessus, je me ver-
rais dans l’obligation de contester que ces mesures aient véritablement le
caractère de «conséquences juridiques », même si par ailleurs je souscri-
vais à l’avis. (Je partage également les vues de mes collègues MM. Gros,
Petrén, Onyeama et Dillard sur la valeur de certaines de ces mesures.)

124. Il y a toutefois un autre aspect auquel j’attache de l'importance
et qui me paraît devoir être souligné. C’est d’ailleurs pour cela que, le
9 mars 1971, au cours de la procédure orale, j'ai posé une question au
représentant des Etats-Unis d'Amérique, qui présentait alors son exposé
oral. Je ne puis faire mieux, me semble-t-il, que de citer le libellé de cette
question et la réponse écrite qui est parvenue au Greffe de la Cour une
dizaine de jours plus tard, le 18 mars 1971:

Question: Existe-t-il selon le Gouvernement des Etats-Unis
d'Amérique une règle de droit international coutumier qui, d’une
manière générale, oblige les Etats à appliquer des sanctions contre
un Etat qui a agi ou qui agit illégalement — par exemple à rompre
les relations diplomatiques, consulaires et commerciales avec l'Etat
fautif? Sinon, comment l'obligation d’agir ainsi s’imposerait-elle
aux Etats, autrement que comme un simple devoir moral ou simple
exercice d’une faculté, en tant qu’obligation juridique positive?

Réponse: De l’avis des Etats-Unis, il n'existe pas de règle de droit
international coutumier qui oblige les Etats à appliquer des sanctions
contre un Etat qui a agi ou qui agit illégalement. Toutefois, en vertu
de la Charte des Nations Unies, le Conseil de sécurité a le pouvoir de
décider que les Etats Membres doivent appliquer des sanctions

285
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 298

contre un Etat qui a certains comportements illicites. Par exemple, si
le Conseil de sécurité constate qu’un acte illicite d’un Etat constitue
«une menace contre la paix ... une rupture de la paix ou ... un acte
d'agression », il a le devoir, en vertu de l’article 39, de faire «des re-
commandations ou [décider] quelles mesures seront prises conformé-
ment aux articles 41 et 42 pour maintenir ou rétablir la paix et la
sécurité internationales ». Quand le Conseil de sécurité fait une telle
constatation et décide que les relations diplomatiques, consulaires et
commerciales doivent être rompues conformément à l’article 41 de la
Charte, tous les Membres des Nations Unies ont le devoir d'appliquer
ces mesures.

Si la dernière partie de cette réponse veut dire que c’est, grosso modo,
uniquement quand des décisions sont adoptées en vertu du chapitre VII
de la Charte, l'existence d’une « menace contre la paix, d’une rupture de
paix ou d’un acte d’agression» ayant été préalablement constatée, que
les Etats Membres auraient l’obligation juridique de prendre des mesures
positives, je ne peux que me ranger à cet avis.

POST-SCRIPTUM

AUTRES CONSEQUENCES

125. Dans la dernière partie de sa déclaration, le Président de la Cour a
présenté certaines observations qui, tout en étant liées de près aux pro-
blémes juridiques en cause dans la présente affaire, ont un caractère
différent. Prenant exemple sur lui, je formulerai aussi quelques remarques.
Pendant la période 1945-1946, l’Afrique du Sud aurait pu mettre les
Nations Unies devant le fait accompli, en incorporant le Sud-Ouest
africain à son territoire pour le transformer en une province comme celle
du Cap, comme le Natal, le Transvaal ou l'Etat libre d’Orange. Si elle
l'avait fait, il n’y aurait eu aucun moyen sauf la guerrz de s’y opposer ou de
revenir sur la transformation effectuée. Faisant preuve de sagesse mais en
se contraignant aussi de son point de vue à beaucoup de modération,
l'Afrique du Sud s’est abstenue de se comporter de la sorte. Mais si
P«incorporation » est une mesure que les Nations Unies estiment ne
jamais pouvoir accepter, il convient qu’il soit également et réciproque-
ment compris que la conversion du Sud-Ouest africain en un Etat de
Namibie souverain et indépendant (sauf si elle se produit sur une base
très différente de ce que l’on paraît actuellement envisager) ne peut être
obtenue que par des moyens aux conséquences incalculables, qu’il est
inutile de préciser. Cela étant, lorsqu'on se trouve dans une situation où
il ne sert à rien de lancer une force irrésistible contre un objet immobile,
Phomme d’Etat doit chercher un modus vivendi, pendant qu’il en est
encore temps.

(Signé) G. G. FITZMAURICE.
286
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 299

ANNEXE

QUESTIONS PRELIMINAIRES ET QUESTIONS INCIDENTES 1

1. L'Assemblée générale des Nations Unies est
incompétente pour agir comme tribunal

1. Quand, par sa résolution 2145 de 1966, l’Assemblée générale a
prétendu déclarer terminé le Mandat de Afrique du Sud, au motif que
celle-ci aurait commis des violations fondamentales de ce Mandat, cette
déclaration représentant non pas simplement l’expression d’une opinion
mais un acte de nature exécutive qui devait avoir pour effet pratique de
mettre fin au Mandat ou de consacrer son extinction, et de rendre désor-
mais illégale l'administration du territoire sous Mandat par l’Afrique du
Sud, elle a émis des prononcés d’un caractère essentiellement juridique
qu'elle n'avait pas compétence pour formuler, faute d’être un organe
judiciaire et de n’avoir pas au préalable renvoyé la question à un organe
judiciaire.

2. Ii n’y a rien d’inhabituel dans l’opinion exprimée ici. Au contraire,
elle représente l’état de choses normal, à savoir que l’organe compétent
pour accomplir concrètement un acte dans le cadre de ses responsabilités
exécutives n’est pas l’organe compétent pour décider si les conditions
justifiant son accomplissement sont réunies. Dans tous les autres domaines,
une division similaire des fonctions est chose courante. Ainsi le pouvoir
législatif est seul compétent pour promulguer une loi, le pouvoir exécutif
ou lPadministration seuls compétents pour l'appliquer ou la mettre en
vigueur, le pouvoir judiciaire seul compétent pour l’interpréter et décider
si son application ou sa mise en vigueur sont justifiées dans un cas donné.
Dans le domaine des institutions, la justification de l’acte accompli par un
organe quelconque peut tenir à des considérations d’ordre politique ou
technique, ou à des considérations de comportement professionnel ou de
discipline, et, le cas échéant, l’organe ou institution politique, technique
ou professionnel intéressé sera, en principe, habilité à faire les constatations
nécessaires. Mais lorsque la question dépend, et dépend exclusivement,
de considérations d’ordre juridique, un organe politique n’a pas lui-
même le pouvoir de procéder aux constatations juridiques qui doivent

1 Le fait que certaines questions sont traitées dans la présente annexe ne veut
nullement dire que je les considère comme d'importance secondaire; bien au con-
traire, elles posent des problèmes qui, d’une certaine façon, présentent la même
prééminence que n’importe quel autre aspect de l’affaire. Mais si je les avais traitées
auparavant, à la place qui est véritablement la leur, j'aurais ralenti ou interrompu
le développement de l’argument principal, que je tenais à exposer le premier.

287
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 300

justifier son action, même s’il a compétence pour prendre les mesures qui
en découlent. Seul possède ce pouvoir un organe juridique compétent
pour procéder à ces constatations.

3. Il faut ajouter qu’outre qu’elle constitue un excès de pouvoir sur ce
point, l’action de l’Assemblée a été parfaitement arbitraire dans la mesure
où l’Assemblée était à la fois juge et partie au regard d’accusations qu’elle
avait portées elle-même, sans donner au «défendeur » aucun des moyens
et des garanties que comporte normalement le processus judiciaire.

4. On a affirmé que l’aptitude de l’Assemblée à faire des constatations
de caractère juridique ressort du fait que l’article 6 de la Charte lui
confère le droit d’exclure, sur recommandation du Conseil de sécurité,
un Etat Membre ayant «enfreint de manière persistante les principes
énoncés dans la ... Charte». Cela signifie seulement que les auteurs de la
Charte ont conféré à l’Assemblée, en termes exprès, le pouvoir spécifique
dont il s’agit, sans préciser si ce pouvoir ne pouvait être exercé qu’une
fois les prétendues violations constatées par un organe juridique compé-
tent. Déduire du pouvoir spécifiquement conféré par l’article 6 que
l'Assemblée est censée tenir nécessairement de la Charte un pouvoir
général de faire des constatations juridiques, c’est nettement fallacieux.

5. La thèse selon laquelle la résolution 2145 n’a pas effectivement mis
fin au Mandat de l'Afrique du Sud, mais s’est bornée à noter que l’Afrique
du Sud y avait mis fin elle-même, en raison des violations commises par
elle, autrement dit la thèse selon laquelle cette résolution était purement
déclaratoire et non pas exécutoire, n’est manifestement qu’un expédient
visant à éluder la difficulté; en effet, même si elle n’est que déclaratoire,
la résolution constatait en réalité que des violations du Mandat avaient
eu lieu, car à défaut rien ne justifiait l’adoption d’une résolution même
simplement déclaratoire. En outre, c’est une doctrine étrange et inédite
que celle qui consiste à prétendre qu’en enfreignant une obligation on
peut mettre un terme à celle-ci, mais ceux qui cherchent un moyen facile
de se soustraire à un engagement embarrassant l’accueilleront certaine-
ment avec satisfaction.

6. L’argument selon lequel l’Afrique du Sud elle-même avait « dénoncé
le Mandat» dès 1946 est lui aussi un expédient. L’attitude de l’ Afrique
du Sud a été que, sur le plan juridique, ou bien le Mandat était à tel point
lié à la Société des Nations qu'il ne pouvait survivre à la dissolution de
celle-ci; ou bien que, s’il avait survécu, ce ne pouvait être sous la forme
que prétendaient les Nations Unies. Que ce point de vue ait été juridique-
ment fondé ou non, cela n’équivalait aucunement à une «dénonciation »
du Mandat. Par hypothèse, nier l'existence d’une obligation et la dénoncer
sont deux choses différentes ?. On ne peut pas non plus tirer légitimement

x

cette déduction du refus de faire rapport à l’Assemblée générale et

2 C’est pourquoi la justification de la révocation du Mandat que la Cour découvre
dans l’article 60, paragraphe 3 a), de la convention de Vienne sur le droit des traités
(1969) est tout à fait hors de propos.

288
NAMIBIE (S.-O. AFRICAIN) (OP. DISS, FITZMAURICE) 301

d'accepter sa surveillance, qui se fondait sur l’argument — tenu pour
justifié par un fort courant d’opinion — qu’il n’existait aucune obligation
juridique à cet effet. S’il n’en était pas ainsi, aucune partie à un différend
ne pourrait faire valoir ses moyens sans s’entendre dire que, ce faisant,
elle a «dénoncé» ses obligations juridiques.

ES
* *

7. On a dit aussi que l’Assemblée avait «en vain » tenté d’obtenir de la
Cour les constatations nécessaires à la faveur de la procédure contentieuse
introduite par l'Ethiopie et le Libéria (1960-1966). Mais cet argument
revient à: a) confirmer que, n’ayant pas obtenu l’arrêt qu’elle souhaitait
en 1966, l’Assemblée était fondée à se faire justice elle-même, ce qui ne
contribuerait d’ailleurs pas à rendre valable la résolution 2145; b) ad-
mettre que l'arrêt de 1966 a eu raison de voir dans les demandeurs des
agents des Nations Unies et non pas, comme ils le prétendaient, des parties
a une procédure contentieuse défendant un intérêt propre; ct c) recon-
naître que, comme l’arrêt de 1966 l’a nettement donné à entendre dans
ses paragraphes 46 à 48 (et surtout ce dernier), l’Assemblée en tant
qu’organe aurait normalement dû solliciter de la Cour un avis consul-
tatif sur la question des violations du Mandat, au regard de laquelle
Pobjection tirée de l’intérêt juridique n’aurait pas été pertinente. La
Cour aurait encore pu le faire, en 1967 par exemple. On ne peut donc que
donner une fausse impression si l’on dit qu’en 1966 l’Assemblée n'avait
pas d’autre possibilité que d’adopter la résolution 2145 (XXT) sans avoir
au préalable demandé un avis juridique à cet égard.

*
* *

8. Toutes ces prétendues justifications du pouvoir qu’aurait l’Assem-
blée de faire des constatations juridiques, bien qu’elle ne soit pas elle-
méme un organe juridique compétent, et de les faire sans avoir a se
référer à un tel organe ou même à un groupe ad hoc de juristes (comme
c'était la pratique habituelle du Conseil de la SAN dans toutes les affaires
importantes) sont parfaitement illusoires. En définitive il faut conclure
que l’action de l’Assemblée a constitué un excès de pouvoir et, par suite,
que la résolution 2145 était sans valeur juridique, abstraction faite des
autres raisons de droit qui empéchaient qu'elle mit fin au Mandat de
l'Afrique du Sud.

2. Droit pour la Cour d'examiner les prémisses
de toute demande d’avis consultatif

9. Bien que la Cour se soit, jusqu’à un certain point, penchée sur la
question de la validité et de l'effet de la résolution 2145 de l’Assemblée

289
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 302

générale, elle n’a pas examiné comme il eût convenu la question du droit
qu'elle avait de le faire, étant donné la façon dont la demande d’avis
consultatif était formulée dans la présente affaire. Or la question est si
importante pour la position et la fonction judiciaire de la Cour qu’il est
nécessaire de l’étudier ici.

10. La Cour n’aurait pu légitimement s’en tenir à la lettre de la requête
et considérer que sa seule tâche en la présente instance était d’indiquer
les conséquences juridiques pour les Etats de la présence continue de
l’Afrique du Sud au Sud-Ouest africain, en tenant pour acquise, sans
autre examen, la validité des postulats dont procède la requête — à
savoir qu’il a été valablement mis fin au Mandat pour ce territoire et que
la présence sud-africaine est par conséquent illégale 5. La Cour ne peut
agir ainsi pour la raison simple mais suffisante que la question de savoir
si le Mandat a juridiquement pris fin ou non est à la racine même de la
situation qui a conduit à la présentation de la requête. Si, en droit, le
Mandat est encore en vigueur, la question qui a été posée à la Cour est
sans objet et il ne peut y être répondu; ou bien elle est purement hypo-
thétique et, dans ces conditions, il ne servirait à rien d’y répondre; la
situation, à un niveau différent, ressemblerait donc à celle qui, dans
l'affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 15), a conduit
la Cour à dire qu’elle ne pouvait «statuer au fond sur la demande»,
notamment parce que les circonstances étaient telles qu’elles rendaient
«toute décision judiciaire sans objet » (ibid., p. 38). Il a constamment été
souligné dans les affaires consultatives antérieures — et cela a été confirmé
également dans l'affaire contentieuse susvisée, où l’occasion s’est pré-
sentée d'examiner la pratique suivie en matière consultative — que sur
le plan consultatif comme au contentieux la Cour doit toujours agir
comme un tribunal (et non, par exemple, comme un simple groupe de
conseillers juridiques); on a rappelé que «le pouvoir conféré à la Cour
de rendre des avis consultatifs doit s'exercer dans le cadre de la fonction
judiciaire » (ibid., p. 30) et que, pour reprendre l’une des formules les plus
souvent citées de la Cour permanente dans l'affaire du Statut de la
Carélie orientale, la Cour, «étant une Cour de Justice, ne peut pas se
départir des règles essentielles qui dirigent son activité de tribunal, même
lorsqu'elle donne des avis consultatifs » (C.P.J.I. série B n° 5, p. 29).

11. C’est tellement vrai qu’à l’origine on a eu tendance à mettre en
doute que le fait de donner ce qui n’était qu’un avis, même sous une forme
solennelle, comme c’est le cas, par exemple, pour les avis consultatifs de
la Cour, soit compatible avec la fonction judiciaire +. Telle n’a évidemment

3 La Cour ne saurait évidemment être liée en quoi que ce soit par le fait que cer-
tains représentants d'Etats Membres au Conseil de sécurité ont déclaré interpréter
la requête en ce sens et même ne l’approuver qu’à cette condition. Ni les représen-
tants des Etats ni des organes comme le Conseil de sécurité lui-même, n’ont compé-
tence pour dire à la Cour à quels éléments elle devra se limiter en vue de rendre un
avis juridique.

* Voir Manley O. Hudson, The Permanent Court of International Justice,
1920-1942, p. 510 et 511.

290
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 303

pas été l'opinion de la Cour; au contraire, pour citer un auteur qui fait
autorité et a été juge à la Cour permanente °:

«la Cour... a conçu sa compétence en matière consultative, comme
une fonction judiciaire et, dans l'exercice de cette compétence,
elle s’est tenue dans les limites propres à l’action judiciaire. Elle a
agi non pas comme une «académie de juristes» mais comme une
« magistrature » responsable. » (Les italiques sont de nous.)

Les mots mis en italiques dans le passage qui vient d’être cité contiennent
la clé du problème. Sil plaît à un organe comme l’Assemblée générale
ou le Conseil de sécurité des Nations Unies de renvoyer telle ou telle
question à un groupe d'experts juridiques, permanent ou créé pour
l’occasion, en le priant d’y répondre à partir de certains postulats précis
qu'il doit tenir pour acquis, ilest parfaitement normal que ce groupe agisse
en conséquence parce qu’il n’est pas un tribunal et n’exerce pas ou
n’essaie pas d'exercer une fonction judiciaire: il est certainement tenu de
respecter les instructions que l’organe intéressé est habilité à lui donner.
Mais la Cour, qui est elle-même l’un des six principaux organes origi-
naires des Nations Unies et n’a pas un statut inférieur aux autres, n’est
tenue de recevoir d'instructions d’aucun d’entre eux, surtout sur la
manière dont elle doit considérer et interpréter ses fonctions de tribunal,
car elle est et doit toujours rester un tribunal, quels que soient la nature
et le contexte de Ja tâche particulière qui l’occupe. Si un groupe d’experts-
peut fort bien, se livrant à une sorte d'exercice technique, donner des
réponses en se fondant sur certaines hypothèses préétablies, indépen-
damment de leur validité, un tribunal ne peut agir ainsi: il est tenu
d’examiner soigneusement ce qu’on lui demande de faire et de juger si
cela serait compatible avec son statut et sa fonction de tribunal.

12. Cette faculté constitue en vérité le fondement du droit reconnu
de la Cour, qui découle de l’article 65, paragraphe 1, de son Statut et
est consacré par sa jurisprudence, de refuser purement et simplement de
donner suite à une demande d’avis consultatif si elle estime, pour des
raisons suffisantes, qu’il ne serait ni séant ni opportun de le faire; or,
si la Cour peut purement et simplement refuser de donner suite, à
fortiori peut-elle et doit-elle insister pour entreprendre un examen
préliminaire des postulats dont procède la demande, en particulier quand
ces postulats sont, comme en la présente instance, tels que, s’ils ne sont
pas fondés, la question posée n’a pas de sens ou ne peut appeler qu’une
seule réponse. Autrement dit, le fait, pour un tribunal, de donner des
réponses qui peuvent seulement avoir un sens et de la pertinence si une
situation juridique donnée est présumée exister, sans examiner si elle
existe (en droit), reviendrait simplement à se livrer à un intéressant jeu
de société, ce qui n’est pas le rôle d’un tribunal. Dans la présente affaire,
si la Cour avait agi de la sorte, elle aurait non pas exercé une activité

> Hudson, op. cit., p. 511.
291
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 304

judiciaire, mais renoncé à sa véritable fonction en tant que tribunal et
elle se serait bel et bien comportée comme une «académie de juristes »
— pour reprendre la formule du juge Hudson.

3. La Cour devait-elle donner suite à la demande
d'avis consultatif en l'espèce?

13. Il ne fait pas de doute que la question posée à la Cour était une
question juridique à laquelle la Cour avait le pouvoir de répondre si elle
le jugeait opportun, plus particulièrement si la question est considérée
(ce qu’elle doit être) comme ayant trait non seulement aux conséquences
juridiques de la résolution 2145 de l’Assemblée générale, mais aussi à la
validité même de cette résolution et à ses effets sur le Mandat pour le
Sud-Ouest africain.

14. En revanche, si la Cour avait considéré que la forme sous laquelle
la question lui était posée l’empéchait de suivre une autre méthode que
celle qui consiste à traiter seulement des «conséquences », et excluait ou
visait à exclure tout examen par la Cour de la validité et de l’effet de
Vacte dont ces conséquences sont censées découler — la résolution 2145
de l’Assemblée générale —, la Cour aurait eu un motif pour ne pas donner
suite à la requête; en effet, pour les raisons exposées dans la section qui
précède, il est inacceptable qu’un organe qui formule une requête sem-
blable cherche à limiter les facteurs dont la Cour, en tant que tribunal,
juge nécessaire de tenir compte afin de répondre, ou à prescrire sur quelle
base elle devra répondre. En outre, la Cour, n'étant pas formellement
obligée de donner suite à la requête (même si par ailleurs il était approprié
qu’elle le fit), est nécessairement maîtresse, et seule maîtresse, de choisir
la base sur laquelle elle le fera, si elle décide effectivement d’y donner
suite.

15. Sous réserve de ce qui vient d’être dit, je souscris à la conclusion
de la Cour suivant laquelle il convient de donner suite à la requête mais
non à certains des motifs dont cette conclusion découle °. Je le fais, bien
que je ne doute pas que la présente procédure soit une tentative d’utiliser
la Cour à des fins purement politiques, autrement dit comme un moyen
de parvenir à la transformation du territoire du Sud-Ouest africain en
un nouvel Etat indépendant et souverain, appelé « Namibie», sans se
soucier de ce que pourraient être les conséquences dans la conjoncture
présente. Que ce soit là l’objectif ressort avec une clarté parfaite des para-

$ En particulier pour ce qui est de l'existence d’un «litige» ou d’une «question
juridique pendante » entre Etats — voir à ce propos la section 4 ci-après. Qu’un
litige, ou une question juridique, soit « pendant » ne constitue pas en soi un motif
qui oblige la Cour à refuser de donner un avis consultatif à l’organe requérant. Ce
qu'on peut reprocher à la Cour, c’est de ne pas avoir appliqué la procédure con-
tentieuse à la présente instance consultative comme elle avait le pouvoir de le faire
(voir la section 4).

292
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 305

graphes 1, 2 et 6 de la résolution 2145 elle-méme, que je reproduis in
extenso Ci-apres:

«L Assemblée générale,

Réaffirmant le droit inaliénable du peuple du Sud-Ouest africain
à la liberté et à l'indépendance conformément à la Charte des Na-
tions Unies, à la résolution 1514 (XV) de l’Assemblée générale, en
date du 14 décembre 1960, et aux résolutions antérieures de l’As-
semblée concernant le Territoire sous mandat du Sud-Ouest africain,

Rappelant l'avis consultatif de la Cour internationale de Justice
du 11 juillei 1950, qui a été accepté par l’Assemblée générale dans
sa résolution 449 A (V) du 13 décembre 1950, et les avis consultatifs
du 7 juin 1955 et du 1°’ juin 1956, ainsi que l’arrêt du 21 décembre
1962, lesquels ont établi que l’Afrique du Sud continue d’avoir des
obligations en vertu du Mandat qui lui a été confié le 17 décembre
1920 et que l'Organisation des Nations Unies en tant que successeur
de la Société des Nations a des pouvoirs de contrôle sur le Sud-
Ouest africain,

Gravement préoccupée par la situation qui règne dans le Territoire
sous mandat et qui s’est gravement détériorée depuis l'arrêt de la
Cour internationale de Justice du 18 juillet 1966,

Ayant étudié les rapports des divers comités qui ont été créés pour
exercer les fonctions de contrôle de l'Organisation des Nations
Unies sur l'administration du Territoire sous mandat du Sud-Ouest
africain,

Convaincue que l’administration du Territoire sous mandat par
l'Afrique du Sud a été assurée d’une manière contraire au Mandat, à
la Charte des Nations Unies et à la Déclaration universelle des droits
de l’homme,

Réaffirmant sa résolution 2074 (XX) du 17 décembre 1965, no-
tamment le paragraphe 4 par lequel elle a condamné la politique
d’apartheid et de discrimination raciale pratiquée par le Gouverne-
ment sud-africain au Sud-Ouest africain comme constituant un
crime contre l'humanité,

Soulignant que le problème du Sud-Ouest africain est une question
qui relève des dispositions de la résolution 1514 (XV) de l’Assemblée
générale,

Considérant que tous les efforts faits par l'Organisation des Nations
Unies pour amener le Gouvernement sud-africain à respecter ses
obligations en ce qui concerne l’administration du Territoire sous
mandat et à assurer le bien-être et la sécurité des autochtones du
pays ont été inutiles,

Consciente des obligations de l'Organisation des Nations Unies
vis-à-vis du peuple du Sud-Ouest africain,

Notant avec une profonde inquiétude la situation explosive qui
existe dans la région méridionale de l’Afrique,

293
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 306

Affirmant son droit de prendre des mesures appropriées à cet
égard, y compris le droit de reprendre l’administration du Territoire
sous mandat,

1. Réaffirme que les dispositions de la résolution 1514 (XV) de
l’Assemblée générale sont pleinement applicables au peuple du Terri-
toire sous mandat du Sud-Ouest africain et que, par conséquent, le
peuple du Sud-Ouest africain a le droit inaliénable à l’autodéter-
mination, à la liberté et à l'indépendance, conformément à la Charte
des Nations Unies;

2. Réaffirme en outre que le Sud-Ouest africain est un territoire
qui a un statut international et qu’il devra conserver ce statut jus-
qu’à ce qu'il accède à l’indépendance;

3. Déclare que l’Afrique du Sud a failli à ses obligations en ce qui
concerne l’administration du Territoire sous mandat, n’a pas assuré
le bien-être moral et matériel et la sécurité des autochtones du Sud-
Ouest africain et a, en fait, dénoncé le Mandat;

4. Décide que le Mandat confié à Sa Majesté britannique pour
être exercé en son nom par le Gouvernement de l’Union sud-africaine
est donc terminé, que l’Afrique du Sud n’a aucun autre droit d’ad-
ministrer le Territoire et que désormais le Sud-Ouest africain relève
directement de la responsabilité de l'Organisation des Nations
Unies;

5. Conclut que, dans ces conditions, l'Organisation des Nations
Unies doit s’acquitter de cette responsabilité à l'égard du Sud-Ouest
africain;

6. Crée un Comité spécial pour le Sud-Ouest africain — composé
de quatorze Etats Membres qui seront désignés par le Président de
l’Assemblée générale — chargé de recommander des dispositions
d’ordre pratique pour l’administration du Sud-Ouest africain, afin
de permettre au peuple du Territoire d’exercer son droit à l’auto-
détermination et d’accéder à l’indépendance, et de faire rapport à
l'Assemblée générale réunie en session extraordinaire, aussi rapide-
ment que possible et, quoi qu’il advienne, au plus tard en avril 1967;

7. Invite le Gouvernement sud-africain à s’abstenir et à se désister
immédiatement de toute action, constitutionnelle, administrative,
politique ou autre, qui de quelque manière que ce soit modifierait
ou tendrait à modifier le statut international actuel du Sud-Ouest
africain;

8. Appelle l'attention du Conseil de sécurité sur la présente
résolution;

9. Prie tous les Etats de préter sans réserve leur concours et d’aider
à Pexécution de la présente résolution;

10, Prie le Secrétaire général de fournir toute l’assistance né-

294
su

NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 307

cessaire pour l’exécution de la présente résolution et pour mettre le
Comité spécial pour le Sud-Ouest africain en mesure de s’acquitter
de sa tâche.
1454° séance plénière,
27 octobre 1966.»

Si le moindre doute était possible, il serait levé par les deux faits
ivants, survenus plus récemment, et qui constituent des preuves con-

cluantes:

a)

b)

La résolution 2248 (S-V) du 19 mai 1967, par laquelle l’Assemblée
générale a réaffirmé la résolution 2145 et nommé un « Conseil pour le
Sud-Ouest africain », appelé par la suite « Conseil pour la Namibie»,
se termine sur ces mots:

« Décide que le Sud-Ouest africain deviendra indépendant
à une date qui sera fixée conformément aux vœux de la popula-
tion et que le Conseil fera tout en son pouvoir pour que le
Territoire accède à l'indépendance au plus tard en juin 1968.»

Le 29 janvier 1971, alors que l’affaire était déjà en instance devant la
Cour et que la procédure orale était entamée”, le Conseil des Nations
Unies pour la Namibie a publié une déclaration au sujet de la
proposition de l’Afrique du Sud d’organiser un plébiscite dans le
Sud-Ouest africain sous la surveillance conjointe de la Cour et du
Gouvernement de la République, déclaration qui se termine par ces
mots:

«En outre la question en jeu est celle de indépendance de la
Namibie et non celle de savoir si Padministration du Territoire
sera assurée par le Gouvernement sud-africain ou par l’Organisa-
tion des Nations Unies. Dans cette affaire, les décisions des
Nations Unies visent à réaliser l'indépendance de la Namibie,
et non pas à faire administrer le territoire par les Nations Unies,
sauf pendant une brève période de transition.» /Traduction du

Greffe.]

16. Malgré ces déclarations et ce qu’elles ont de révélateur et malgré

les antécédents ou les motifs politiques de la question posée à la Cour,

ce

pl
Il

Île-ci a en soi un caractère essentiellement juridique. D’ailleurs, la
upart des procédures consultatives ont en fait un arriére-plan politique.
pourrait difficilement en être autrement, comme la Cour l’a souligné

dans l'affaire de Certaines dépenses des Nations Unies à propos des
interprétations de la Charte (C.I.J. Recueil 1962, p. 155, in fine). Mais,

de

7 Une audience à huis clos a été tenue le 27 janvier 1971 pour entendre la demande
l'Afrique du Sud concernant la désignation d’un juge ad hoc. Les audiences

publiques ont commencé le 8 février.

295
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 308

ainsi que la Cour l’a également signalé dans cette affaire, faisant écho à
une opinion analogue exprimée dans une affaire précédente®, cela ne
suffit pas à donner un caractère politique à la question posée à la Cour, et
c’est cela qui importe. Il semblerait donc que, pour qu'il soit justifié de
refuser de répondre à une question, il faudrait que les antécédents poli-
tiques de cette question pèsent d’un poids tel que la question revête elle-
même un caractère politique. Bien que, dans la présente affaire, on puisse
se demander si ce n’est pas un peu le cas”, les questions proprement dites
conservent un Caractère juridique.

4. La question de la nomination d’un juge ad hoc
sud-africain

a) Les dispositions applicables du Statut
et du Règlement

17. La requête par laquelle l'Afrique du Sud demandait à être autorisée
à désigner un juge ad hoc dans la présente affaire a été rejetée par la Cour,
par l’ordonnance du 29 janvier 1971, à laquelle mes collègues MM. Gros,
Petrén, ainsi que moi-même avons joint une déclaration commune
dissidente où nous nous réservions le droit de donner les raisons de notre
attitude à un stade ultérieur. À mon avis ce rejet était mal fondé en droit et
injustifié en équité et en simple justice — car il était évident, et la Cour ne
pouvait le contester, que l’Afrique du Sud avait en cette affaire un intérêt
direct, distinct et concret à protéger, qui était tout différent par sa nature
de l'intérêt général et commun des autres Etats comme Membres des
Nations Unies. En bref, l'Afrique du Sud avait et était seule à avoir en
l'espèce le type d’intérêt que possède un défendeur dans une action
contentieuse et elle aurait dû par conséquent se voir reconnaître le droit
de toute partie en cause devant la Cour: celui de nommer un juge ad hoc
pour siéger en l’affaire, conformément à l’article 31 du Statut, s’il n’y a
déjà parmi les juges titulaires un juge de sa nationalité 1°.

18. Le refus de la Cour a pris un relief particulier du fait du rejet

8 Voir par exemple l'affaire des Conditions de l'admission d’un Etat comme Membre
des Nations Unies (C.I.J. Recueil 1947-1948, p. 61).

° La présente affaire pourrait bien être considérée comme se situant au moins
à la limite, car les arrière-plans politiques y sont particulièrement visibles. Pourtant
les deux principales questions en jeu, celles de savoir s’il a été valablement mis fin
au Mandat et, dans l’affirmative, quelles sont les conséquences juridiques pour les
Etats, sont en elles-mêmes des questions de droit. Le doute tient à la façon dont
la requête est formulée, car elle donnerait à penser que la Cour ne doit répondre
qu’à la deuxième question, la première étant présumée réglée. C’est surtout cet
aspect qui donne à l’ensemble de la requête une coloration politique.

10 Bien entendu il n’y aurait pas eu d’objection à ce que soit désigné également un
juge ad hoc pour représenter ce qu’il faut considérer en pratique comme les autres
parties faisant cause commune — voir également les notes 14 et 15 ci-après.

296
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 309

presque simultané, dans les trois ordonnances en date du 26 janvier 1971,
des objections soulevées par l'Afrique du Sud quant à la régularité de la
participation de trois juges titulaires à la présente affaire — et c’est un
sujet sur lequel, s’agissant de la troisième de ces ordonnances, je tiens à
m’associer aux vues exprimées par mon collègue M. Gros au début de
son opinion dissidente. Il faut conclure des explications données à ce
sujet dans l’avis de la Cour que, désormais, en dehors des termes littéraux
de l’article 17, paragraphe 2, du Statut, le fait d’avoir été mêlé, même de
très près, à ce qui constitue l’objet d’une affaire, ne peut empêcher un juge
de siéger dans cette affaire à moins que sa conscience le pousse à se
déporter de lui-même.

*
* *

19. Sur la question des juges ad hoc, la disposition directement perti-
nente est l’article 83 du Règlement de la Cour, qui est ainsi libellé:

« Sil’avis consultatif est demandé au sujet d’une question juridique
actuellement pendante entre deux ou plusieurs Etats, l’article 31 du
Statut est applicable, ainsi que les dispositions du présent Réglement
qui pourvoient à l’application de cet article. »

Si cette disposition était la seule applicable, il serait raisonnable d’en
déduire qu’un juge ad hoc ne peut être autorisé que si l’affaire est du type
visé. En l’espèce, il est évident qu’une question juridique était en jeu, sinon
rien n’aurait permis à la Cour de donner suite à la requête pour avis con-
sultatif (voir art. 96, par. 1, de la Charte des Nations Unies et art. 65,
par. 1, du Statut de la Cour). Mais pouvait-on y voir une question «ac-
tuellement pendante entre deux ou plusieurs Etats»? J’exposerai plus
loin les raisons que j’ai de répondre par l’affirmative. Cependant, pour
les besoins de mon principal argument en faveur de l’idée qu’il aurait
fallu donner suite à la demande de l’Afrique du Sud, il ne m’est pas
nécessaire, à proprement parler, de déterminer si les questions juri-
diques en cause étaient «pendantes » et, dans l’affirmative, si elles l’étaient
«actuellement »; si, l’étant «actuellement», elles l’étaient «entre deux
ou plusieurs Etats » et, dans ce cas, lesquels, et ainsi de suite; car, selon
moi, le problème n’est pas régi exclusivement par les dispositions de
Particle 83 du Règlement, qui, à mon avis, n’épuise pas la question
du pouvoir que possède la Cour d’autoriser la désignation d’un juge ad
hoc.

*
* *

20. Ii me semble que la thèse contraire repose sur une mauvaise
interprétation de l’intention et des effets véritables de l’article 83 con-
sidéré conjointement avec l’article 68 du Statut suivant lequel:

297
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 310

« Dans l'exercice de ses attributions consultatives, la Cour s’inspi-
rera...1! des dispositions du présent Statut qui s'appliquent en
matière contentieuse dans la mesure où elle les reconnaîtra appli-
cables ».

L'une de ces dispositions, bien entendu, est l’article 31 du Statut, de sorte
que l’article 68 du Règlement confère à la Cour le pouvoir général
d'appliquer ledit article et d’autoriser la désignation d’un juge ad hoc si
une demande est présentée à cet effet. De plus, les dispositions du Rè-
glement sont subordonnées à celles du Statut. La Cour ne pouvant adopter
un Règlement incompatible avec son Statut, toute règle de procédure
contraire au Statut serait, par le fait même, dépourvue de validité et le
Statut prévaudrait.

21. Je ne vois pas pour ma part qu’il y ait contradiction entre Particle
83 du Règlement de la Cour et l’article 68 de son Statut. Ces deux textes
traitent d’aspects différents. Le deuxième (l’article 68 du Statut) malgré
une formulation presque impérative, donne en fait à la Cour une sorte de
pouvoir discrétionnaire lui permettant d’assimiler, en tout ou en partie,
les procédures consultatives à des affaires contentieuses. L’article 83 du
Règlement, lui, contient une sorte de directive que la Cour se donne à
elle-même quant à la manière dont elle doit exercer ce pouvoir discré-
tionnaire dans certaines circonstances bien définies. En vertu du Rè-
glement, la Cour doit autoriser la désignation d’un juge ad hoc si elle
constate que ces circonstances sont réunies. Mais ce n’est nullement à dire
et, en rédigeant l’article 83, la Cour n’a jamais voulu dire qu’elle renonçait
au pouvoir discrétionnaire résiduel qu’elle tient de l’article 68 du Statut
et que, désormais, elle ne pouvait plus autoriser la désignation d’un juge
ad hoc en dehors des circonstances prévues à l’article 83 de son Règlement.
Cet article ne vise pas à spécifier la seule catégorie d’affaire dans laquelle
la Cour peut agir ainsi; son objet est d'indiquer un type d’affaire dans
lequel elle doit agir ainsi et de faire en sorte que, là au moins, la Cour
exerce son pouvoir discrétionnaire d’une façon positive, en ce sens qu’elle
applique l’article 31 du Statut. Cela n’empêche aucunement qu’il puisse y
avoir d’autres affaires que les affaires visées à l'article 83 du Règlement,
dans lesquelles la Cour, sans être obligée d'appliquer l’article 31 du Statut,
pourrait estimer pour une raison quelconque qu’elle doit néanmoins
appliquer cet article. Cette manière de voir est confirmée par l’article 82,
paragraphe 1, du Règlement qui concerne l’application aux procédures
consultatives de toutes les dispositions relatives à la procédure con-
tentieuse et non pas seulement de l’article 31. Après avoir reproduit, d’une
manière générale, les termes de Particle 68 du Statut, l’article 82 ajoute
qu’«a cet effet» (c’est-à-dire pour déterminer le domaine d'application

H L'expression omise est «en outre », qui est sans aucun objet dans ce contexte,
car on chercherait vainement dans le Statut un autre paragraphe ou un autre articel
traitant de ce sujet que l’article 68 compléterait.

298
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 311

éventuel de la procédure contentieuse), la Cour recherche «avant tout »
«si la demande ... a trait ou non à une question juridique actuellement
pendante entre deux ou plusieurs Etats ». Bien évidemment cette rédaction
fait de la notion de question juridique pendante le critère principal mais
non pas, c’est tout aussi évident, un critère décisif en lui-même.

#.
* *

22. On a soutenu que, bien que cette analyse des rapports entre les
diverses dispositions applicables puisse être à d’autres égards correcte,
elle achoppe nécessairement sur les termes de l’article 31 lui-même, et
particulièrement sur ses deuxième et troisième paragraphes qui, a-t-on
prétendu, non seulement visent à l'évidence le cas de «parties» à un
procès en cours, mais encore sont virtuellement inopérants en toute
autre circonstance, si bien qu’à tout prendre les exigences de l’article 83
constituent un minimum et un sine qua non en l’absence duquel aucune
application de l’article 31 n’est possible. F’ai quelque difficulté à suivre
la logique de ce raisonnement mais, s’il était fondé, il irait assez loin, en
pratique, dans ja voie qui consisterait à reprendre presque tout ce que
Particle 83 du Règlement est censé accorder, de sorte que ses dispositions
seraient parfaitement vides de sens — car même si l’affaire concerne, sans
doute possible, une question juridique actuellement pendante entre deux
ou plusieurs Etats, il est rare, en matière consultative, de rencontrer une
situation telle que l’article 31 puisse s'appliquer intégralement, sans glose
ni adaptation. De fait, il est manifeste que les dispositions du Statut et du
Règlement qui concernent les affaires contentieuses sont tout naturelle-
ment et inévitablement rédigées dans la perspective d’un litige et de
parties à un litige. Il suit de là que ces dispositions ne peuvent manquer
d’être — et sont en fait — truffées de passages et d’expressions qui ne sont
pas littéralement applicables aux affaires dans lesquelles il n’y a ni vrai
litige ni partie se trouvant techniquement dans la situation d’un plaideur
— en bref à la vaste majorité des affaires consultatives. Aussi le pouvoir
que l’article 68 du Statut donne à la Cour de s’inspirer de la procédure
contentieuse serait-il réduit quasiment à rien dans la pratique, s’il n’était
réputé inclure celui d’y apporter les retouches et adaptations nécessaires
en matière consultative. Les mots «s’inspirera », en eux-mêmes, montrent
bien qu’on a envisagé qu’il en serait ainsi.

23. Dans la présente espèce en particulier, aucune difficulté n’aurait pu
surgir, pour cette raison suffisante que, en dehors de l’Afrique du Sud,
aucun des autres Etats ayant présenté des exposés écrits ou oraux n’a
demandé la permission de désigner un juge ad hoc, et cela bien qu’ils
aient eu la possibilité de le faire!?; de plus les représentants de quatre de

12 La Cour, normalement, ne fait rien pour provoquer la désignation d’un juge
ad hoc. La matière est purement facultative et il y a eu des affaires, même conten-
tieuses, où aucun juge ad hoc n’a été désigné, bien que l’une des parties ou les deux
parties n’aient pas eu de juge de leur nationalité sur le siège.

299
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 312

ces Etats ont effectivement assisté à l’audience préliminaire (à huis clos 14)
qui a porté sur ce sujet, mais aucun n’est intervenu pour s’opposer a la
requéte ou pour présenter une requéte analogue. Si elle avait été saisie de
deux ou plusieurs requêtes semblables, en plus de celle de l’Afrique du
Sud, la Cour aurait eu à rechercher, en vertu de l’article 3, paragraphe 2,
de son Règlement, si les Etats intéressés, ou tel ou tel groupement de ces
Etats, ne comptant pas de juge de leur nationalité parmi les juges titu-
laires, faisaient ou non «cause commune » “4, auquel cas elle n’aurait pu
autoriser qu’un seul juge par groupe d’Etats 1°

24. L'avis de la Cour se réfère à l'ordonnance de la Cour permanente
rendue le 31 octobre 1935 en l'affaire de la Compatibilité de certains
décrets-lois dantzikois avec la constitution de la Ville libre (C.P.J.I. série
A/B n° 65, ann. 1, p. 69-71). Or cette affaire n’offre aucune pertinence
au regard de la présente espèce; en effet, en 1935, aucune disposition
correspondant à l’actuel article 68 du Statut ne figurait dans le Statut en
vigueur. En fait, celui-ci ne contenait aucune disposition relative à la
compétence consultative, qui reposait entièrement sur l’article 14 du
Pacte de la Société des Nations et le Règlement de la Cour. Il était donc
inévitable que la Cour estimât n’avoir aucun pouvoir discrétionnaire
quant à la désignation d’un juge ad hoc, sauf si la question relevait
strictement des termes du Règlement. C’est pourquoi l’affaire concernant
la Compatibilité de certains décrets-lois dantzikois ne constitue un précé-
dent ni à l’appui de la thèse selon laquelle la Cour n’a plus maintenant de
pouvoir discrétionnaire ni à l’appui du refus d’exercer ce pouvoir (que
la Cour permanente, elle, ne pouvait pas exercer de toute manière
puisqu'elle ne le possédait pas). La situation étant par suite très différente,
il est évident que si, en vertu de l’article 68 du Statut — qui l'emporte sur
le Règlement — la Cour peut (ce qui ne fait aucun doute) s'inspirer « des
dispositions du … Statut qui s'appliquent en matière contentieuse» (y
compris donc de l’article 31), elle a forcément le pouvoir discrétionnaire
d’autoriser la désignation d’un juge ad hoc, puisque c’est un des éléments
les plus importants de la procédure contentieuse.

*
* *

13 Voir l’article 46 du Statut. Le débat se déroule devant la Cour siégeant au
complet et dans la grande salle de justice comme s’il s’agissait d’une audience pu-
blique mais ni la presse ni le public ne sont admis. La décision de siéger à huis clos
malgré les instances pressantes de l’Afrique du Sud a été selon moi erronée et mala-
visée (ainsi que la Cour l’a implicitement admis par la suite en décidant de publier le
compte rendu in extenso de la séance).

14 Ce qui, en matière consultative, peut être compris comme signifiant que les intéres-
sés ont des positions plus ou moins identiques sur les principales questionsjuridiques en
cause. Tout Etat demandant la désignation d’un juge adhoc quiaurait fait connaitreson
intention de participer à la procédure orale mais n’aurait pas présenté préalablement d’
exposé écrit aurait pu être prié de fournir de brèvesindications sur ses thèses principales.

1S En l’espèce, tous les Etats qui sont intervenus dans la phase écrite ou dans la
phase orale (en dehors de l’Afrique du Sud) pourraient être considérés comme
faisant cause commune, à l’exception de la France, mais il y a déjà un juge français
parmi les juges titulaires de la Cour.

300
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 313

25, A la lumière de ces diverses considérations, il apparaît que la Cour
n'était nullement démunie du pouvoir d’acquiescer à la requête de
PAfrique du Sud mais que, tout simplement, elle n’était pas disposée à
le faire. Sur ce point, je pense que la Cour a été dans l’erreur, d’autant
que la requête n'avait suscité aucune opposition ce qui, pour moi,
montre que les autres Etats participants reconnaissaient tacitement
l'aspect contentieux de l’affaire. La procédure, bien que consultative sur
le plan formel, a présenté toutes les caractéristiques d’un procès quant au
fond des problèmes débattus’1f, à l’égal de Vaffaire contentieuse entre
l'Afrique du Sud et certains autres Etats qui a pris fin il y a cing ans et
dont Ja présente instance consultative n’est que la continuation sous une
forme différente. Aussi, même si la Cour ne considérait pas que l’affaire
relevait de l’article 83 de son Règlement, de façon à l’obliger de permettre
la désignation d’un juge ad hoc, elle aurait dû exercer, pour aboutir au
même résultat, son pouvoir discrétionnaire résiduel.

b} L'existence d’un différend ou d’une question juridique
pendante entre Etats

26. Les vues qui précèdent reposent sur l’hypothèse que, pour déter-
miner si la Cour pouvait et devait faire droit à la requête de l’Afrique du
Sud, il était inutile de décider si l'affaire relevait strictement des termes
de l’article 83 du Règlement. Pour ma part, je considère que c’est le cas
et que toute autre conclusion manquerait de réalisme et équivaudrait à
refuser délibérément de voir la situation comme elle est. En effet, elle
reviendrait presque à assimiler la situation décrite par les mots «une
question juridique actuellement pendante entre deux ou plusieurs Etats »
qui figurent à l’article 83, à celle de deux ou plusieurs Etats s’opposant
dans un procès déjà entamé ou sur le point de l’être. J’ai déjà dit que cette
interprétation réduirait pratiquement à néant l’effet qu’on a voulu donner
à l’article 83, en limitant sa portée à des situations qui se présentent
rarement sous cette forme précise en matière consultative.

27. Le nœud du probième réside dans le mot «pendante»; mais si
Pon prend ce terme dans l’acception normale qu’en donnent les diction-
naires !?, à savoir «non encore décidé » (remaining undecided où not yet
decided), et «non terminé» ou «non encore tranché» (not terminated,
remaining unsettled), bref «en souffrance », il est évident qu’il existe toute
une série de questions juridiques en jeu ou en contestation entre l’Afrique
du Sud d’une part et plusieurs autres Etats d’autre part, et qu’en ce sens ces
questions sont en souffrance et non résolues, dans la mesure où l’opinion

16 En conséquence de quoi la Cour s’est trouvée obligée en pratique, et d’une
manière virtuellement sans précédent en matière consultative, de laisser se dérouler
la procédure orale comme si un procès était en cours.

1 Définitions données, pour l’anglais, dans des éditions récentes du Chambers
Twentieth Century Dictionary et du nouveau Penguin English Dictionary.

301
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 314

qu’une partie se fait de la manière correcte de les résoudre diffère totale-
ment de celle des autres parties. Peut-on concevoir en la matière questions
plus concrètes et plus fondamentales que celles qui consistent par exemple
à déterminer s’il a été mis fin légalement au Mandat pour l’Afrique du
Sud ou si ce mandat existe encore, si l’Afrique du Sud est déchue de ses
fonctions dans le Sud-Ouest africain ou si elle a encore quelque titre à
administrer ce territoire, et si le fait qu’elle y maintient sa présence
constitue une usurpation illégale ou bien l’exercice légitime d’une autorité
constitutionnelle? Quelle situation pourrait être plus radicalement
litigieuse que celle où, suivant les réponses données à ces questions,
l'Afrique du Sud est invitée à quitter le territoire alors qu’elle-méme
affirme son droit d’y rester, où l’on soutient d’un côté que la résolution
2145 (1966) de l’Assemblée générale a réglé le problème, de l’autre que
cette résolution constituait un abus de pouvoir, qu’elle est dépourvue
d’effet juridique et par conséquent qu’elle n’a rien résolu? En fait, l'affaire
répond exactement à la définition du différend que, suivant l’exemple de
mon ancien collègue M. Morelli, j'ai donnée dans mon opinion indivi-
duelle en l’affaire du Cameroun septentrional (C.I.J. Recueil 1963, p. 109),
où j'ai dit que la condition essentielle était que:

«lune des Parties [ou les parties] formule ou ait formulé, à propos
d’une action, d’une omission ou d’un comportement présentés ou
passés de l’autre Partie, un grief, une prétention ou une protestation
que ladite Partie conteste, rejette ou dont elle dénie la validité, soit
expressément, soit implicitement en persistant dans l’action, l’omis-
sion ou le comportement incriminés, ou bien en ne prenant pas la
mesure demandée, ou encore en n’accordant pas la réparation
souhaitée ».

Si cette définition ne décrit pas la situation qui existe depuis longtemps
entre l'Organisation des Nations Unies, ou nombre de ses Etats Membres,
et l’Afrique du Sud, je ne vois pas ce qui pourrait le faire.

28. On dira peut-étre que ces problémes, bien que concrets et non
résolus et, par conséquent, «pendants» et «actuellement pendants», au
sens naturel et ordinaire, ne sont pas, au sens premier qu’on a voulu
donner a ces mots, pendants «entre deux ou plusieurs Etats», parce
qu'ils se posent d’une façon trop générale entre l’Afrique du Sud d’une
part, et d’autre part l'Organisation des Nations Unies en tant qu’entité
ou un groupe de ses Membres, et non pas des Etats pris individuellement.
En d’autres circonstances les arguments en faveur de cette manière de
voir ne manqueraient peut-être pas. Mais la résolution par laquelle
l'Assemblée générale a entendu mettre fin au Mandat a entraîné, et
c'était d’ailleurs bien l’un de ses buts, une situation dans laquelle plu-

302
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 315

sieurs Etats, s'appuyant précisément sur cette résolution, ont pris des
mesures individuelles en dehors de l'Organisation des Nations Unies
dans leurs relations avec l’Afrique du Sud pour ce qui concerne le Sud-
Ouest africain — l’on trouve des détails à ce sujet dans l’exposé fait par
le conseil de l’Afrique du Sud à l’audience préliminaire du 27 janvier
1971 18;

29. I devrait suffire — et il suffira — de donner ici un seul exemple,
celui du problème de l'application au Sud-Ouest africain de la convention
internationale des télécommunications de Montreux (1965). Lorsqu’-
elle a adhéré à cette convention, l'Afrique du Sud en a donné notification
en bonne et due forme, par écrit, et a fait savoir que la convention
s’appliquerait aussi au Sud-Ouest africain. A la suite de quoi plusieurs
Etats 1° ont adressé au secrétariat de l’ UIT des communications officielles
qui allaient toutes dans le même sens, à savoir que précisément en raison
de la résolution 2145 de l’Assemblée générale, qui était censée mettre fin
au Mandat, l'Afrique du Sud n’avait plus le droit d’administrer le Sud-
Ouest africain ni de parler en son nom, et qu’en conséquence l’application
de la convention à ce territoire était sans valeur et sans effet. En mai 1967,
le conseil d’administration de PUIT envoyait aux Etats membres une
circulaire sollicitant leur avis sur la question, et leur demandait s’il
fallait retirer à l’Afrique du Sud le droit de représenter le Sud-Ouest
africain. Le 23 mai 1967, l'Afrique du Sud a envoyé une réponse détaillée
et circonstanciée affirmant le maintien de son droit de représenter le
Sud-Ouest africain. Néanmoins, à la session suivante del’ UIT, la majorité
s’est prononcée pour le «retrait ». Voilà donc un différend évident et con-
cret, non seulement entre l'Afrique du Sud et la majorité des membres de
PUIT en tant que tels, mais aussi individuellement entre l’Afrique du Sud et
ceux des membres qui ont pris l'initiative de soulever le problème. L’ objet
de ce différend est de savoir si la convention de 1965 est ou n’est pas
applicable au Sud-Ouest africain; or ce différend, ou question juridique,
pour reprendre les termes de l’article 83 du Règlement de la Cour, non
seulement est actuellement pendant entre l’Afrique du Sud et ces Etats,
et continuera à l'être, mais il constitue une des « conséquences juridiques »
possibles de la prétendue extinction du Mandat que la Cour pourrait avoir
à examiner dans la présente affaire.

*
* *

30. Pour toutes ces raisons, s’il était nécessaire de démontrer, ce qui
a mon avis ne l’est pas, que la Cour n’a besoin d’aucun pouvoir résiduel
en dehors de ceux que lui confère l’article 83 du Règlement pour autoriser

18 CLR. (H.C.) (Rev.), p. 19 à 28.

19 Ces Etats sont les suivants, dans l’ordre de leur énumération au compte rendu
(voir la note précédente): République fédérale du Cameroun, Yougoslavie, Tanzanie,
République arabe unie, Union soviétique, R.S.S. d'Ukraine, R.S.S. de Biélorussie
et Pologne.

303
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 316

la désignation d’un juge ad hoc sud-africain, je dirais que les conditions
spécifiées dans cet article étaient pleinement remplies et que larticle
était applicable, de sorte que la Cour aurait dû faire droit à la requête,
comme d’ailleurs la justice et l'équité auraient dû l’inciter à le faire dans
l'exercice de son pouvoir discrétionnaire incontesté. En vérité, s’il y a
jamais eu une affaire consultative où il était justifié d'autoriser la dési-
gnation d’un juge ad hoc, c’est bien celle-ci.

*
* *

31. Les considérations qui précédent comportent deux conséquences
assez graves. La première est qu’en refusant l’autorisation de désigner
un juge ad hoc, la Cour a décidé en réalité que l'affaire n’impliquait
aucun différend, préjugeant ainsi le fond de plusieurs questions soulevées
par l'Afrique du Sud et qui dépendaient de l’existence ou de l’inexistence
d’un différend, alors qu’aucune argumentation n’avait encore été présentée
sur ces points qui n’ont été débattus qu'après la publication de l’ordon-
nance par laquelle la Cour s’est prononcée. Il en est résulté une situation
telle que, dans la plupart des systèmes juridiques nationaux, l'affaire
serait, en appel, renvoyée pour un nouveau jugement. De même, la Cour
s’est virtuellement interdit d'examiner toute question de fait; en effet,
il est difficile d’aborder des points de fait litigieux hors du cadre d’une
procédure contentieuse supposant que l’existence d’un différend a été
reconnue. Là encore la Cour a agi avant d’avoir entendu l’Afrique du Sud
au sujet de la présentation de nouvelles preuves sur les faits, bien que
l'Afrique du Sud lui eût fait savoir par écrit, dès le début, que ce com-
plément de preuve lui paraissait pertinent et important. La situation n’est
modifiée en rien par le fait que, comme l’avis de la Cour le souligne
à juste titre, la question du juge ad hoc, intéressant la composition de la
Cour, doit être réglée avant toute chose — bien que cela indique peut-être
un défaut grave du Règlement actuel. Il reste qu’ayant rejeté la demande
de désignation d’un juge ad hoc — précisément pour la raison qu'il n’y
avait ni différend ni question juridique pendante (car si la Cour avait
pensé le contraire, l’article 83 du Règlement l’aurait obligée à consentir
à la demande) — la Cour se voyait désormais empêchée en pratique, à
propos de toute question ultérieure, d’en venir à une conclusion différente
quant à l’existence d’un litige ou d’une question pendante. Si la Cour,
sans rien préjuger, s'était bornée à exercer son pouvoir discrétionnaire
en autorisant la désignation (comme elle aurait dû le faire de toute façon
d’après moi), aucune difficulté ne se serait présentée par la suite. Mais elle
aurait au moins dû, à ce stade, permettre que la question soit pleinement
débattue au cours d’audiences publiques normales.

32. La deuxième conséquence est que, si l’on y ajoute ce que mon
collègue M. Gros, dont je partage les vues, a fait observer à propos de
la dernière des trois ordonnances de la Cour visées au paragraphe 18 de

304
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 317

la présente annexe, le refus d’autoriser la désignation d’un juge ad hoc
crée chez moi des inquiétudes à propos desquelles il me suffira de dire
ici que je m’associe entièrement aux observations faites à la fin du para-
graphe 17 de l'opinion dissidente de M. Gros.

(Paraphé) G. F.

305
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 318

TABLE SYNOPTIQUE

GRANDES SECTIONS

Paragraphes
PREMIERE PARTIE: Considérations introductives . . . . . . . 1-10
DEUXIÈME PARTIE: Fond . . . . . . . . . . . . . . . . . 11-123
SECTION À: Non-subrogation de l'Organisation des Na-
tions Unies 4 la Société des Nations dans ses
pouvoirs relatifs aux mandats. . . . . . . 11-64
SECTION B: En tout cas le pouvoir de révocation uni-
latérale n’entrait pas dans les pouvoirs de
la SAN. . . . . . 65-89
SECTION C: Limites de la compétence et des pouvoirs que
les organes principaux des Nations Unies
tiennent de la Charte . . . . . 90-116
SECTION D: « Conséquences juridiques pour les Etats» » . 117-124
POST-SCRIPTUM: Autres conséquences. . . . . . . . . . . 125
ANNEXE: Questions préliminaires et questions incidentes . . . 1-32
DÉTAIL
PREMIERE PARTIE: Considérations introductives . . . . . . . 1-10
1. Véritables problèmes se posant en l’espèce . . . . . . . 1-9
2. Ordre et énoncé des conclusions principales . . . . .. 10
DEUXIÈME PARTIE: Fond . . . . . . . . . . . . . . . . . 11-125

SECTION A: Non-subrogation de l'Organisation des Nations
Unies à la Société des Nations dans ses pouvoirs

relatifs aux mandats . . . . . . . . . . . . 11-64
1. L'Organisation des Nations Unies n’est pas en droit le
successeur dela Société des Nations — Méthodes
possibles de succession: par voie d’accord, implicitement,

par voie de consentement (novation). . ... 11-13

2. Absence de succession automatique et implicite . .. . 1419

i) La fonction de surveillance comme corollaire de
Pobligation de faire rapport. .......... 14

306
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 319
Paragraphes

ii) Distinction entre obligation de faire rapport propre-
ment dite et le droit d’exiger l'exécution de cette
obligation. . . . 15
iii) L'obligation de faire rapport pouvait être remplie
autrement qu’en faisant rapport à un organe de
ONU . . .. 16
vi) L'obligation de faire rapport ne s est ‘pas automati-
quement transformée en un devoir envers l’Assem-
blée générale des Nations Unies, entité nouvelle et

différente. Indication des différences . . . . . . . 17-18

v) Conclusion concernant une succession implicite an 19

. Arguments contraires concernant cette conclusion. . . 20-34

a) Avis consultatif de la Cour du 11 juillet 1950 . . . 21-22
b) Question des déductions. que l’on prétend pouvoir

tirer de la Charte . . . . . . . . . . . . . . . 23-32

i) En général. . . . . . . . . . . . . . . . . 23

ii) Article 19 . . . . . . . . . . . . . . . . . 2425

iit) Article 80 . . . . . Lu ei u ee ee . + 26-32

c) L’argument de la «communauté mondiale organisée» 33-34

. Rejet politique, aux Nations Unies (en 1945-1946), de

toute continuité avec la Société des Nations . . . . 35-50
a) En général et en principe. . . . . . . 35-38
i) Attitude à l’égard de la Société des Nations . . 35-36

ii) Résolution XIV de l’Assemblée générale en date
du 12 février 1946. . . . . . . . . . . . . . 37-38
b) En ce qui concerne les mandats en particulier . . . 39-44

i) Politique établie tendant à donner la préférence
au régime de tutelle et à s'appuyer sur ce régime. 39-40
ii) Résolution finale de la Société des Nations sur

les mandats (18 avrit 1946). . . . . . . . . . 41-44
Le projet «chinois» . . . . . 43a)
La référence au chapitre XI de la Charte. . . 436)
c) Motifs expliquant l’attitude des Nations Unies sur
les mandats — Importance de cette attitude. . . . 45-46
d) Conclusions relatives aux effets juridiques de cette
attitude. . . . . . . . . . . . . . . . . . . . 41-50

. Question du consentement. Le Mandataire ne reconnaît
aucune obligation de rendre compte à l'Organisation
des Nations Unies. . . . . . . . . . . . . . . . . S1-64

307
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 320

Paragraphes
a) Principes généraux. . . . wee ww. 51-53
i) Défaut de base réelle de consentement Loe 51
ii) Il y a eu novation. . . . a 52
ili) Effet juridique des « déclarations d'intention De, 53
b) Evénements particuliers. . . . . 54-62
i) Résolution finale de la Société des Nations du
18 avril 1946. . . . . 54-55
ii) Question de l'incorporation du Sud-Ouest afri-
cain à l'Afrique du Sud . . . . . . 56-58
iii) Offre du Mandataire de fournir des rapports. en
vertu de l’article 73 e) de la Charte . . . . . . 59-60
c) Conclusions relatives au consentement . . . . . . 61-63

6. Conclusion générale de la section A. Aucune fonction de
surveillance n’a jamais été dévolue à Organisation des

Nations Unies... . . . . . . . . . . . . . .. 64
SECTION B: En tout cas, le pouvoir de révocation unilatérale
n’entrait pas dans les pouvoirs de la SdN. . . . 65-89
1. L'ONU ne pouvait exercer des pouvoirs autres ou plus
grands que ceux que possédait la SdN . . .. 65-66
2. La SdN n’avait aucun pouvoir de révocation unilatérale,
exprès ou implicite . . . . . . . . . . . . . . . . 67-85
a) Présomption contre l’existence d’un tel pouvoir . . 67-72

b) Indications positives contraires 1) fondées sur les
termes des instruments pertinents et des principes

admis d'interprétation . . . . 73-84

i) Caractère essentiellement non “absolu du système
des mandats . . . 73

ii) Portée limitée de la fonction de surveillance ( exer-
cée par le Conseil de la Société des Nations . . 74-78

ili) Règle de vote à la Société des Nations — Unani-
mité y compris le vote du mandataire . . . 79-80

iv) Examen contemporain et rejet de la notion ‘de
révocabilité. . . . . 81-82

v) Clause du mandat concernant Padministration
comme «partie intégrante». . . . 83-84

c) Indications positives contraires 2) résultant des c cir-
constances qui régnaient au moment où le système

des mandats a été établi. . . . . . . . . . . . . 85

3. Conclusion générale de la section B. Les mandats
n'étaient pas censés être unilatéralement révocables. . 86-89
Vérification de cette conclusion. . . . . . . . . . 87

308
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE)

321

Paragraphes

SECTION C: Limites de la compétence et des pouvoirs que les
organes des Nations Unies tiennent de la Charte

1. L’Assemblée générale . . Lee

i) Ses pouvoirs n'ont pas en principe un caractère
exécutif — Ses résolutions sont de simples recom-
mandations non obligatoires.

ii) Elle ne peut exercer les pouvoirs qu ‘elle tient d’une
autre source ou de l'extérieur que si elle reste dans les
limites de la compétence que la Charte lui confère .

iii) Facteurs confirmant ces conclusions .

Opinions Klaestad-Lauterpacht dans l'affaire ‘de
la Procédure de vote

Réponse donnée par la Cour à à la question c c) ‘dans
la procédure consultative de 1950

iv) Conclusion quant aux pouvoirs de l’Assemblée. Elle
ne peut prendre que des recommandations dans le
domaine des mandats. Elle n’a pas compétence pour
procéder à une révocation. see ee

2. Le Conseil de sécurité .

i) Caractère accessoire des résolutions du Conseil de
sécurité en la présente espèce .

ii) Le Conseil de sécurité ne possède pas de pouvoirs
autres ou plus grands que ceux de l’Assemblée en
matière de mandats

iii) Le Conseil de sécurité n’a pas compétence pour
exercer des pouvoirs plus grands, sous le prétexte du
maintien de la paix, à moins qu’il n'existe une
menace véritable contre la paix et la sécurité.

iv) Etendue réelle des pouvoirs du Conseil de sécurité
relatifs au maintien de la paix en vertu de la Charte
— Effet des articles 24 et 25.

v) Le Conseil de sécurité ne peut, même aux fins du
maintien de la paix, effectuer des changements
touchant à la souveraineté territoriale ou à des droits
d'administration territoriale .

SECTION D: « Conséquences juridiques pour les Etats »

1. Généralités. . .
2. Pour l'Afrique du Sud.
3. Pour les autres Etats

POST-SCRIPTUM: Autres conséquences.

90-116
91-107

92-96

97-103
104-106

104-105
106

107
108-116

108

109

110-111

112-114

115-116

117-124

117
118-121
122-124

125

309
NAMIBIE (S.-O. AFRICAIN) (OP. DISS. FITZMAURICE) 322

Paragraphes
ANNEXE: Questions préliminaires et questions incidentes . . . 1-32
1. L’Assemblée des Nations Unies est incompétente pour
agir comme tribunal. . . . . . 1-8
2. Droit pour la Cour d'examiner les prémisses “de toute
demande d’avis consultatif. . . . . . 9-12
3. La Cour devrait-elle donner suite à la ‘demande d'avis
consultatif en l’espèce?. . . . 13-16

4. La question de la nomination d'un j juge ad hoc sud- africain 17-32

a) Les dispositions applicables du Statut et du Règlement 77-25

b) Question de savoir s’il existait un différend . . . . . 26-32

310
